         Case 1:18-cv-02921-JMF Document 601 Filed 06/03/19 Page 1 of 6



                                                      U.S. Department of Justice
                                                      Civil Division
                                                      Federal Programs Branch
                                                      1100 L Street, N.W.
                                                      Washington, DC 20005

By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York

    Re: State of New York v. United States Department of Commerce, No. 18-cv-2921

Dear Judge Furman:
       The Court should deny Plaintiffs’ motion (ECF No. 595) to issue an order to show cause why
sanctions should not be imposed. The motion borders on frivolous, and appears to be an attempt to
reopen the evidence in this already-closed case and to drag this Court into Plaintiffs’ eleventh-hour
campaign to improperly derail the Supreme Court’s resolution of the government’s appeal. The Court
should not countenance Plaintiffs’ tactics.
        1. a. At the heart of Plaintiffs’ motion is their claim that then-Acting Assistant Attorney
General John Gore relied on a private, unpublished 2015 study by Dr. Thomas Hofeller in drafting
the Department of Justice’s formal December 2017 request (Gary Letter) to reinstate a citizenship
question on the 2020 decennial census. That claim is false. Plaintiffs provide no evidence that Gore
ever read, received, or was even aware of the existence of that unpublished study before the filing of
Plaintiffs’ motion and the near-simultaneous publication of an accompanying article in the New York
Times last Thursday morning, see Gov’t Ex. L, much less that he had any such awareness when drafting
the Gary Letter. Nor can they, because such evidence does not exist. Neither Hofeller nor his
unpublished study played any role whatsoever in the drafting of the Gary Letter. There is no smoking
gun here; only smoke and mirrors.
        In lieu of actual, admissible evidence, Plaintiffs rely on pure speculation to conjure an imagined
link between the Hofeller study and the Gary Letter based on supposed “striking similarities” between
the two documents. Plaintiffs’ insinuation is false. The purported “striking similarities” between the
study and the Gary Letter concern their respective descriptions of the widely and publicly-known
problems of using citizenship data from the American Community Survey (ACS) for estimating the
citizen voting-age population (CVAP). But even a cursory comparison of the two documents shows
that they are not “strikingly” similar. For example, Plaintiffs contend that the Gary Letter’s
observation that “the [ACS’s] margin of error increases as the sample size—and, thus, the geographic
area—decreases” is “strikingly similar” to the study’s assertion that “the [ACS’s] accuracy for small
units of geography is extremely poor.” See Pls.’ Ex. I. How those statements are “strikingly similar”
is, to put it mildly, not self-evident. Plaintiffs’ remaining examples (see id.) are of a piece, and their
pattern-matching exercise reads more like the product of a conspiracy theorist than a careful legal
analysis.
       Indeed, the Gary Letter is far more similar to briefs filed in Evenwel v. Abbott, 136 S. Ct. 1120
(2016), than to the Hofeller study. The Gary Letter expressly cites Evenwel in its discussion of the
ACS, and Gore testified that he was familiar with the case and had read the briefs in it. See Gov’t
          Case 1:18-cv-02921-JMF Document 601 Filed 06/03/19 Page 2 of 6



Ex. G, Gore Dep. 339:13-340:4. Unsurprisingly, the Gary Letter contains many similarities—some
even “striking”—to, for instance, the amicus brief filed by former Directors of the U.S. Census
Bureau. See Gov’t Ex. D. That brief identifies the same problems with using ACS citizenship data
that the Gary Letter identifies, often using identical language, as the attached chart (Gov’t Ex. C)
demonstrates. Other amicus briefs in Evenwel also address the same problems, using similar language.
See, e.g., Br. for United States at 22–23; Br. of Democratic Nat’l Comm. at 15–19; Br. of Nathaniel
Persily et al. at 11–24. (Those and other Evenwel briefs are available at www.scotusblog.com/case-
files/cases/evenwel-v-abbott.) The Persily brief even describes the problems with the ACS “in the
exact same order,” Pls.’ Mot. at 3, as the Hofeller study and the Gary Letter, exposing the speciousness
of Plaintiffs’ argument on that score too. See Br. of Nathaniel Persily et al. at 16-24.
       Moreover, it is hardly surprising that the Gary Letter, Evenwel briefs, and Hofeller study all
describe similar problems with ACS citizenship data. Those issues are widely known, and have been
discussed in case law and academic literature for years. See, e.g., Mo. State Conference of the NAACP v.
Ferguson-Florissant Sch. Dist., 201 F. Supp. 3d 1006, 1030 (E.D. Mo. 2016); Fabela v. City of Farmers Branch,
Tex., 2012 WL 3135545, at *7 (N.D. Tex. Aug. 2, 2012); Benavidez v. Irving Indep. Sch. Dist., Tex., 690 F.
Supp. 2d 451, 457-458 (N.D. Tex. 2010); Justin Levitt, Democracy on the High Wire, 46 U.C. Davis L.
Rev. 1041, 1109 n.116 (2013); Nathaniel Persily, The Law of the Census, 32 Cardozo L. Rev. 755, 776-
777 (2011). The Census Bureau itself has long acknowledged these limitations of the ACS. See, e.g.,
U.S. Census Bureau, A Compass for Understanding and Using American Community Survey Data: What General
Data      Users      Need        to    Know,     at    4,     8-11    (Oct.     2008),        available    at
https://www.census.gov/content/dam/Census/library/publications/2008/acs/ACSGeneralHandb
ook.pdf. The assertion that Gore relied on a private, unpublished study to compile information that
is widely known and publicly available is absurd.
        b. Without any actual evidence that the Gary Letter relied on or was even influenced by the
unpublished Hofeller study, Plaintiffs attempt to build a link by a circuitous path. According to
Plaintiffs, a paragraph in a letter that Mark Neuman gave to Gore (Neuman Letter) matches a
paragraph found in a document on one of Hofeller’s hard drives. From this, Plaintiffs leap to the
conclusion that a completely separate document on one of Hofeller’s hard drives (i.e., the unpublished
study) also must have made its way to Gore—through mysterious and unidentified channels.
Plaintiffs’ illogical speculation is baseless.
       Even assuming Hofeller gave Neuman a paragraph from one document on his hard drive, it
would not even arguably show that he also gave an entirely separate document (the study) to Neuman,
much less that Hofeller (or anyone else) gave it to Gore. Indeed, although Plaintiffs state that Neuman
produced the Neuman Letter in discovery, they do not say that Neuman produced a copy of the 2015
study, because he did not. That, in turn, strongly suggests that he did not have it in his possession,
custody, or control. The Department of Justice, too, produced the Neuman Letter but not the 2015
study. That is because the study was not in the possession, custody, or control of any of the relevant
custodians at DOJ. Those facts alone rebut Plaintiffs’ baseless assertions that DOJ or Gore had the
Hofeller study and based the Gary Letter on its contents.
        Nor is there any logical basis to draw a link between the Neuman Letter and the Gary Letter.
Plaintiffs’ assertion that the “December 2017 DOJ letter was adapted from the Neuman DOJ Letter,
including, in particular, Dr. Hofeller’s VRA rationale” is risible. The Gary Letter bears no resemblance
to anything in the Neuman Letter, including the nonsensical paragraph allegedly written by Hofeller.
Compare Pls.’ Exs. G & H with Gov’t Ex. F. Neither the text nor the substance of the Neuman Letter
appears anywhere in the Gary Letter, and Neuman himself testified that he “wasn’t part of the drafting
process of the [Gary] [L]etter” and that the Neuman Letter is “very different” from the Gary Letter.


                                                     2
         Case 1:18-cv-02921-JMF Document 601 Filed 06/03/19 Page 3 of 6



Gov’t Ex. H, Neuman Dep. 114:19-20, 280:23-24. Tellingly, Plaintiffs have had the Neuman Letter
for months, yet never previously suggested that it bore any resemblance to the Gary Letter. Plaintiffs’
repeated insistence on conflating the two documents, as if the Neuman Letter were an early draft of
the Gary Letter, is disingenuous, misleading, and contradicted by the evidence in the record.
       2. In addition to incorrectly claiming that the Gary Letter was based on the unpublished
Hofeller study, Plaintiffs allege that Gore and Neuman testified falsely about Hofeller’s involvement
in drafting the Gary Letter. As explained above, neither Hofeller nor his unpublished study played
any role whatsoever in the drafting of the Gary Letter, so Plaintiffs’ allegations fail at the outset. But
they fail even on their own terms.
         a. Plaintiffs assert that “Gore repeatedly testified that he prepared the initial draft of the DOJ
letter, failing to disclose that Neuman gave a draft of the DOJ letter in October 2017.” Pls.’ Mot. at 1.
The first half of that sentence is unequivocally true: Gore did prepare the first draft of the Gary Letter,
and Plaintiffs have not identified any evidence to the contrary. See Ex. G, Gore Dep. 152:4-155:8.
(Again, Plaintiffs’ insistence on calling both the Neuman Letter and the Gary Letter “the DOJ letter”
is misleading because it willfully conflates two entirely different documents.)
       As for the second half: Gore, it is true, did not testify that Neuman gave him a draft of the
Neuman Letter. But that is because Plaintiffs did not ask him about it. Gore disclosed that he talked to
Neuman while drafting the Gary Letter. See Ex. G, Gore Dep. 437:20-438:13. When Plaintiffs asked
for the substance of that conversation, the government appropriately asserted deliberative-process
privilege—an assertion that Plaintiffs chose not to challenge. Id. at 437:14-20. And instead of
following up to ask whether Neuman gave him any materials, Plaintiffs simply moved on to other
topics. Id. at 437:22-438:13. The lack of testimony from Gore about the Neuman Letter is thus the
result of Plaintiffs’ own deposition techniques and strategic litigation choices. Gore’s testimony was
entirely truthful.
        Perhaps more important, Plaintiffs have long known that Gore had the Neuman Letter. The
government produced the Neuman Letter in full in discovery. See Gov’t Ex. E, at 4–5. In the cover
email to Plaintiffs’ counsel, the government expressly said: “These materials were collected from John
Gore” “in hard copy.” Id. at 3. Accordingly, Plaintiffs have known since at least October 23, 2018,
that Gore had the Neuman Letter—which belies their repeated claims that they learned that fact only
recently. It is thus unclear how Plaintiffs could have been misled by Gore’s failure to tell them
something they (1) did not ask him and (2) have known since last October. Plaintiffs’ obliviousness
is not a valid basis to sanction the government.
        Plaintiffs’ other accusations of false or misleading testimony on the part of Gore are even more
perplexing. For example, they assert that “Gore, meanwhile, testified that he ‘drafted the initial draft
of the [Gary Letter] sometime around the end of October or early November of 2017,’ and he did not
name Neuman or Dr. Hofeller as people who provided ‘input’ on the initial draft.” Pls.’ Mot. at 2.
Of course the reason Gore did not identify Neuman or Hofeller as people who provided input on the
Gary Letter is that neither Neuman nor Hofeller provided any input on the Gary Letter. Plaintiffs
have identified no evidence to the contrary. Similarly baseless is Plaintiffs’ denunciation of Gore for
not “disclos[ing] that Dr. Hofeller ghostwrote a substantial part of the Neuman DOJ Letter setting
forth the VRA rationale,” and for “conceal[ing] Dr. Hofeller’s role in crafting the October 2017 draft
letter and the VRA enforcement rationale it advanced.” Pls.’ Mot. at 1, 3. Again, Plaintiffs have
provided no evidence whatsoever that Gore was aware of Hofeller’s involvement in anything, much
less his alleged contribution of a cryptic paragraph in the Neuman Letter. Besides, as noted above,
Plaintiffs neglected to ask Gore about any materials he might have received from Neuman, so Gore


                                                    3
         Case 1:18-cv-02921-JMF Document 601 Filed 06/03/19 Page 4 of 6



never opined on what he thought of that letter or who he thought might have contributed to it.
       b. Plaintiffs attack Neuman’s testimony on similar grounds. Neuman is not a governmental
employee and was represented by private counsel in this litigation. His acts or omissions are thus not
attributable to the government and provide no basis for sanctions against the government.
Nevertheless, Plaintiffs’ accusations against Neuman fail for largely the same reasons as with Gore.
        Plaintiffs assert that “Neuman testified that his October 2017 meeting with Gore was not about
a ‘letter from DOJ regarding the citizenship question,’ and that he gave Gore only a different
document.” Pls.’ Mot. at 3. That is false. Neuman never said he gave Gore “only” a different
document. Plaintiffs asked him what he gave to Gore, and Neuman answered: “Mainly the—mainly
a copy of the—of the letter from the Obama Administration, Justice Department, to the Census
Bureau on the issue of adding a question on the ACS.” Gov’t Ex. H, Neuman Dep. 123:25-124:3.
After asking some follow-up questions about that document, id. at 124:4-126:16, counsel moved on
to another topic, see id. at 126:19-20 (“Did [Gore] provide you any information at that meeting?”).
Counsel never asked what else, if anything, Neuman gave Gore beyond the Obama-era document.
Neuman’s failure to inform Plaintiffs that he also gave Gore a copy of the Neuman Letter is thus
traceable to Plaintiffs’ inadequate deposition questioning, not Neuman. (Besides, as noted above,
Plaintiffs already knew that Gore had received a copy of the Neuman Letter.)
        Also the product of Plaintiffs’ own deposition decisions is Neuman’s alleged failure to inform
Plaintiffs of Hofeller’s purported role in drafting the Neuman Letter. Neuman was discussing the
letter’s authorship when the questioner cut him off: “I don’t—I don’t want—I’m not asking you to
tell me about who the original author was or anything.” Gov’t Ex. H, Neuman Dep. 281:23-25. It is
quite rich for Plaintiffs to now complain about Neuman’s failing to tell them something he was
instructed not to tell them. And Plaintiffs did not lack for opportunity; Neuman testified at length
about Hofeller and the discussions they had about redistricting and the census. See id. at 33:2-10,
36:19-45:14, 51:7-53:3, 55:9-59:6, 64:18-67:14, 89:11-90:13, 100:18-101:7, 136:17-139:3, 143:13-144:6.
      c. In a chart attached to their motion, Pls.’ Ex. A, Plaintiffs repeat the allegations of
misrepresentations above and add additional allegations, including about statements in the
government’s court filings. All of the allegations are meritless. The government has prepared an
expanded version of Plaintiffs’ chart, Gov’t Ex. A, explaining that there are no misrepresentations in
Gore’s testimony, Neuman’s testimony, or the government’s filings.
      3. Plaintiffs’ assertions are not only false, but legally irrelevant as both a procedural and
substantive matter.
        Procedurally, it is too late to reopen the evidence in this already-closed case (setting aside that
this Court has no jurisdiction over that aspect of the case while the Supreme Court considers the
government’s appeal). Moreover, the supposedly “new” evidence from Hofeller’s files likely would
be inadmissible, in particular because none of it has been authenticated and all of it is hearsay. See
Gov’t Ex. B (describing some of the evidentiary problems with Plaintiffs’ submissions). It would be
improper to impose sanctions on the basis of inadmissible evidence. To the extent Plaintiffs claim
the “new” evidence is their learning that Gore had the Neuman Letter, as discussed above, they knew
that in October and decided not to pursue it further. Plaintiffs also made the strategic litigation choice
not to challenge the government’s assertion of deliberative-process privilege over Gore’s discussions
with Neuman, and similarly decided not to “close out” their questioning of Neuman on that point.
Plaintiffs are not entitled to a do-over.
       Substantively, the “new” evidence is irrelevant because the critical issue in this APA case is



                                                    4
          Case 1:18-cv-02921-JMF Document 601 Filed 06/03/19 Page 5 of 6



whether the Secretary provided an objectively rational basis for his decision to reinstate the citizenship
question. Nothing in the private files of a deceased political operative can affect the resolution of that
issue. To the extent Plaintiffs believe the “new” evidence affects their equal-protection claim, the
question there is whether Secretary Ross harbored discriminatory animus. Not even Plaintiffs allege that
Secretary Ross was aware of Hofeller’s unpublished 2015 study or its ideas. And this Court has already
determined that the private motivations of various non-governmental actors cannot be attributed to
the Secretary. See New York v. U.S. Dep’t of Commerce, 351 F. Supp. 3d 502, 570–71 (S.D.N.Y. 2019).
The secret motivations of Hofeller, allegedly memorialized in a private, unpublished study recovered
from his hard drive long after his death, likewise are not attributable to the Secretary.
        Finally, Plaintiffs have misrepresented the nature of Hofeller’s study. Contrary to their
representation, the study did not conclude “that adding a citizenship question to the 2020 Census
‘would clearly be a disadvantage to Democrats’ and ‘advantageous to Republicans and Non-Hispanic
Whites’ in redistricting.” Pls.’ Mot. at 1. Rather, the study concluded that “[a] switch to the use of citizen
voting age population as the redistricting population base for redistricting would be advantageous to
Republicans and Non-Hispanic Whites,” Pls.’ Ex. D at 9, and that “[u]se of CVAP would clearly be a
disadvantage for the Democrats,” id. at 7. Those statements demonstrate no discriminatory animus
against anyone; they are empirical observations about the likely impact of using CVAP for redistricting.
They are also inapposite to Plaintiffs’ claims. Plaintiffs’ theory is not that the citizenship question will
harm them because it will enable the use of CVAP in redistricting. Rather, their theory is that the citizenship
question harms them by causing an undercount in certain noncitizen populations regardless of whether
future redistricting is done by CVAP or total population. Hofeller’s study does not address that issue
at all.
                                                 * * * * *
        The Department of Justice takes accusations of false testimony very seriously. For the reasons
set forth above and in the attached charts, Plaintiffs’ accusations are meritless. Plaintiffs had an
obligation to conduct a pre-filing investigation before leveling such inflammatory accusations,
especially against a high-ranking DOJ official. And they have had ample time to conduct that
investigation; according to the New York Times, Plaintiffs’ counsel have had the Hofeller materials since
at least February. See Gov’t Ex. L, at 3. Yet they appear to have spent more time coordinating with
the media—the detailed Times article was posted online less than an hour after the ECF filing notice—
than performing the requisite investigation. Plaintiffs apparently hope that by filing their eleventh-
hour motion they might (improperly) derail the Supreme Court’s resolution of this case. There is no
other plausible explanation for why they spilled so much ink describing “new” evidence that they have
known since October and conjuring a conspiracy theory involving a deceased political operative that
essentially hinges on wordplay. The Court should deny their baseless motion.




                                                      5
        Case 1:18-cv-02921-JMF Document 601 Filed 06/03/19 Page 6 of 6



Dated: June 3, 2019                     Respectfully submitted,

                                        JOSEPH H. HUNT
                                        Assistant Attorney General

                                        JAMES M. BURNHAM
                                        Deputy Assistant Attorney General

                                        JOHN R. GRIFFITHS
                                        Director, Federal Programs Branch

                                        /s/ Joshua E. Gardner
                                        JOSHUA E. GARDNER
                                        Special Counsel
                                        United States Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street, N.W.
                                        Washington, DC 20005
                                        Tel.: (202) 305-7583
                                        Email: joshua.e.gardner@usdoj.gov

                                        CARLOTTA P. WELLS
                                        Assistant Director, Federal Programs Branch

                                        KATE BAILEY
                                        GARRETT COYLE
                                        STEPHEN EHRLICH
                                        CAROL FEDERIGHI
                                        DANIEL HALAINEN
                                        MARTIN TOMLINSON
                                        Trial Attorneys, Federal Programs Branch

                                        Counsel for Defendants

CC:    All Counsel of Record (by ECF)




                                           6
Case 1:18-cv-02921-JMF Document 601-1 Filed 06/03/19 Page 1 of 8




                Exhibit A
                                Case 1:18-cv-02921-JMF Document 601-1 Filed 06/03/19 Page 2 of 8



                                     Plaintiffs’ Exhibit A1 Expanded to Discuss Actual Evidence

          Testimony or              Plaintiffs’ “New”
                                                                                            Actual Evidence 2
        Representations                 Evidence
    Neuman denied at            Gore recently told         In response to Plaintiffs’ questions, Gore agreed that it was “fair to say” that he
    deposition that his         congressional              “wrote the first draft of the letter,” Gov’t Ex. G, Gore Dep. 127:12-17, and that
    October 2017 meeting        investigators that         he “drafted the initial draft of the letter,” id. 150:9-13. That was entirely truthful—
    with Gore was about a       Neuman gave him the        Gore wrote the first draft of the Gary Letter, and Plaintiffs identify nothing to the
    “letter from DOJ            Neuman DOJ Letter,         contrary. Instead, they cite evidence that Neuman gave Gore the Neuman Letter,
    regarding the citizenship   which was framed as a      which was not only distinct in substance, language, and form, but which Neuman
    question.” Ex. B. at        request from DOJ to        testified was “very different” from the Gary Letter. Gov’t Ex. H, Neuman Dep.
    273:10-21. He testified     Commerce requesting        280:23-24. And Neuman conceded that he “wasn’t a part of the drafting process”
    that the meeting was        the addition of the        of the Gary Letter. Id. at 114:19-20.
    instead about “how          citizenship question, at
    Census interacts with       their October 2017         Plaintiffs’ suggestion that Gore concealed his receipt of the Neuman Letter is
    the Justice Department”     meeting which was          incorrect. Gore specifically testified that he met with Neuman, Gov’t Ex. G, Gore
    generally. Id. When         arranged by                Dep. 437:20-439:6, yet Plaintiffs never asked Gore if he received any materials
    asked what information      Commerce’s General         from Neuman. Also, the government produced the Neuman Letter in discovery
    he gave Gore at the         Counsel. Ex. F. at 2-4.    and expressly told Plaintiffs it had been “collected from John Gore.” Gov’t Ex. E,
    meeting, Neuman                                        Oct. 23, 2018 Email from K. Bailey at 3–5.
    described a different
    document, but not the                                  Plaintiffs also purport to have newly discovered evidence that Neuman met with
    Neuman DOJ letter. Id.                                 Gore at the request of the General Counsel of the Commerce Department. But
    at 123:20-124:7.                                       Neuman testified at his deposition that his meeting with Gore was at the request
                                                           of James Uthmeier, then an attorney in the General Counsel’s office at the

1
    Aside from column headings, the first two columns are taken verbatim from Plaintiffs’ Exhibit A.
2
  Although the government addresses Plaintiffs’ fatuous assertions about Neuman’s testimony, Neuman was not a government employee
and the government did not represent him in this litigation. Indeed, Neuman retained private counsel and routinely disregarded the
government’s instructions not to answer certain deposition questions. See, e.g., Gov’t Ex. H, Neuman Dep. 124:15-126:23, 273:18-274:5.
The government does not purport to have any information regarding Neuman that is not expressed in his deposition testimony or documents
in the record.


                                                                         1
                             Case 1:18-cv-02921-JMF Document 601-1 Filed 06/03/19 Page 3 of 8



       Testimony or            Plaintiffs’ “New”
                                                                                       Actual Evidence 2
    Representations                Evidence
Gore testified that he                                Commerce Department, and Neuman further testified that he did not know “who
“drafted the initial draft                            originally had the idea” but that he thought it was “someone at the Commerce
of the letter to request                              Department.” Gov’t Ex. H, Neuman Dep. 112:5-25, 113:1-22. Plaintiffs also
the citizenship question                              never asked Gore who arranged the meeting between him and Neuman.
sometime around the
end of October or early                               Plaintiffs selectively quote Neuman’s response to one question concerning what
November of 2017.”                                    the meeting was “about.” See Pls.’ Ex. B at 273:10-21. In fact, Neuman testified at
Ex. E at 150:9-13; see                                several points during his deposition that he discussed a citizenship question (and a
also id. at 127:12-17.                                Justice Department letter to the Census Bureau) with Gore. See, e.g., Gov’t Ex. H,
                                                      Neuman Dep. 110:5-8, 114:15-23, 123:20-124:3.

                                                      Finally, there is nothing inconsistent about Neuman’s testimony. In his
                                                      deposition, Plaintiffs asked Neuman: “So at the meeting you provided some
                                                      information to Gore for purposes of the letter that DOJ subsequently drafted
                                                      regarding the citizenship question?” Gov’t Ex. H, Neuman Dep. 123:21-24.
                                                      Neuman stated that he “mainly” provided a copy of a letter from the previous
                                                      administration, id. at 123:25-124:3. But Plaintiffs never asked Neuman whether he
                                                      provided the draft to Gore or discussed it with him, despite designating the
                                                      Neuman Letter as an exhibit and asking several other questions about it. Id. at
                                                      278:23-280:24.
Neuman testified that        Neuman gave Gore the     Plaintiffs cite no evidence that Neuman played any role in drafting the Gary Letter.
he “wasn’t part of the       Neuman DOJ Letter in     The mere fact that Neuman provided a copy of the Neuman Letter to Gore says
drafting process of the      October 2017. Ex. F at   nothing about whether Gore relied on the Neuman Letter—a document distinct in
[DOJ] letter.” Ex. B. at     2-4.                     substance, language, and form—in drafting the Gary Letter. To the contrary, the
114:15-21.                                            testimony of Neuman and Gore is fully consistent: Neuman testified that he
                                                      played no role in the drafting of the Gary Letter, Gov’t Ex. H, Neuman Dep.
                                                      114:10-23, and Gore testified that he initially drafted the Gary Letter, Pls.’ Ex. D
                                                      at 127:17, 150:13.

                                                      Plaintiffs’ reliance upon their Exhibit F is also misplaced because this inadmissible
                                                      document misrepresents Gore’s transcribed interview, as reflected in the



                                                                    2
                           Case 1:18-cv-02921-JMF Document 601-1 Filed 06/03/19 Page 4 of 8



    Testimony or             Plaintiffs’ “New”
                                                                                      Actual Evidence 2
   Representations               Evidence
                                                   government’s Exhibit K, which is a letter from DOJ to the Honorable Elijah E.
                                                   Cummings correcting the record.
When asked about the       Dr. Hofeller helped     Plaintiffs offer no evidence to suggest that Neuman’s testimony is inaccurate or
“substance” of his         ghostwrite the Neuman misleading. Far from concealing their relationship, Hofeller was the first person
conversations with Dr.     DOJ Letter for Neuman Neuman identified in response to a general question about discussions concerning
Hofeller “about the        in August 2017. Exs. G, a potential citizenship question on the 2020 Census. Gov’t Ex. H, Neuman Dep.
citizenship question”      H.                      33:2-10. Neuman then discussed Hofeller throughout the deposition. See, e.g., id.
after January 2017,                                at 33:2-10, 36:19-45:14, 51:7-53:3, 55:9-59:6, 64:18-67:14, 89:11-90:13, 100:18-
Neuman testified that                              101:7, 136:17-139:3, 143:13-144:6.
Dr. Hofeller said,
“Mark, you need to                                   Plaintiffs did not ask Neuman whether Hofeller was involved in composing the
make sure that we take a                             draft letter, despite Neumann’s repeated references to Hofeller and extended
good census, that the                                discussion of the draft. See id. at 278:23-280:24. Indeed, Plaintiffs’ counsel
administration doesn’t                               expressly told Neuman during his deposition that they were “not asking you to tell
skimp on the budget.”                                me about who the original author was or anything.” Id. at 281:5-21. Once again,
Ex. B at 138:3-15.                                   Plaintiffs failed to ask the question that they now claim is material to their claims.

                                                     Finally, Plaintiffs have failed to establish the admissibility of their Exhibit H. This
                                                     document lacks authentication, and Plaintiffs have failed to provide any reliable
                                                     basis on which to establish the province of this undated document. See Gov’t
                                                     Ex. B, Evid. Objs. to Pls.’ Exs. Indeed, it is just as possible that Exhibit H was
                                                     excerpted from the Neuman Letter as Plaintiffs’ unsupported contrary speculation.
Neuman denied at           The paragraph of the
                                                     There is nothing inconsistent in Neuman’s testimony. Even if Neuman
deposition that “Dr.       Neuman DOJ Letter
                                                     purportedly excerpted from Hofeller’s (unauthenticated) document—a
Hofeller was one of the    that Dr. Hofeller
                                                     proposition that Plaintiffs have failed to support with any admissible evidence—
people [Neuman] relied     ghostwrote specifically
                                                     one nonsensical paragraph does not make Hofeller an “expert.” Plaintiffs utterly
on for expertise on the    concerns VRA
                                                     fail to show that Hofeller had any VRA “expertise,” let alone that Neuman relied
Voting Rights Act.” Ex.    enforcement. Exs. G,
                                                     on it.
B at 143:25-144:6.         H.
Neuman testified that      Dr. Hofeller helped       Plaintiffs cite no evidence that Hofeller met with or advised any government
Dr. Hofeller “did not      ghostwrite the Neuman     official. And Plaintiffs cite no evidence that Neuman misrepresented his
appear to me to be an      DOJ Letter for Neuman     impressions of Hofeller’s role.


                                                                   3
                          Case 1:18-cv-02921-JMF Document 601-1 Filed 06/03/19 Page 5 of 8



     Testimony or            Plaintiffs’ “New”
                                                                                        Actual Evidence 2
   Representations               Evidence
adviser to the …          in August 2017, which
administration at all.”   Neuman gave to Gore          Plaintiffs’ reliance on their Exhibit F is misplaced because this inadmissible
Ex. B. at 136:9-10.       at a meeting arranged by     document misrepresents Gore’s transcribed interview, as reflected in the
                          the Commerce General         government’s Exhibit K, which is a letter from DOJ to the Honorable Elijah E.
                          Counsel. Exs. G, H, F.       Cummings correcting the record.

                                                       Finally, Plaintiffs have failed to establish the admissibility of Exhibit H. This
                                                       document lacks authentication, and Plaintiffs have failed to provide any reliable
                                                       basis on which to establish the province of this undated document. See Gov’t
                                                       Ex. B. Indeed, it is just as possible that Exhibit H was excerpted from the
                                                       Neuman Letter as Plaintiffs’ unsupported contrary speculation.
Neuman testified that     Dr. Hofeller concluded       Plaintiffs present no evidence that Neuman’s testimony is false or misleading. As
Dr. Hofeller told him     in his 2015 study that       an initial matter, Plaintiffs have failed to establish the authenticity of their
that adding the           adding a citizenship         Exhibit D. This undated, unsigned document lacks any indicia to support what
citizenship question      question to facilitate the   Plaintiffs claim this to be, and it also contains inadmissible hearsay. See Gov’t
would “maximize[]”        use of CVAP in               Ex. B. But even if Plaintiffs’ Exhibit D were what Plaintiffs claim it to be, the
representation for the    redistricting would          views Hofeller expressed in a 2015 study are not evidence of what he told
“Latino community.”       benefit “Non-Hispanic        Neuman years later.
Ex. B at 142:3-18.        Whites” while
                          significantly harming        Further, Neuman specifically explained that “maximizing” representation for the
                          Latino voters. Ex. D at      “Latino community” was his goal, not anything he gleaned from Hofeller. See
                          6-9.                         Gov’t Ex. H, Neuman Dep. 142:3-23 (“My point about maximization is my word.
                                                       I want Latino representation to be maximized.”).

                                                       Plaintiffs also present no evidence that Hofeller provided his 2015 study to
                                                       Neuman. To the contrary, Plaintiffs purport to present evidence that Hofeller
                                                       intended the 2015 study to be used solely for the purposes of his client “regarding
                                                       a funding decision for the Evenwel Plaintiffs” and on the understanding that it
                                                       “would not be attributed either directly or indirectly.” See Pls.’ Ex. C at 1–3.
                                                       Plaintiffs’ Exhibit C also lacks authentication and reflects inadmissible hearsay. See
                                                       Gov’t Ex. B.



                                                                     4
                            Case 1:18-cv-02921-JMF Document 601-1 Filed 06/03/19 Page 6 of 8



      Testimony or             Plaintiffs’ “New”
                                                                                     Actual Evidence 2
    Representations                  Evidence
Defendants represented      Neuman was the key       Plaintiffs purport to offer “new” evidence about Neuman’s role but instead seek
to this Court that “[t]he   conduit between          to relitigate issues already addressed by this Court. The government’s letter
record does not indicate    Commerce and DOJ in      opposing Plaintiffs’ motion—which sought leave to depose Neuman—
that Neuman provided        the fall of 2017,        characterized the record evidence at that time in support of the government’s
any particularly            including transmitting   argument. See Gov’t Ex. J, ECF No. 346 at 1–2. Plaintiffs subsequently
significant consultations   the Neuman DOJ Letter    questioned the government’s characterizations, and the Court addressed this issue
on the citizenship          to Gore at the request   in ruling on the government’s assertions of privilege over communications
question … during his       of Commerce’s General    between Neuman and the government. See ECF No. 531 at 8.
conversations with          Counsel. Ex. F at 2-4.
Commerce officials in                                In any event, Plaintiffs’ description of “new” information regarding Neuman’s role
2017.” ECF 346 at 2.                                 is startlingly disingenuous. Indeed, there would have been no need to litigate
                                                     whether Neuman should be deposed—resulting in the government’s filing
                                                     referenced here—if Plaintiffs were unaware of Neuman’s involvement. And in
                                                     that filing, the government provided a full account of Neuman’s role, including his
                                                     March 22, 2018 meeting with the Secretary, the PowerPoint presentation Neuman
                                                     gave to the Secretary, and Neuman’s communications with Commerce
                                                     Department attorney James Uthmeier. See Gov’t Ex. J, at 2–3. If that were not
                                                     enough, the government previously produced documentation of each. See AR
                                                     8371 (Meeting memo); AR 10237 (presentation); AR 11329 (email to Uthmeier).
                                                     For Plaintiffs to now insinuate that DOJ attorneys misrepresented Neuman’s role
                                                     in the referenced filing is remarkable.

                                                     Worse yet, Plaintiffs’ description of Neuman as “the key conduit between
                                                     Commerce and DOJ” is preposterous. As the Court itself chronicled, the
                                                     Departments of Justice and Commerce communicated directly on this issue. See
                                                     generally New York v. U.S. Dep’t of Commerce, 351 F. Supp. 3d 502, 550–57 (S.D.N.Y.
                                                     2019). Indeed, Gore testified at his deposition about several discussions directly
                                                     with Commerce employees concerning the citizenship question, including
                                                     Commerce General Counsel Peter Davidson, Senior Counsel to the General
                                                     Counsel James Uthmeier, and Chief of Staff Wendy Teramoto. Gov’t Ex. G,
                                                     Gore Dep. 91:2-94:3. And neither Gore nor Neuman even suggested they had



                                                                  5
                        Case 1:18-cv-02921-JMF Document 601-1 Filed 06/03/19 Page 7 of 8



    Testimony or          Plaintiffs’ “New”
                                                                                  Actual Evidence 2
   Representations            Evidence
                                                more than a single meeting. See Gov’t Ex. G, Gore Dep. 437:20-439:6; Gov’t Ex.
                                                H, Neuman Dep. 110:5-13, 114:15-23, 123:20-124:3.

                                                Plaintiffs also cite a document stating that Neuman met with Gore and provided
                                                him with the Neuman Letter. See Pls.’ Ex. F at 2–3. As an initial matter, Plaintiffs’
                                                reliance upon their Exhibit F is misplaced because this inadmissible document
                                                misrepresents Gore’s transcribed interview, as reflected in the government’s
                                                Exhibit K, which is a letter from DOJ to the Honorable Elijah E. Cummings
                                                correcting the record. But more fundamentally, Gore and Neuman previously
                                                attested to their meeting. See, e.g., Gov’t Ex. G, Gore Dep. 437:20-439:6; Gov’t
                                                Ex. H, Neuman Dep. 101:23-102:4. The government also produced the Neuman
                                                Letter in response to Plaintiffs’ Rule 45 subpoena to the Department of Justice, see
                                                Gov’t Ex. E, at 4–5, and in the cover email explained that this document was
                                                “collected from John Gore” “in hard copy.” Id. at 3.

                                                Moreover, Neuman testified that his meeting with Gore was at the request of an
                                                attorney in the Department of Commerce’s Office of General Counsel. See Gov’t
                                                Ex. H, Neuman Dep. 112:5-25, 113:1-22.
Neuman testified that   Dr. Hofeller helped     Plaintiffs claim that the Neuman Letter contains one paragraph purportedly also
he did not know who     ghostwrite the Neuman   found among Hofeller’s files (offering no competent evidence establishing those
authored the Neuman     DOJ Letter, which       facts), see Pls.’ Exs. F, G, H, but Plaintiffs cite no evidence that Hofeller wrote the
DOJ letter or who       Neuman gave to Gore     “first template” of the Neuman Letter or that Neuman knew who did.
wrote the “first        in October 2017. Exs.
template.” Ex. B at     F, G, H.                Again, Plaintiffs’ less-than-thorough deposition questioning is to blame. Plaintiffs
280:8-15.                                       never asked Neuman to identify the author (or authors) of the draft letter and, to
                                                the contrary, instructed Neuman not to elaborate further on that issue when he
                                                tried to explain. In response to a question about who “provided” Neuman with
                                                the letter, Neuman testified: “I’m not sure which version this is. Again, I’m
                                                familiar with the letter. I’m not sure who the original author is. I’m sure that I
                                                looked at it. I might have commented on it, but I’m not sure who writes a first—a
                                                first template, as it were.” Gov’t Ex. H, Neuman Dep. 280:11-15. Neuman began
                                                to explain further, id. at 281:15-19, but the questioner interjected to state: “I


                                                              6
                            Case 1:18-cv-02921-JMF Document 601-1 Filed 06/03/19 Page 8 of 8



    Testimony or              Plaintiffs’ “New”
                                                                                         Actual Evidence 2
   Representations                Evidence
                                                       don’t—I don’t want—I don’t—I’m not asking you to tell me about who the
                                                       original author was or anything.” Id. at 281:23-25. Counsel then proceeded to
                                                       inquire about issues other than authorship.
Defendants represented      Defendants knew, but       The government’s letter opposing Plaintiffs’ motion to compel the deposition of
to this Court that there    failed to disclose, that   Gore correctly argued that a deposition was unlikely to produce information
was a “low likelihood of    Gore met with Neuman       relevant to Secretary Ross’s decision or intent, consistent with the Court’s earlier
AAG Gore’s testimony        in October 2017 at the     statement “that the limited discovery may encompass ‘materials from the
resulting in any relevant   request of Commerce’s      Department of Justice’ to the extent that they ‘shed light on the motivations for
evidence concerning         General Counsel, during    Secretary Ross’s decision.’” Gov’t Ex. I, ECF No. 90 at 2 (quoting July 3, 2018
Secretary Ross’s            which Neuman gave          Tr. 86:11-13).
decision or intent.”        Gore the Neuman DOJ
ECF 90 at 1.                Letter. Ex. F at 2-4.      Gore discussed Secretary Ross at several points in his deposition. See, e.g., Gov’t
                                                       Ex. G, Gore Dep. 35:13-22, 63:20-22, 64:1-4. But Gore’s testimony about
                                                       Secretary Ross’s “decision or intent” was limited to the Secretary’s memorandum.
                                                       See, e.g., id. at 36:8-22, 37:1-22, 38:1-8, 41:8-16, 42:13-22, 43:1-3, 284:17-22, 285:1-
                                                       15, 317:4-22, 318:1-8. When asked if he “ever discussed the issue of the
                                                       citizenship question with Secretary Ross,” Gore responded: “No.” Id. at 89:22,
                                                       90:1-2. When asked if he was “consulted by Secretary Ross regarding whether the
                                                       Department of Justice would support or request the inclusion of a citizenship
                                                       question on the decennial census,” Gore responded: “No.” Id. at 90:10-15. In
                                                       fact, it is difficult to discern how Gore’s testimony provided “any relevant
                                                       evidence concerning Secretary Ross’s decision or intent.” Gov’t Ex. I, at 1.

                                                       And contrary to Plaintiffs’ suggestion that the government misrepresented Gore’s
                                                       relationship with Neuman, Gore testified that he had a conversation with Neuman
                                                       about the citizenship question and “understood that he was advising the
                                                       Department of Commerce and the Census Bureau with respect to this issue.”
                                                       Gov’t Ex. G, Gore Dep. 437:20-22, 438:1-13. Further, the government produced
                                                       the Neuman Letter in response to Plaintiffs’ Rule 45 subpoena to the Department
                                                       of Justice, see Gov’t Ex. E, at 4–5, and explained in a cover email that this
                                                       document was “collected from John Gore” “in hard copy.” Id. at 3.



                                                                     7
Case 1:18-cv-02921-JMF Document 601-2 Filed 06/03/19 Page 1 of 2




                Exhibit B
      Case 1:18-cv-02921-JMF Document 601-2 Filed 06/03/19 Page 2 of 2



                      Evidentiary Objections to Plaintiffs’ Exhibits


Plaintiffs’ Exhibit                   The Government’s Evidentiary Objections
                      FRE 901; FRE 802. This exhibit purports to be an email chain between
                      two non-parties to this litigation. This exhibit is not self-authenticating and
    Exhibit C         Plaintiffs have failed to properly authenticate it. In addition, the statements
                      by Stephanie Edelman are hearsay and are not subject to any hearsay
                      exception.
                      FRE 901; FRE 802. Plaintiffs contend that this exhibit is a 2015 report
                      from Dr. Thomas Hofeller. This exhibit is not self-authenticating and
                      Plaintiffs have failed to properly authenticate it. Among other things, there
    Exhibit D         is no date or author name on this document or any indication of where this
                      document came from. Relatedly, because this exhibit has not properly been
                      authenticated and there is no indication of the author, this exhibit contains
                      hearsay and is not subject to any hearsay exception.
                      FRE 901; FRE 802. This exhibit purports to be a summary prepared by the
                      Majority Staff of the U.S. House of Representatives Committee on
                      Oversight and Reform of a transcribed interview of DOJ employee John
                      Gore. This exhibit is not self-authenticating, and Plaintiffs have failed to
                      properly authenticate it. More fundamentally, there is substantial reason to
    Exhibit F
                      question the accuracy and reliability of this document, as reflected in the
                      government Exhibit K, which identifies numerous misstatements in
                      Plaintiffs’ Exhibit F. In addition, both the statements from the Majority
                      Staff and the statements attributed to Gore are hearsay and are not subject
                      to any hearsay exception.
                      FRE 901; FRE 802. Plaintiffs contend that this exhibit comes from the
                      files of Hofeller. This exhibit is not self-authenticating, and Plaintiffs have
    Exhibit H         failed to properly authenticate it. This document lacks a date, an author, or
                      any indicia of its origins. In addition, this exhibit constitutes hearsay and is
                      not subject to any exception.
Case 1:18-cv-02921-JMF Document 601-3 Filed 06/03/19 Page 1 of 4




                Exhibit C
                           Case 1:18-cv-02921-JMF Document 601-3 Filed 06/03/19 Page 2 of 4



Plaintiffs’ Exhibit I Expanded to Include Excerpts from the Amicus Brief of Former Directors of the U.S. Census
Bureau in Evenwel v. Abbott, 136 S. Ct. 1120 (2016)

                                                                                                   Former Census Bureau Directors’
       Purported Hofeller 2015 Study                            Gary Letter
                                                                                                              Evenwel Brief
 In decennial censuses prior to 2010, a         From 1970 to 2000, the Census Bureau          From 1970 to 2000, the Census Bureau also
 citizenship question was included in the       included a citizenship question on the so-    sent a “long form” to approximately one in
 long form questionnaire which was              called “long form” questionnaire that it sent every six households. This “long form”
 distributed to approximately one in seven      to approximately one in every six             was used to collect answers to a wider array
 households…                                    households during each decennial census…. of questions, including demographic,
 For several reasons, the Bureau of the         In the 2010 Census, however, no census        economic, social, and housing questions, as
                                                                                              well as inquiring about citizenship status.
 Census decided to discontinue the use of       questionnaire included a question regarding
 the long form questionnaire for the 2010       citizenship. Rather, following the 2000       Following the 2000 Census, the decennial
                                                                                              “long form” was discontinued and was
 Decennial Census and to depend                 Census, the Census Bureau discontinued
 exclusively on the short form                  the “long form” questionnaire and replaced replaced by a continual sampling program
                                                                                              called the American Community Survey
 Questionnaire, which did not include a         it with the American Community Survey
 question on citizenship…                       (ACS). The ACS is a sampling survey that      (“ACS”). ACS collects the same type of
                                                                                              information that was included on the long
                                                is sent to only around one in every thirty-
 As a replacement to the long form                                                            form, but does so on a continuous basis
                                                eight households each year and asks a
 questionnaire, the Census Bureau instituted                                                  throughout the decade.8 Each month,
                                                variety of questions regarding demographic
 the American Community Survey. To
                                                information, including citizenship. See U.S. about 295,000 addresses are mailed the ACS
 quote the Census Bureau: “The American                                                       questionnaire, for a total of 3.5 million
                                                Census Bureau, American Community
 Community Survey (ACS) is an ongoing
                                                Survey Information Guide at 6, available at households a year, or roughly one in thirty-
 survey that provides vital information on a                                                  eight households.
                                                https://www.census.gov/content/dam/
 yearly basis about our nation and its
                                                Census/pro gramssurveys/acs/about/ACS [FN8]: See U.S. Census Bureau, American
 people. Information from the survey                                                          Community Survey Information Guide ….
                                                Information Guide.pdf (last visited Nov.
 generates data that help determine how
                                                22,2017). The ACS is currently the Census
 more than $400 billion in federal and state                                                  The actual number of voting age citizens in
                                                Bureau’s only survey that collects
 funds are distributed each year.” Each year,                                                 each state is unknown. The only
                                                information regarding citizenship and
 about 3.5+ million households receive very                                                   information in existence is ACS’s statistical
                                                estimates citizen voting-age population.
 detailed questionnaires of which about 2.2                                                   sample-based estimates.
 million are successfully returned. This
 represents a 62% return rate.



                                                                     1
                           Case 1:18-cv-02921-JMF Document 601-3 Filed 06/03/19 Page 3 of 4



                                                                                                   Former Census Bureau Directors’
      Purported Hofeller 2015 Study                            Gary Letter
                                                                                                               Evenwel Brief
In addition, the use of a 5-year rolling       Because the ACS estimates are rolling and      As an initial matter, the ACS estimates do
sample was much less reflective of the         aggregated into one-year, three-year, and      not align with the timing of congressional
actual characteristics of the population at    five- year estimates, they do not align in     apportionment or traditional legislative
the time of the actual 2010 Decennial          time with the decennial census data.           apportionment. States traditionally
Enumeration. which would have been a           Citizenship data from the decennial census,    redistrict their state legislative districts at
one-time snapshot taken in mid-2010            by contrast, would align in time with the      the same time as their congressional
(April to August).                             total and voting-age population data from      districts, using the same decennial Census
                                               the census that jurisdictions already use in   count …. To begin, only the five-year
                                               redistricting.                                 information could be used because the one-
                                                                                              and three-year reports are not statistically
                                                                                              reliable at the small geographic units used
                                                                                              to draw district boundaries. … First, with
                                                                                              respect to the ACS five-year survey, eighty
                                                                                              percent of the data is already between two
                                                                                              and five years old at the time of
                                                                                              redistricting.
Another issue with use of the ACS in           The ACS estimates are reported at a ninety     The ACS reports margins of error at the
redistricting is that the accuracy for small   percent confidence level, and the margin       ninety percent confidence level. … The
units of geography is extremely poor. This     of error increases as the sample size—and,     margin of error grows as the sample size
is particularly true for Census Tracts and     thus, the geographic area—decreases.           decreases, so the smaller the area, the
Census Block Groups. In some cases the                                                        higher the possibility of error.
confidence interval for a Block Group
exceeds the actual range of the data,
creating negative numbers for the low point
of the confidence interval.




                                                                    2
                          Case 1:18-cv-02921-JMF Document 601-3 Filed 06/03/19 Page 4 of 4



                                                                                                  Former Census Bureau Directors’
      Purported Hofeller 2015 Study                           Gary Letter
                                                                                                               Evenwel Brief
Another problem with the ACS data is         Census data is reported to the census           An additional problem is that ACS
that the units of geography by which the     block level, while the smallest unit            estimates are not available at the smallest
ACS is compiled is different from the        reported in the ACS estimates is the            geographical level that is actually used for
geographic units used in redistricting.      census block group. See American                purposes of redistricting—the Census
Almost all states are using Census Voting    Community Survey Data 3, 5, 10.                 block. The smallest geographic level at
Districts (VTDs) are preferred as the        Accordingly, redistricting jurisdictions and    which ACS estimates can accurately be
basic geographic building blocks for         the Department are required to perform          utilized is the block group level. [citation]
creating new districts. VTD boundaries       further estimates and to interject further      This would pose significant problem for
generally follow precinct boundaries.        uncertainty in order to approximate citizen     states seeking to evenly populate districts.
ACS data are simply not available for        voting-age population at the level of a         … States need data at granular levels in
VTDs, and any estimates of CVAP              census block, which is the fundamental          order to make a good-faith effort to
populations for VTDs would be even           building block of a redistricting plan.         equalize population to the extent possible
more inaccurate than the ACS estimates       Having all of the relevant population and       among districts. [citations] Without the
for Census Tracts and Block Groups.          citizenship data available in one data set at   granular Census block data typically used
For those states in which CVAP               the census block level would greatly assist     to balance population between and among
estimates for legislative districts have     the redistricting process.                      districts, states relying on ACS voting age
been compiled, determinations have                                                           citizen estimates likely will be unable to
been required to compute the percentage                                                      satisfy the standard this Court requires for
of each Census Block Group’s                                                                 legislative redistricting.
population which is in each legislative or
congressional district. The CVAP
statistics have been summed for all the
block groups which have either 50% or
75% of their population in an individual
district and these estimates have been
imputed to the total adult populations of
the districts.




                                                                   3
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 1 of 38




                Exhibit D
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 2 of 38




                               No. 14-940

                                IN THE
             Supreme Court of the United States
                                ________
                      SUE EVENWEL, ET AL.,
                            Appellants,
                                v.
             GREG ABBOTT, IN HIS OFFICIAL CAPACITY AS
              GOVERNOR OF THE STATE OF TEXAS, ET AL.,
                            Appellees.
                             ________
         On Appeal from the United States District Court for
                   the Western District of Texas
                             ________
        BRIEF OF FORMER DIRECTORS OF THE U.S.
          CENSUS BUREAU AS AMICI CURIAE IN
                SUPPORT OF APPELLEES
                       ________
        J. Gerald Hebert                 Paul M. Smith
        Trevor Potter                    Jessica Ring Amunson
        CAMPAIGN LEGAL CENTER             Counsel of Record
        1411 K St. NW, Suite 1400        Mark P. Gaber
        Washington, DC 20005             JENNER & BLOCK LLP
        (202) 736-2200                   1099 New York Ave. NW
                                         Suite 900
        Anita S. Earls                   Washington, DC 20001
        SOUTHERN COALITION FOR           (202) 639-6000
         SOCIAL JUSTICE                  jamunson@jenner.com
        1415 W. Highway 54, Suite 101
        Durham, NC 27707
        (919) 794-4198
        September 25, 2015              Counsel for Amici Curiae
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 3 of 38




                                                   i

                              TABLE OF CONTENTS

        TABLE OF CONTENTS ................................................... i
        TABLE OF AUTHORITIES ......................................... iii
        INTERESTS OF AMICI CURIAE ................................ 1
        SUMMARY OF ARGUMENT ......................................... 4
        ARGUMENT ....................................................................... 6
        I.    States Redistrict Based Upon Decennial Census
              Data that Counts the “Whole Number of Persons”
              in Each State and There Is No Count of “Citizens”
              by the Decennial Census. ............................................ 7
              A. Legal Framework and History of the Census. . 7
              B. States Rely on Census Data to Redistrict. ..... 11
        II. Serious Practical Concerns Counsel Against
            Constitutionally Requiring States to Draw
            Districts with Equal Numbers of Voting Age
            Citizens. ....................................................................... 13
              A. ACS Citizenship Estimates Cannot Provide the
                 Basis For a Constitutional Equal Protection
                 Rule. ...................................................................... 13
                  1. The ACS Estimates Do Not Align with the
                     Timing of Redistricting. ................................. 14
                  2. ACS Estimates Are Not Available at the
                     Smallest Geographic Levels, and Some Data
                     is Suppressed to Protect Privacy. ................. 17
                  3. As a Statistical Sample, ACS Estimates Are
                     Subject to Error That Makes their Use for
                     Line-Drawing Difficult. .................................. 19
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 4 of 38




                                              ii

             B. Asking Citizenship Status of Every Household
                Would Lead to Reduced Response Rates and
                Inaccurate Responses, While Multiplying
                Privacy and Government Intrusion Fears. ..... 23
        III. Voter Registration Data Would Be an
             Inappropriate Measure Upon Which to Require
             Districts To Be Drawn. ............................................. 26
        CONCLUSION ................................................................. 28
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 5 of 38




                                                 iii

                         TABLE OF AUTHORITIES
        CASES
          Board of Estimate of City of New York v.
            Morris, 489 U.S. 688 (1989) ................................... 11
          Brown v. Thomson, 462 U.S. 835 (1983) .................... 17
          Burns v. Richardson, 384 U.S. 73 (1966) .................. 27
          Department of Commerce v. United States
            House of Representatives, 525 U.S. 316
            (1999) ................................................................ 8, 9, 13
          Georgia v. Ashcroft, 539 U.S. 461 (2003),
             superseded by statute on other grounds as
             stated in Alabama Legislative Black
             Caucus v. Alabama, 135 S. Ct. 1257 (2015) .. 14, 15
          Karcher v. Daggett, 462 U.S. 725 (1983) ........ 12, 17, 22
          League of United Latin American Citizens v.
             Perry, 548 U.S. 399 (2006) ..................................... 15
          Reynolds v. Sims, 377 U.S. 533 (1964) ....................... 11
          Valdespino v. Alamo Heights Indpendent
             School District, 168 F.3d 848 (5th Cir.
             1999) .......................................................................... 22
          Wesberry v. Sanders, 376 U.S. 1 (1964) ..................... 11
        CONSTITUTIONAL PROVISIONS AND STATUTES
          U.S. Const. art. II, § 1 .................................................. 25
          U.S. Const. art. I, § 2 ...................................................... 7
          U.S. Const. amend. XIV, § 2 ............................... 7, 8, 25
          13 U.S.C. § 9(a)(1) ......................................................... 18
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 6 of 38




                                                iv

          13 U.S.C. § 9(a)(2) ......................................................... 18
          13 U.S.C. § 141(a) ............................................................ 8
          13 U.S.C. § 141(b)............................................................ 8
          13 U.S.C. § 141(c) .......................................................... 12
          13 U.S.C. § 195 ................................................................ 8
          Act of Aug. 31, 1964, Pub. L. No. 88-530, 78
             Stat. 737...................................................................... 8
          Act of Mar. 1, 1790, § 1, 1 Stat. 101 .............................. 8
          Act of Mar. 26, 1810, § 1, 2 Stat. 565-66 ....................... 8
          Ga. Const. art. 3, § 2 ..................................................... 12
          Ill. Const., art. 4, § 3(b) ................................................ 12
          N.J. Const. art. IV, § 2, ¶ 1 .......................................... 11
          Pa. Const. art. 2, § 17(a) ............................................... 11
          Fla. Stat. § 11.031(1) ..................................................... 12
          Ill. Comp. Stat., Chapter 55, § 2-3001c ...................... 12
        LEGISLATIVE MATERIALS
          Counting the Vote: Should Only U.S. Citizens
            be Included in Apportioning Our Elected
            Representatives?:                 Hearing                 Before
            Subcomm. on Federalism and the Census
            of the H. Comm. on Gov’t Reform, 109th
            Cong. (2005) (Statement of Kenneth
            Prewitt). ............................................................. 24, 25
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 7 of 38




                                                v

        OTHER AUTHORITIES
          Sandra L. Colby & Jennifer M. Ortman, U.S.
             Census Bureau, Projections of the Size
             and Composition of the U.S. Population:
             2014       to          2016             (Mar.              2015),
             https://www.census.gov/content/dam/Cens
             us/library/publications/2015/demo/p25-
             1143.pdf .................................................................... 16
          Andy Greenberg, Census Paranoia Fueled
            Distrust in Government Privacy More
            than NSA Wiretapping, Forbes, June 30,
            2010,          http://www.forbes.com/sites/
            firewall/2010/06/30/census-paranoia-fueled-
            distrust-in-government-privacy-more-
            than-nsa-wiretapping/ ............................................ 23
          Letter from Postmaster General Timothy
             Pickering to Secretary of State Thomas
             Jefferson,       Dec.            26,              1793,
             http://founders.archives.gov/documents/Je
             fferson/01-27-02-0557................................................ 7
          Catherine McCully, U.S. Census Bureau,
             Designing P.L. 94-171 Redistricting Data
             for the Year 2020 Census (Dec. 2014),
             http://www.census.gov/content/dam/Censu
             s/library/publications/2014/rdo/pl94-
             171.pdf ...................................................................... 17
          Nathaniel Persily, The Law of the Census:
            How to Count, What to Count, Whom to
            Count, and Where to Count Them, 32
            Cardozo L. Rev. 755 (2011).............................. 16, 17
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 8 of 38




                                              vi

          Pew Charitable Trust, Inaccurate, Costly,
            and Inefficient: Evidence that America’s
            Voter Registration System Needs an
            Upgrade     (Feb.        2012),           http://www.
            pewtrusts.org/~/media/legacy/uploadedfile
            s/pcs_assets/2012/PewUpgradingVoterRe
            gistrationpdf.pdf ..................................................... 27
          Kenneth Prewitt, What if We Give a Census
            and No One Comes?, 304 Sci. Mag. 1452
            (June 4, 2004) ........................................................... 23
          Prerana Swami, Rep. Bachmann Refuses to
             Fill out 2010 Census, CBS News (June 18,
             2009), http://www.cbsnews.com/news/rep-
             bachmann-refuses-to-fill-out-2010-census/ ......... 24
          U.S. Census Bureau, 2010 Geographic Terms
             and Concepts, https://www.census.gov/
             geo/reference/terms.html (last visited
             Sept. 23, 2015).......................................................... 11
          U.S. Census Bureau, A Compass for
             Understanding and Using American
             Community Survey Data (Oct. 2008),
             https://www.census.gov/content/dam/Cens
             us/library/publications/2008/acs/ACSGener
             alHandbook.pdf ................................................. 10, 11
          U.S. Census Bureau, American Community
             Survey: Data Suppression (Nov. 15, 2013),
             http://www2.census.gov/programssurveys/
             acs/tech_docs/data_suppression/ACSO_Da
             ta_Suppression.pdf ................................................. 18
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 9 of 38




                                           vii

          U.S. Census Bureau, American Community
             Survey Design and Methodology (January
             2014)—Chapter 15: Improving Data
             Quality by Reducing Non-Sampling Error
             (Jan. 30, 2014), http://www2.census.gov/
             programssurveys/acs/methodology/design
             _and_methodology/acs_design_methodolo
             gy_ch15_2014.pdf .................................................... 19
          U.S. Census Bureau, American Community
             Survey         Information         Guide,
             http://www.census.gov/acs/www/about_th
             e_survey/acs_information_guide/flipbook/ ........ 10
          U.S. Census Bureau, Census Instructions,
             https://www.census.gov/history/www/thro
             ugh_the_decades/census_instructions/
             (last visited Sept. 23, 2015) ...................................... 7
          U.S. Census Bureau, Glossary: Confidence
             interval (American Community Survey,
             https://www.census.gov/glossary/#term_C
             onfidenceintervalAmericanCommunitySur
             vey (last visited Sept. 23, 2015) ............................ 19
          U.S. Census Bureau, Index of Questions,
             https://www.census.gov/history/www/thro
             ugh_the_decades/index_of_questions/ (last
             visited Sept. 23, 2015)............................................... 9
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 10 of 38




                                            viii

           U.S. Census Bureau, Redistricting Data,
              Voting Age Population by Citizen and
              Race (CVAP), 2009-2013 American
              Community Survey 5 Year Estimates,
              https://www.census.gov/rdo/data/voting_a
              ge_population_by_citizenship_and_race_c
              vap.html (last visited Sept. 23, 2015) ................... 22
           U.S. Census Bureau, Summary File 3: 2000
              Census of Population & Housing—
              Chapter 8: Accuracy of the Data 8-3 (July
              2007),       https://www.census.gov/prod/
              cen2000/doc/sf3.pdf ................................................... 9
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 11 of 38




                                       1

                  INTERESTS OF AMICI CURIAE1

            Amici curiae are former directors of the U.S.
        Census Bureau. As former directors responsible for
        administering the U.S. Census, amici have a unique
        and valuable perspective on the practical implications
        of the rule proposed by Appellants and the limitations
        of the data on which such a rule would necessarily rely.
        In amici’s view, serious practical concerns counsel
        against adopting Appellants’ proposals to require
        states to draw districts with equal numbers of either
        voting age citizens or registered voters.
            Amicus curiae Dr. Kenneth Prewitt was the
        Director of the U.S. Census Bureau from 1998 to 2001.
        In that capacity, he oversaw the execution of the 2000
        decennial Census and development of the American
        Community Survey. Currently, Dr. Prewitt serves as
        the Carnegie Professor of Public Affairs and Special
        Advisor to the President at Columbia University,
        where he teaches and writes on issues related to the
        intersection of the Census, politics, and statistics. Prior
        to serving as Director of the Census, Dr. Prewitt
        served as Director of the National Opinion Research
        Center, President of the Social Science Research
        Council, and Senior Vice President of the Rockefeller
        Foundation. Dr. Prewitt has considerable knowledge
        and experience with the use and limitations of Census
        data and their effect on the political system.

        1
          Pursuant to Rule 37.6, amici affirm that no counsel for a party
        authored this brief in whole or in part and that no person other
        than amici and their counsel made a monetary contribution to its
        preparation or submission. The parties’ letters of consent to the
        filing of amicus briefs are on file with the Clerk’s office.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 12 of 38




                                  2

            Amicus curiae Dr. Robert Groves was the Director
        of the U.S. Census Bureau from 2009 to 2012. During
        his tenure, he oversaw the 2010 decennial Census and
        implementation of the American Community Survey.
        Currently, Dr. Groves is the Executive Vice President
        and Provost of Georgetown University, where he also
        serves as a professor in the Math and Statistics
        Department as well as the Sociology Department.
        Prior to serving as Director of the Census Bureau, Dr.
        Groves was a professor at the University of Michigan
        and Director of its Survey Research Center, and before
        that a research professor at the University of
        Maryland’s Joint Program in Survey Methodology. Dr.
        Groves has written extensively on the mode of data
        collection and its effect on responses, the social and
        political influences on survey participation, and the
        effect of privacy concerns on Census data collection.
        He has significant knowledge and experience related to
        the use and limitations of Census data and their effect
        on the political system.
           Amicus curiae Dr. Martha Farnsworth Riche was
        the Director of the U.S. Census Bureau from 1994 to
        1998. In that capacity, she oversaw the design of the
        2000 decennial Census, as well as the new American
        Community Survey. Currently, Dr. Riche is affiliated
        with the Cornell Population Center at Cornell
        University, and participates in research projects with
        various Washington-based organizations, most recently
        on issues of demographic concern to the U.S. military.
        Prior to serving as Director of the Census Bureau, Dr.
        Riche directed policy studies for the Population
        Reference Bureau, and was a founding editor of
        American Demographics magazine. Dr. Riche has
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 13 of 38




                                   3

        considerable knowledge and experience with the use
        and limitations of Census data across the public,
        private, for profit, and not-for-profit sectors.
           Amicus curiae Vincent P. Barabba was the
        Director of the U.S. Census Bureau from 1973 to 1976
        and from 1979 to 1980—the only director to be
        appointed by presidents of both political parties. After
        serving as Director of the Census Bureau, Dr. Barabba
        was appointed by Presidents Reagan and George H.W.
        Bush to be the U.S. Representative to the Population
        Commission of the United Nations. He has also served
        on the board of directors for the Marketing Science
        Institute, the American Institutes for Research, and
        the National Opinion Research Center of the
        University of Chicago.         In recognition of his
        performance in the private and public sectors he has
        received: An Honorary Doctorate of Laws degree from
        the Trustees of the California State University, been
        Inducted into the Market Research Council Hall of
        Fame, and was awarded The Certificate of
        Distinguished Service for Contribution to the Federal
        Statistical System from the Office of Management and
        Budget. Currently, Dr. Barabba is a member of the
        California Citizens Redistricting Commission. He has a
        demonstrated interest in both accurate population
        statistics and redistricting.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 14 of 38




                                   4

                    SUMMARY OF ARGUMENT
             In order to comply with the equal protection
        principle of one-person, one-vote, nearly all states and
        jurisdictions redistrict using total population data
        based on counts from the most recent decennial U.S.
        Census. Appellants urge the Court to overthrow this
        long-settled practice and replace it with one of the two
        voter-based measures of population they propose—
        citizen voting age population or registered voters.
        Beyond the legal and policy flaws with Appellants’
        argument, serious practical concerns counsel against
        adopting either of their proposed metrics as a
        constitutionally mandated means of complying with the
        one-person, one-vote principle.
            As an initial matter, there is no actual count of the
        number of voting age citizens. In keeping with the
        manner the Constitution provides for apportioning
        seats in the U.S. House of Representatives among the
        states, the Census Bureau counts the number of
        persons in each state. The Census Bureau does not
        count the number of citizens. The only voting age
        citizen data that exists are estimates based on a
        continual sampling conducted as part of the American
        Community Survey (“ACS”) by the Census Bureau.
        But ACS was not designed with redistricting in mind.
        The timing of ACS estimates does not align with the
        timing of redistricting and ACS estimates are not
        reported at the small geographic levels redistricters
        normally use to build districts.         Moreover, the
        geographic areas at which such estimates are available
        carry large error margins because of the small sample
        sizes. These factors make the ACS an inappropriate
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 15 of 38




                                    5

        source of data to support a constitutional rule requiring
        states to create districts with equal numbers of voting
        age citizens.
            Nor is it possible to accurately obtain a count of
        voting age citizens by inquiring about citizenship status
        as part of the Census count. Recent experience
        demonstrates lowered participation in the Census and
        increased suspicion of government collection of
        information in general.      Particular anxiety exists
        among non-citizens. There would be little incentive for
        non-citizens to offer to the government their actual
        status; the result would be a reduced rate of response
        overall and an increase in inaccurate responses. Both
        would frustrate the actual express obligation the
        Constitution imposes on the U.S. Census Bureau to
        obtain a count of the whole number of persons in order
        to apportion House of Representatives seats among the
        states.
            Finally, Appellants’ suggestion that voter
        registration data be used to draw districts is even more
        flawed.     Studies show that the country’s voter
        registration data is often inaccurate and outdated. And
        its inaccuracy aside, voter registration is, as this Court
        has already recognized, a fluctuating and political
        measure, making it generally a poor candidate for
        protecting a right to equal representation guaranteed
        by the Constitution.
           Adequate data to support Appellants’ positions
        simply do not exist. The district court’s judgment
        should be affirmed.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 16 of 38




                                       6

                               ARGUMENT
            A theory of how to determine equal protection for
        purposes of the one-person, one-vote principle is only as
        good as the data upon which it is built. Appellants urge
        the Court to adopt a constitutional rule that would
        require states to draw districts that have equal
        numbers of eligible voters rather than equal numbers
        of people. But the available data to implement such a
        requirement simply cannot bear the weight the
        Constitution requires. Indeed, such a requirement
        would in practice lead to serious equal protection
        violations because of the inherent uncertainty and
        fluctuation currently present in the various measures
        proposed by Appellants to tally eligible voters.2
        Moreover, there is strong reason to doubt sufficiently
        precise data could be obtained to ensure Appellants’
        theory of equal protection would ever be equal in
        practice.
           An overview of the history and legal framework
        regarding population data aids in understanding the
        practical difficulties posed by Appellants’ position.




        2
          Indeed, as Appellants’ own brief demonstrates, there is
        considerable fluctuation and uncertainty even among the multiple
        measures Appellant proposes as potential constitutional
        requirements. See Br. of Appellants at 9, 11-12.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 17 of 38




                                          7

        I.   States Redistrict Based Upon Decennial Census
             Data that Counts the “Whole Number of
             Persons” in Each State and There Is No Count
             of “Citizens” by the Decennial Census.
             A. Legal Framework                and     History      of   the
                Census.
            The Constitution contains only one explicit
        requirement regarding the enumeration of population:
        to properly apportion the number of seats in the House
        of Representatives among the states, “the whole
        number of persons in each State,” U.S. Const. amend
        XIV, § 2, must be enumerated “every . . . ten years, in
        such Manner as [Congress] shall by Law direct,” id. art.
        I, § 2.3
           Since the original decennial Census in 1790,
        Congress has passed a number of laws regarding the
        Census.4 The discretion afforded the Census Bureau to
        determine the content and methodology of the Census
        has grown over time.        Originally, U.S. Marshals
        conducting the Census took an oath to obtain “a just

        3
          As historical documents show, this was from the start understood
        to be a “Census of Inhabitants,” without regard to citizenship. See,
        e.g., Letter from Postmaster General Timothy Pickering to
        Secretary of State Thomas Jefferson, Dec. 26, 1793,
        http://founders.archives.gov/documents/Jefferson/01-27-02-0557
        (last visited Sept. 23, 2015) (referring to the “Census of
        Inhabitants”).
        4
           See generally U.S. Census Bureau, Census Instructions,
        https://www.census.gov/history/www/through_the_decades/census
        _instructions/ (last visited Sept. 23, 2015) (providing description of
        congressional authorizations and instructions provided to U.S.
        Marshals, enumerators, and inhabitants from 1790 to 2010).
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 18 of 38




                                    8

        and perfect enumeration,” see Act of Mar. 1, 1790, § 1, 1
        Stat. 101. Congress amended this provision in 1810 to
        require “an actual inquiry at every dwelling-house.”
        Act of Mar. 26, 1810, § 1, 2 Stat. 565-66. The current
        Census Act, enacted in 1954, also required data be
        collected by personal visit until it was modified first to
        permit some non-apportionment data to be obtained
        through statistical sampling, see 13 U.S.C. § 195, and
        then to repeal the requirement that Census data be
        obtained through personal visits, and thus permit the
        Census Bureau to obtain responses through the mail,
        see Act of Aug. 31, 1964, Pub. L. No. 88-530, 78 Stat.
        737.
            Currently, the only statutorily required data point
        the Census Bureau must obtain is a “tabulation of total
        population by States,” 13 U.S.C. § 141(b), which is
        necessary to fulfill the constitutional mandate to
        apportion based on the “whole numbers of persons,”
        U.S. Const. amend. XIV, § 2; see Dep’t of Commerce v.
        U.S. House of Representatives, 525 U.S. 316, 341 (1999)
        (holding that Census Act requires actual enumeration
        data, not sample-based counts, to be used for
        apportionment purposes). Beyond that, the Secretary
        of Commerce, acting through the Census Bureau and
        its directors, is granted wide latitude to conduct the
        Census “in such form and content as he [or she] may
        determine, including the use of sampling procedures
        and special surveys. In connection with any such
        census, the Secretary is authorized to obtain such other
        census information as necessary.” 13 U.S.C. § 141(a).
           Exercising the discretion afforded by Congress
        (and, in turn, conferred upon Congress by the
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 19 of 38




                                        9

        Constitution), the Census Bureau has, in every Census
        since 1970, asked only a limited number of questions
        (known as the “short form”) as part of the actual
        enumeration of every person. These “short form”
        questions are generally limited to information such as
        name, age, sex, and race.5 From 1970 to 2000, the
        Census Bureau also sent a “long form” to
        approximately one in every six households.6 This “long
        form” was used to collect answers to a wider array of
        questions, including demographic, economic, social, and
        housing questions, as well as inquiring about citizenship
        status.7 The data gathered through the “long form”
        sampling was used by local, state, and federal agencies
        to administer a wide range of government programs.
        See Dep’t of Commerce, 525 U.S. at 341 (characterizing
        the Census as the “linchpin of the federal statistical
        system” (quotation marks omitted)).



        5
            See    U.S.     Census     Bureau,       Index of Questions,
        https://www.census.gov/history/www/through_the_decades/index_
        of_questions/ (last visited Sept. 23, 2015).
        6
          See, e.g., U.S. Census Bureau, Summary File 3: 2000 Census of
        Population & Housing—Chapter 8: Accuracy of the Data 8-3 (July
        2007), https://www.census.gov/prod/cen2000/doc/sf3.pdf. Although
        the total sample size was one in six households, it was not evenly
        distributed: a greater percentage of households in rural areas were
        sampled to increase the reliability of the data estimates in such
        areas. Id.
        7
             See   U.S.     Census     Bureau,   Index    of   Questions,
        https://www.census.gov/history/www/through_the_decades/index_
        of_questions/ (listing long form questions for 1970 to 2000) (last
        visited Sept. 23, 2015).
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 20 of 38




                                       10

            Following the 2000 Census, the decennial “long
        form” was discontinued and was replaced by a continual
        sampling program called the American Community
        Survey (“ACS”). ACS collects the same type of
        information that was included on the long form, but
        does so on a continuous basis throughout the decade.8
        Each month, about 295,000 addresses are mailed the
        ACS questionnaire, for a total of 3.5 million households
        a year, or roughly one in thirty-eight households.9 The
        ACS data is then used to generate three sets of
        estimates, according to the size of the jurisdictions
        covered: a yearly report for cities and states with over
        65,000 people, a three-year report for jurisdictions with
        over 20,000 people, and a five-year report for all
        jurisdictions.10 This practice reflects the small size of
        the ACS sample compared to the prior decennial long
        form, and the resultant larger sampling errors. A new
        version of each report is published every year, with the
        most recent year’s data replacing the oldest year’s data
        in the three- and five-year versions.11 The smallest
        geographic unit for which ACS estimates are available

        8
          See U.S. Census Bureau, American Community Survey
        Information Guide, http://www.census.gov/acs/www/
        about_the_survey/acs_information_guide/flipbook/.
        9
            Id. at 6, 8.
        10
           See U.S. Census Bureau, A Compass for Understanding and
        Using American Community Survey Data at 9 (Oct. 2008),
        https://www.census.gov/content/dam/Census/library/publications/2
        008/acs/ACSGeneralHandbook.pdf; see id. Appendix 1 at A-1-A-2.
        11
           See id. at 13. For example, if one five-year report aggregates
        information from 2008 to 2013; the next report will cover 2009 to
        2014.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 21 of 38




                                        11

        is the Census block group level in the five-year report.
        Unlike short form counts, ACS estimates are never
        available at the individual Census block level.12
             B. States Rely on Census Data to Redistrict.
            Understandably, states and municipalities do not
        generally fulfill their requirement to redistrict
        congressional, state legislative, and other local districts
        by conducting their own, separate population counts.
        Rather, they largely rely on Census data to perform
        their redistricting obligations. See Bd. of Estimate of
        City of New York v. Morris, 489 U.S. 688 (1989);
        Reynolds v. Sims, 377 U.S. 533 (1964); Wesberry v.
        Sanders, 376 U.S. 1 (1964). Indeed, the constitutions
        and laws of a number of states expressly require that
        decennial Census data be used to redistrict. See, e.g.,
        N.J. Const. art. IV, § 2, ¶ 1 (requiring state senate
        seats to be apportioned “as nearly as may be according
        to the number of their inhabitants as reported in the
        last preceding decennial census of the United States”
        (emphasis added)); Pa. Const. art. 2, § 17(a) (requiring
        redistricting to occur “each year following the Federal

        12
           Id., Appendix 1 at A-2. The Census Bureau has developed
        different levels of “statistical geography” to report information.
        The largest is the Census tract; typically each county will contain
        several tracts, with each tract having an ideal population of 4,000
        (ranging from 1,200 to 8,000). See U.S. Census Bureau, 2010
        Geographic              Terms             and             Concepts,
        https://www.census.gov/geo/reference/terms.html (last visited
        Sept. 23, 2015). Block groups are clusters of blocks within a tract,
        and contain between 600 and 3,000 people. Id. The lowest level of
        geography is the individual Census block, which follows physical
        features (such as the streets bounding a city block) or non-physical
        features (such as property lines). Id.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 22 of 38




                                        12

        decennial census”); Ga. Const. art. 3, § 2 (same); Ill.
        Const. art. 4, § 3(b) (same); Fla. Stat. § 11.031(1) (“All
        acts of the Florida Legislature based upon population
        and all constitutional apportionments shall be based
        upon the last federal decennial statewide census”); Ill.
        Comp. Stat., ch. 55, § 2-3001c (defining “[p]opulation”
        for county board redistricting as “the number of
        inhabitants as determined by the last preceding federal
        decennial census”); see also Karcher v. Daggett, 462
        U.S. 725, 738 (1983) (approving the use of decennial
        Census counts for congressional redistricting, noting
        that because “the census count represents the best
        population data available, it is the only basis for good-
        faith attempts to achieve population equality” (internal
        quotation marks and citation omitted)).
            States and municipalities do, however, generally use
        their own geographic units—called voter precincts—for
        purposes of conducting elections in their respective
        jurisdictions. Each voter precinct is comprised of a
        number of Census blocks. Congress has facilitated
        states’ reliance on Census data for redistricting by
        providing that states may submit to the Census
        Bureau, three years prior to the decennial Census, the
        geographic boundaries for which they would like
        Census data to aid them in making redistricting
        decisions. See 13 U.S.C. § 141(c). Thus, states
        generally provide the Census with voter precinct
        information, and the Census in turn provides the states
        with data files that are organized by voter precincts.13

        13
          If the Court holds that the Constitution requires states and local
        governments to use voting age citizens as the measure for the one-
        person, one-vote principle, nothing in the Constitution or in the
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 23 of 38




                                       13

        II. Serious Practical Concerns Counsel Against
            Constitutionally Requiring States to Draw
            Districts with Equal Numbers of Voting Age
            Citizens.
           A constitutional requirement mandating that states
        draw legislative districts with equal numbers of voting
        age citizens would be impossible to accurately
        implement with currently available data. Moreover, for
        several reasons, it would be difficult to obtain an
        accurate actual count, even were one attempted.
           A. ACS Citizenship Estimates Cannot Provide
              the Basis For a Constitutional Equal
              Protection Rule.
            The actual number of voting age citizens in each
        state is unknown. The only information in existence is
        ACS’s statistical sample-based estimates. In some
        circumstances, statistical sampling can be preferable to
        an actual count. See Dep’t of Commerce, 525 U.S. at
        322-23 (“Some identifiable groups—including certain
        minorities, children, and renters—have historically had
        substantially higher undercount rates than the
        population as a whole.”); id. at 354 (“[U]nadjusted
        headcounts are also subject to error or bias—the very
        fact that creates the need for a statistical supplement”)
        (Breyer, J., concurring in part, dissenting in part). But


        current Census Act would require the Census Bureau to provide
        this information to states and local governments. Rather, the
        Court would be requiring states and local governments to obtain
        this information on their own, in the process abrogating the many
        state constitutional and statutory provisions linking the state
        process to the federal Census data.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 24 of 38




                                     14

        the ACS was not designed to provide data to support a
        constitutional right to districts with equal numbers of
        voting age citizens.
               1. The ACS Estimates Do Not Align with the
                  Timing of Redistricting.
            As an initial matter, the ACS estimates do not align
        with the timing of congressional apportionment or
        traditional legislative apportionment.                States
        traditionally redistrict their state legislative districts at
        the same time as their congressional districts, using the
        same decennial Census count that triggered the
        congressional reapportionment. States thus use the
        Census count to create population equality among and
        within the states measured by a single, consistent
        snapshot in time that persists for the decade. As this
        Court explained in Georgia v. Ashcroft, 539 U.S. 461
        (2003), superseded by statute on other grounds as stated
        in Alabama Legislative Black Caucus v. Alabama, 135
        S. Ct. 1257 (2015):
           When the decennial census numbers are
           released, States must account for any changes or
           shifts in population. But before the new census,
           States operate under the legal fiction that even
           10 years later, the plans are constitutionally
           apportioned. After the new enumeration, no
           districting plan is likely to be legally enforceable
           if challenged, given the shifts and changes in a
           population over 10 years. And if the State has
           not redistricted in response to the new census
           figures, a federal court will ensure that the
           districts comply with the one-person, one-vote
           mandate before the next election.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 25 of 38




                                    15

        Id. at 488 n.2. This “legal fiction” is “necessary to avoid
        constant redistricting, with accompanying costs and
        instability.” League of United Latin Am. Citizens v.
        Perry, 548 U.S. 399, 421 (2006) (opinion of Kennedy, J.,
        joined by Souter, J., and Ginsburg, J.).
            Using the ACS voting age citizen estimates would
        unsettle this system. To begin, only the five-year
        information could be used because the one- and three-
        year reports are not statistically reliable at the small
        geographic units used to draw district boundaries. See
        supra Part I. This poses several problems that
        seriously undermine the ACS’s utility for redistricting.
            First, with respect to the ACS five-year survey,
        eighty percent of the data is already between two and
        five years old at the time of redistricting. In contrast,
        redistricting occurs as soon as the population counts
        currently used by states is released by the Census
        Bureau. To illustrate, if ACS estimates were used
        instead of the total population count, a state
        redistricting in 2021 would be using aggregated
        estimates spanning from 2015 to 2020. Because the
        map drawn in 2021 would govern elections through the
        decade, by 2030, forty percent of the underlying
        aggregated estimates will be from questionnaires
        answered fourteen or fifteen years prior. The ACS
        estimates are therefore a more stale source of
        information than the total population count currently
        relied upon by the states.
           Second, because the ACS estimates contain five
        years of sampling, and the age information is not
        adjusted each year to reflect the passage of a year,
        many respondents who were between the ages of
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 26 of 38




                                      16

        thirteen and seventeen when their responses were
        recorded will continue to be excluded from the voting
        age citizen count at the time the estimates are used to
        draw district lines, despite the fact that they are in fact
        eighteen or older at that time. See Nathaniel Persily,
        The Law of the Census: How to Count, What to Count,
        Whom to Count, and Where to Count Them, 32 Cardozo
        L. Rev. 755, 777 (2011). This problem is exacerbated, as
        discussed above, by the fact that district lines remain in
        place for a decade, meaning that at the end of the
        redistricting cycle, a thirty-two-year-old person is not
        “counted” as a voting age person in their district if she
        was seventeen when first surveyed.
            Third, the share of minorities among people under
        the age of eighteen greatly exceeds their share of the
        total population.14 As a result, areas with larger
        minority populations will be disproportionately affected
        by the use of ACS estimates that are not annually
        updated to reflect the actual age of respondents at the
        time the report is released, thus undercounting
        “eligible voters” among minority communities and
        therefore overpopulating minority legislative districts.
            Together, these issues would result in outdated
        information governing district lines and entrenched
        undercounting of young voters, disproportionately
        affecting minority populations. For these reasons, the


        14
           See Sandra L. Colby & Jennifer M. Ortman, U.S. Census
        Bureau, Projections of the Size and Composition of the U.S.
        Population:    2014     to    2016    10-11     (Mar.     2015),
        https://www.census.gov/content/dam/Census/library/publications/2
        015/demo/p25-1143.pdf.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 27 of 38




                                      17

        use of five-year-old ACS estimates cannot support the
        constitutional one-person, one-vote requirement.
               2. ACS Estimates Are Not Available at the
                  Smallest Geographic Levels, and Some
                  Data is Suppressed to Protect Privacy.
            An additional problem is that ACS estimates are
        not available at the smallest geographical level that is
        actually used for purposes of redistricting—the Census
        block. The smallest geographic level at which ACS
        estimates can accurately be utilized is the block group
        level. See Persily, 32 Cardozo L. Rev. at 777. This
        would pose significant problem for states seeking to
        evenly populate districts. “In order to achieve the
        lowest possible levels of deviation within state
        legislative and congressional plans, state technicians
        have repeatedly advised the Census Bureau that they
        need decennial counts by small-area geography such as
        voting districts and census blocks.”15 States need data
        at granular levels in order to make a good-faith effort
        to equalize population to the extent possible among
        districts. See Karcher, 462 U.S. at 730 (requiring that,
        for congressional redistricting, states “make a good-
        faith effort to achieve precise mathematical equality”
        (quotation marks omitted)); Brown v. Thomson, 462
        U.S. 835, 842 (1983) (noting that the Court has
        permitted “minor deviations from mathematical
        equality among state legislative districts” (quotation
        marks omitted)). Without the granular Census block

        15
          Catherine McCully, U.S. Census Bureau, Designing P.L. 94-171
        Redistricting Data for the Year 2020 Census 7-8 (Dec. 2014),
        http://www.census.gov/content/dam/Census/library/publications/20
        14/rdo/pl94-171.pdf.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 28 of 38




                                    18

        data typically used to balance population between and
        among districts, states relying upon ACS voting age
        citizen estimates likely will be unable to satisfy the
        standard this Court requires for legislative
        redistricting.
            Moreover, even at the block group level, there are a
        number of geographical areas where there are too few
        people to permit the Census Bureau to even release
        estimates without jeopardizing privacy. Congress has
        mandated that Census data may only be used for “the
        statistical purpose for which it is supplied,” 13 U.S.C. §
        9(a)(1), and that the Census Bureau may not “make any
        publication whereby the data furnished by any
        particular . . . individual . . . can be identified,” id. §
        9(a)(2). As a result, the Census Bureau suppresses
        certain estimates that could be linked to identifiable
        persons in light of the small geographic size of the
        reporting area.16
            States depend upon population counts being
        reported at small geographic units to permit districts to
        be built that meet the constitutional requirement for
        equal distribution of population. In addition, having
        decennial Census counts available at small geographic
        units makes it easier to follow voter precinct lines or
        other political subdivision lines, such as city boundaries,
        particularly where those lines have recently changed
        by annexations or precinct splits. The ACS voting age
        citizen estimates are not reported—and in some cases

        16
          See U.S. Census Bureau, American Community Survey: Data
        Suppression 2, 7 (Nov. 15, 2013), http://www2.census.gov/
        programs-surveys/acs/tech_docs/data_suppression/
        ACSO_Data_Suppression.pdf.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 29 of 38




                                     19

        are statutorily prohibited from being reported—at the
        Census block level. The ACS estimates thus cannot
        meet the needs of states for redistricting purposes.
               3. As a Statistical Sample, ACS Estimates
                  Are Subject to Error That Makes their
                  Use for Line-Drawing Difficult.
           As with any survey, the ACS estimates are subject
        to non-sampling errors (e.g., errors in data coding) and
        sampling errors (e.g., the chosen sample is non-
        representative of the actual community).17 The ACS
        reports margins of error at the ninety percent
        confidence level.18 For example, if the ACS estimates
        reported that a county had 10,000 citizens over the age
        of eighteen, with a five percent relative error, nine
        times out of ten (ninety percent of the time) one could
        be confident that the actual citizen voting age
        population of the county was between 9,500 and 10,500.
            The margin of error grows as the sample size
        decreases, so the smaller the area, the higher the
        possibility of error. This could become a significant
        issue because redistricting decisions are often made on
        the margins, using very small geographic units to

        17
          See U.S. Census Bureau, American Community Survey Design
        and Methodology (January 2014)—Chapter 15: Improving Data
        Quality by Reducing Non-Sampling Error, at 1 (Jan. 30, 2014),
        http://www2.census.gov/programs-surveys/acs/methodology/
        design_and_methodology/acs_design_methodology_ch15_2014.pdf.
        18
           U.S. Census Bureau, Glossary: Confidence interval (American
        Community Survey, https://www.census.gov/glossary
        /#term_ConfidenceintervalAmericanCommunitySurvey
         (last visited Sept. 23, 2015).
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 30 of 38




                                         20

        surgically move populations in and out of districts to
        satisfy the one-person, one-vote requirement. And, as
        discussed above, the smallest unit—the Census block—
        is not available with ACS estimates because of sample
        size limitations.
            Take for example Titus County, Texas, where
        Appellant Sue Evenwel resides. See Br. of Appellants
        at 10. Titus County has eight Census tracts, each with
        between two and four Census block groups, for a total
        of twenty-two block groups—the smallest level of
        geography reported by the ACS. The relative error for
        the ACS’s estimates of voting age citizens for the Titus
        County block groups range from a low of 14.1 percent
        to a high of 36.6 percent. Figure 1 below shows the
        estimates by block group for Titus County.

         Figure 1: Titus County, Texas CVAP Estimates with Absolute
                and Relative Error by Block Group (2009-2013)
         Block      Est. CVAP with            Block      Est. CVAP with
         Group        Absolute and            Group        Absolute and
                     Relative Error                      Relative Error
         9501: #1   1,045 ±213 (20.4%)        9505: #1   640 ±153 (23.9%)
         9501: #2    485 ±148 (30.5%)         9505: #2   560 ±149 (26.6%)
         9502: #1    895 ±162 (18.1%)         9506: #1   750 ±197 (26.3%)
         9502: #2    680 ±116 (17.1%)         9506: #2   825 ±192 (23.3%)
         9503: #1   1,445 ±236 (16.3%)        9506: #3   615 ±154 (25.0%)
         9503: #2    905 ±204 (22.5%)         9507: #1    325 ±90 (27.7%)
         9503: #3   1,870 ±263 (14.1%)        9507: #2   315 ±114 (36.2%)
         9503: #4    540 ±177 (32.8%)         9508: #1   655 ±240 (36.6%)
         9504: #1   1,360 ±264 (19.4%)        9508: #2   575 ±178 (31.0%)
         9504: #2   2,020 ±301 (14.9%)        9508: #3   815 ±193 (23.7%)
         9504: #3    850 ±210 (24.7%)         9508: #4   330 ±111 (33.6%)

           As Figure 1 shows, even if redistricters could
        conceivably rely upon block groups to move areas
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 31 of 38




                                     21

        among districts to properly draw boundaries, they
        would contend with relatively large error margins. For
        example, if an adjoining district needed to be increased
        by 330 voting age citizens, Block Group 4 of Census
        Tract 9508 would be considered. But the most that can
        be said is that nine times out of ten, one could be
        confident that there were between 219 and 441 voting
        age citizens in that area—a 33.6 percent relative error.
            The error margins are still relatively high at the
        next largest geographic unit, the Census tract, as
        illustrated by Figure 2 below.

          Figure 2: Titus County, Texas CVAP Estimates and Error
                           Margins by Census Tract
        Census    Est.    Absolute    90% Confidence    Relative
         Tract   CVAP      Error           Range         Error
         9501     1,530    ± 210        1,320 – 1,740    13.7%
         9502     1,570    ± 180        1,390 – 1,750    11.5%
         9503     4,755    ± 297        4,458 – 5,052    6.2%
         9504     4,230    ± 297        3,933 – 4,527    7.0%
         9505     1,200    ± 182        1,018 – 1,382    15.2%
         9506     2,190    ± 217        1,973 – 2,407    9.9%
         9507      635     ± 123          512 – 758      19.4%
         9508     2,375    ± 237        2,138 – 2,612    10.0%

        The relative error ranges from 6.2 to 19.4 percent for
        the Titus County Census tracts. So, if redistricters
        needed to move 635 people to a neighboring district,
        tract 9507 would be an obvious candidate, but using
        ACS estimates, the most they could know is that nine
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 32 of 38




                                       22

        times out of ten, it would contain between 512 and 758
        citizens of voting age.19
            All of these issues together—the timing issues, the
        unavailability of estimates at the block level typically
        used by redistricters, the unavailability of certain
        estimates because of privacy concerns, and the error
        margins combine to make the ACS voting age citizen
        estimates an inappropriate source to support the
        constitutional one-person, one-vote right.
            This is not to say the ACS estimates are
        inappropriate for other uses. Because it is the only
        citizenship information that exists, where courts
        require citizenship information to support legal claims,
        as some have for cases under Section 2 of the Voting
        Rights Act, see, e.g., Valdespino v. Alamo Heights
        Independent School District, 168 F.3d 848, 853 (5th Cir.
        1999), it is the “best population data available,”
        Karcher, 462 U.S. at 738 (quotation marks omitted). It
        is one thing to use less than perfect data when it is the
        only data available to meet a statutory evidentiary
        burden; it is quite another to create and impose a new
        constitutional rule that must necessarily be built upon
        that data.




        19
          Data for both Figures 1 and 2 is taken from U.S. Census Bureau,
        Redistricting Data, Voting Age Population by Citizen and Race
        (CVAP), 2009-2013 American Community Survey 5 Year
        Estimates,           https://www.census.gov/rdo/data/voting_age_
        population_by_citizenship_and_race_cvap.html (last visited Sept.
        23, 2015).
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 33 of 38




                                    23

               B. Asking    Citizenship  Status  of  Every
                  Household Would Lead to Reduced Response
                  Rates and Inaccurate Responses, While
                  Multiplying    Privacy  and   Government
                  Intrusion Fears.
           Directly inquiring about citizenship status as part of
        the short form Census is not a solution to the data
        problem posed by Appellants’ legal theory. Doing so
        would likely exacerbate privacy concerns and lead to
        inaccurate responses from non-citizens worried about a
        government record of their immigration status.
            During the past two decades, the Census Bureau
        has had to contend with significantly increased distrust,
        based on concerns about government intrusion and
        privacy. When the 2000 Census was taken, controversy
        erupted over the Census questions, with congressional
        leaders and others calling on people to disregard
        questions they found intrusive.20 In one survey, 71
        percent of respondents said that intrusive questions
        should go unanswered.21 This problem continued with
        the 2010 Census—between 2009 and 2010, one survey
        showed the Census Bureau dropped in its “trust”
        rating from 75 percent to 39 percent.22              One

        20
          Kenneth Prewitt, What if We Give a Census and No One
        Comes?, 304 Sci. Mag. 1452 (June 4, 2004).
        21
             Id.
        22
            Andy Greenberg, Census Paranoia Fueled Distrust in
        Government Privacy More than NSA Wiretapping, Forbes, June
        30, 2010, http://www.forbes.com/sites/firewall/2010/06/30/
        census-paranoia-fueled-distrust-in-government-privacy-more-
        than-nsa-wiretapping/.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 34 of 38




                                      24

        Congresswoman publicly proclaimed that her family
        “will only be indicating the number of people in the
        household, because ‘the Constitution doesn’t require
        any information beyond that.’”23
            A mandatory inquiry into citizenship status is all
        the more likely to engender privacy concerns,
        particularly among non-citizens. “The nuanced reasons
        for the question . . . will of course be lost to millions
        upon millions of Americans. The question will be
        viewed with suspicion.”24 “[I]t is foolish to expect that
        census-taking is immune from anxieties that surround
        such issues as undocumented aliens, immigration
        enforcement, terrorism prevention, national identity
        cards, total information awareness, and sharp increases
        in surveillance generally.”25
           In addition to both citizens and non-citizens simply
        not responding, “[n]on-citizens, mistrustful of the
        government’s promise that their answers to a census
        question can never be used against them, will
        misrepresent themselves on the census form.”26

        23
           Prerana Swami, Rep. Bachmann Refuses to Fill out 2010
        Census,       CBS       News       (June      18,         2009),
        http://www.cbsnews.com/news/rep-bachmann-refuses-to-fill-out-
        2010-census/.
        24
          Counting the Vote: Should Only U.S. Citizens be Included in
        Apportioning Our Elected Representatives?: Hearing Before
        Subcomm. on Federalism and the Census of the H. Comm. on
        Gov’t Reform, 109th Cong. 77 (2005) (Statement of Kenneth
        Prewitt).
        25
             Id. at 78.
        26
             Id.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 35 of 38




                                      25

            The sum effect would be bad Census data. And any
        effort to correct for the data would be futile.
               The Census Bureau cannot become a quasi-
               investigatory agency and still perform its basic
               responsibilities as a statistical agency.
               Responses to a citizenship question cannot be
               validated on a case-by-case basis. Although the
               bureau may devise ways to estimate the
               magnitude of misrepresentation in responses to
               a citizenship question at the national level, such
               an estimate would not likely be robust enough to
               be used in state-level counts—let alone at the
               smaller levels of geography relevant to
               congressional districting, state legislatures, and
               local government.27
           Finally, because a one-by-one citizenship inquiry
        would invariably lead to a lower response rate to the
        Census in general, such an inquiry would seriously
        frustrate the the Census Bureau’s ability to conduct the
        only count the Constitution expressly requires:
        determining the whole number of persons in each state
        in order to apportion House seats among the states.
        See U.S. Const. art. II, § 1; id. amend XIV, § 2.28
           Neither existing data estimates nor a potential
        actual count can reliably permit states to draw districts


        27
             Id.
        28
           Appellants offer no explanation for how it could be that the
        Fourteenth Amendment forbids Texas from apportioning seats
        within the state in the same manner the Fourteenth Amendment
        requires seats to be apportioned among the states.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 36 of 38




                                    26

        with equal numbers of voting age citizens. As a result,
        voting age citizen data cannot plausibly serve as a
        constitutionally-mandated metric for defining the one-
        person, one-vote principle.
        III. Voter Registration Data Would Be an Inappropriate
             Measure Upon Which to Require Districts To Be
             Drawn.
           Appellants’ alternative measure—voter registration
        data—is also an inappropriate measure by which to
        require states to draw districts. The data is often
        inaccurate and unreliable, it is prone to dramatic
        changes, and it is generally available only at the voting
        precinct level, not at the smaller Census block level at
        which states generally draw districts.
           Although this Court has before permitted a state to
        draw districts based on voter registration data, it did so
        only for an interim districting plan with assurances that
        the data in the particular case did not vary from other
        population measures. In so doing, the Court expressed
        considerable doubts about the use of this data, stating:
           Use of a registered voter or actual voter basis . .
           . depends . . . upon the extent of political activity
           of those eligible to register and vote. Each is
           thus susceptible to improper influences by which
           those in political power might be able to
           perpetuate underrepresentation of groups
           constitutionally entitled to participate in the
           electoral process, or perpetuate a ghost of prior
           malapportionment. Moreover, fluctuations in
           the number of registered voters in a given
           election may be sudden and substantial, caused
           by such fortuitous factors as a peculiarly
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 37 of 38




                                     27

               controversial election issue, a particularly
               popular candidate, or even weather conditions.
        Burns v. Richardson, 384 U.S. 73, 92-93 (1966) (internal
        quotation marks omitted) (footnotes omitted). These
        problems have not changed since 1966 when Burns was
        decided.
           A 2012 study by the Pew Charitable Trust found
        that approximately 24 million voter registration
        records in the United States—1 in 8—are invalid or
        inaccurate, including 12 million with incorrect
        addresses, suggesting voters had moved or the
        addresses were otherwise incorrect.29 The study also
        found 1.8 million deceased still registered, and 2.75
        million voters registered in more than one state.30
            Beyond the inaccuracy of voter registration data,
        state registration data simply is not available at the
        Census block level. Rather, the smallest geographic
        unit at which voter registration data is available is the
        voter precinct level. Thus, redistricters would not be
        able to move particular Census blocks from district to
        district and would instead be limited to moving
        precincts. These geographic areas are generally too
        large to accurately draw districts with substantially
        equal populations.


        29
           Pew Charitable Trust, Inaccurate, Costly, and Inefficient:
        Evidence that America’s Voter Registration System Needs an
        Upgrade 3-4 (Feb. 2012), http://www.pewtrusts.org/~/media/
        legacy/uploadedfiles/pcs_assets/2012/PewUpgradingVoterRegistr
        ationpdf.pdf.
        30
             Id. at 4.
Case 1:18-cv-02921-JMF Document 601-4 Filed 06/03/19 Page 38 of 38




                                      28

           In light of the serious flaws in voter registration
        data, it would in most instances be a violation of equal
        protection for this metric to be used, contrary to
        Appellants’ argument that the Constitution actually
        should require it.31
                              CONCLUSION
           For the foregoing reasons, the Court should affirm
        the decision of the district court.
                                        Respectfully submitted,

        J. Gerald Hebert                Paul M. Smith
        Trevor Potter                   Jessica Ring Amunson
        CAMPAIGN LEGAL                   Counsel of Record
         CENTER                         Mark P. Gaber
        1411 K St. NW, Suite 1400       JENNER & BLOCK LLP
        Washington, DC 20005            1099 New York Ave. NW
        (202) 736-2200                  Suite 900
                                        Washington, DC 20001
        Anita S. Earls                  (202) 639-6000
        SOUTHERN COALITION              jamunson@jenner.com
         FOR SOCIAL JUSTICE
        1415 West Highway 54
        Suite 101
        Durham, NC 27707
        (919) 794-4198

        September 25, 2015



        31
           The “Non-Suspense Voter Registration” metric offered by
        Appellants is equally flawed—it adds additional potential error
        related to mailing of notices. See Br. of Appellants at 9.
Case 1:18-cv-02921-JMF Document 601-5 Filed 06/03/19 Page 1 of 6




                Exhibit E
Case 1:18-cv-02921-JMF Document 601-5 Filed 06/03/19 Page 2 of 6
Case 1:18-cv-02921-JMF Document 601-5 Filed 06/03/19 Page 3 of 6
Case 1:18-cv-02921-JMF Document 601-5 Filed 06/03/19 Page 4 of 6
Case 1:18-cv-02921-JMF Document 601-5 Filed 06/03/19 Page 5 of 6
Case 1:18-cv-02921-JMF Document 601-5 Filed 06/03/19 Page 6 of 6
Case 1:18-cv-02921-JMF Document 601-6 Filed 06/03/19 Page 1 of 4




                Exhibit F
      •.
                       Case 1:18-cv-02921-JMF Document 601-6 Filed 06/03/19 Page 2 of 4
.v..,: ' "" . 'DEC-14-2017   17:51

                                                                   U.S. Department of Justice
  (
                                                                   Justice Management Division
                                                                   Office ofGeneral Counsel
                                                                   Waahtngtorr. D.C. 20$30



                DEC 12 t017

              VIA CERTIFIED RETURN RECEIPT
              7014 2120 0000 8064 4964

              Dr.RonJarmin
              Performing the Non-Exclusive Functions and Duties of the Director
              U.S. Census Bureau
              United States Department of Commerce
              Washington, D.C. 2023~-0001

              Re: Request To Reinstate Citizenship Question On 2020 Census Questionnaire

              Dear Dr. Jannin:

              The Department of Justice is committed to robust and evenhanded enforcement of the Nation's
              civil rights laws and to free and fair elections for all Americans. In furtherance of that
              commitment. I write on behalf of the Department to fonnally request that the Census Bureau
              reinstate on the 2020 Census questionnaire a question regarding citizenship, fonnerly included in
              the so-called "long form'' census. This data is critical to the Department's enforcement of
              Section 2 of the Voting Rights Act and its important protections against racial discrimination in
              voting. To fully enforce those requirements, the Department needs a reliable calculation of the
              citizen voting-age population in localities where voting rights violations are alleged or suspected.
              As demonstrated below, the decennial census questionnaire is the most appropriate vehicle for
              collecting that data, and reinstating a question on citizenship will best enable the Department to
              protect all American citizens' voting rights under Section 2.

              The Supreme Court has held that Section 2 of the Voting Rights Act prohibits ''vote dilution" by
              state and local jurisdictions engaged in redistricting, which can occur when a racial group is
              improperly deprived of a single-member district in which it could form a majority. See
              Thornburg v. Gingles, 478 U.S. 30, 50 (1986). Multiple federal courts of appeals have held that,
              where citizenship rates are at issue in a vote--dilution case, citizen voting~age population is the
              proper metric for detennining whether a racial group could constitute a majority in a single-
              member district. See, e.g., Reyes v. City ofFarmers Branch, 586 F.3d 1019, 1023-24 (5th Cir.
              2009); Barnett v. City ofChicago, 141 F.3d 699, 704 (7th Cir. 1998); Negrn v. City ofMiami
              Beach, 113 F.3d 1563, 15 67-69 (11th Cir. 1997); Romero v. City ofPomona, 883 F.2d 1418,
              1426 (9th Cir. 1989), overruled in part on other grounds by Townsend v. Holman Consulting
              Corp., 914 F.2d 1136, 1141 (9th Cir. 1990}; see also LULAC v. Perry, 548 U.S. 399, 423-442
              (2006) (analyzing vote-dilution claim by reference to citizen voting-age population).




                                                                                                              000663
        Case 1:18-cv-02921-JMF Document 601-6 Filed 06/03/19 Page 3 of 4
'DEC-14-2017   17:52                                                                               p. 03/ 04 ,, .. ;;.r'._    .
                                                                                                                             -'

   The purpose of Section 2's vote-dilution prohibition "is to facilitate participation ... in our
   political process" by preventing unlawful dilution of the vote on the basis of race. Campos v.
   City ofHouston, 113 F.3d 544, 548 (5th Cir. 1997). Importantly, "[t]he plain language of section
   2 of the Voting Rights Act makes clear that its protections apply to United States citizens." ld
                                                                                                                     •
   Indeed, courts have reasoned that ''[t]he right to vote is one of the badges of citizenship" and that
   "[t]he dignity and very concept of citizenship are diluted if noncitizens are allowed to vote."
   Barnett, 141 F.3d at 704. Thus, it would be the wrong result for a legislature or a court to draw a
   single-member district in which a numerical racial minority group in a jurisdiction was a
   majority of the total voting-age population in that district but "continued to be defeated at the
   polls" because it was not a majority of the citizen voting-age population. Campos, 113 F.3d at
   548.
   These cases make clear that, in order to assess and enforce compliance with Section 2's
   protection against discrimination in votin~ the Department needs to be able to obtain citizen
   voting-age population data for census blocks, block groups, counties, towns, and other locations
   where potential Section 2 violations are alleged or suspected. From 1970 to 2000, the Census
   Bureau included a citizenship question on the so-called "long form" questionnaire that it sent to
   approximately one in every six households during each decennial census. See, e.g., U.S. Census
   Bureau, Summary File 3:2000 Census ofPopulation & Housing-Appendix Bat B-7 (July
   2007), available at https://www.census.gov/prodlcen2000/doc/sf3.pdf (last visited Nov. 22,
   2017); U.S. Census Bureau, Index of Questions, available at https://www.census.gov/history/



                                                                                                                     •
   www/through_the~decades!index_of_questions/ (last visited Nov. 22, 2017). For years, the
   Department used the data collected in response to that question in assessing compliance .with
   Section 2 and in litigation to enforce Section 2's protections against racial discrimination in
   voting.

   In the 2010 Census, however, no census questionnaire included a question regarding citizenship.
   Rather, following the 2000 Census, the Census Bureau discontinued the "long form"
   questionnaire and replaced it with the American Community Survey (ACS). The ACS is a
   sampling survey that is sent to only around one in every thirty·eight households each year and
   asks a variety of questions regarding demographic information, including citizenship. See U.S.
   Census Bureau, American Community Survey Information Guide at 6, available at
   https://www.census.gov/content/dam/Census/programs"surveys/acs/about!ACS Information
   Guide.pdf Oast visited Nov. 22~ 2017). The ACS is currently the Census Bureau's only survey
   that collects information regarding citizenship and estimates citizen voting-age population.

   The 2010 redistricting cycle was the first cycle in which the ACS estimates provided the Census
   Bureau's only citizen voting-age population data. The Department and state and local
   jurisdictions therefore have used those ACS estimates for this redistricting cycle. The ACS,
   howevert does not yield the ideal data for such purposes for several reasons:

   •        Jurisdictions conducting redistricting, and the Department in enforcing Section 2, already
   use the total population data from the census to determine compliance with the Constitution's
   one-person, one-vote requirement, see Evenwel v. Abbott, 136 S. Ct. 1120 (Apr. 4, 2016). As a
   result. using the ACS citizenship estimates means relying on two different data sets, the scope
   and level of detail of which vary quite significantly.

                                                     2                                                               •
                                                                                                   000664
              ..               Case 1:18-cv-02921-JMF Document 601-6 Filed 06/03/19 Page 4 of 4
•           _; ,~   : DEC-14-2017   17:52                                                                                P. 04/04
.....~



        (               •       Because the ACS estimates are rolling and aggregated into one~year, three-year, and five-
                        year estimates, they do not align in time with the decennial census data. Citizenship data from
                        the decennial census, by contrast, would align in time with the total and voting-age population
                        data from the census that jurisdictions already use in redistricting.

                       •       The ACS estimates are reported at a ninety percent confidence level, and the margin of
                       error increases as the sample size-and, thus, the geographic area-decreases. See U.S. Census
                       Bureau, Glossary: Confidence interval (American Community Survey). available at
                       https://www.census.gov/glossary/#term_ConfidenceintervalA.mericanCommunity
                       Survey (last visited November 22, 2017). By contrast; decennial census data is a full count of
                       the population.

                       •        Census data is reported to the census block level, while the smallest unit reported in the
                       ACS estimates is the census block group. See American Community Survey Data 3, 5, 10.
                       Accordingly, redistricting jurisdictions and the Department are required to perform further
                       estimates and to interject further uncertainty in order to approximate citizen voting~age
                       population at the level of a census block, which is the fundamental building block of a
                       redistricting plan. Having all of the relevant population and citizenship data available in one data
                       set at the census block level would greatly assist the redistricting process.

                        For all of these reasons, the Department believes that deeermial census questionnaire data
                        regarding citizenship, if available, would be more appropriate for use in redistricting and in
                        Section 2 litigation than the ACS citizenship estimates.
    (
                        Accordingly. the Department formally requests that the Census Bureau reinstate into the 2020
                        Census a question regarding citizenship. We also request that the Census Bureau release this
                        new data regarding citiZenship at the same time as it releases the other redistricting data, by April
                        1 following the 2020 Census. At the same time, the Department requests that the Bureau also
                        maintain the citizenship question on the ACS, since such question is necessary, inter alia, to
                        yield information for the periodic determinations made by the Bureau under Section 203 of the
                        Voting Rights Act. 52 U.S.C. § 10503.

                        Please let me know if you have any questions about this letter or wish to discuss this request. I
                        can be reached at (202) 514-3452; or at Arthur.Gary@usdoj.gov.

                        Sincerely yours.


                        ~f-~
                           0
                        Arthur E. Gary . "-~
                        General Counsel
                        Justice Management Division




(

                                                                          3


                                                                                                                      TOTAL P.04
                                                                                                                          000665
Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 1 of 39




                Exhibit G
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 2 of 39



                                                                       Page 1

1                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
2
     - - - - - - - - - - - - - - -x
3        NEW YORK IMMIGRATION                   :
         COALITION, et al.,                     :
4                                               :
              Plaintiffs,                       :
5                                               :   Case No.
             v.                                 :
6                                               :   1:18-CF-05025-JMF
         UNITED STATES DEPARTMENT               :
7        OF COMMERCE, et al.,                   :
                                                :
8             Defendants.                       :
     - - - - - - - - - - - - - - -x
9                                               Friday, October 16, 2018
                                                            Washington, D.C.
10
11
12   Videotaped Deposition of:
13                                  JOHN GORE,
14   called for oral examination by counsel for the
15   Plaintiffs, pursuant to notice, at the law offices of
16   Covington & Burling, LLP, One City Center, 850 Tenth
17   Street, Northwest, Washington, D.C. 20001-4956,
18   before Christina S. Hotsko, RPR, CRR, of Veritext
19   Legal Solutions, a Notary Public in and for the
20   District of Columbia, beginning at 9:05 a.m., when
21   were present on behalf of the respective parties:
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 3 of 39



                                                                       Page 35

1    the judgment of the Census Bureau from publicly

2    available information.                 Secretary Ross issued a

3    memo of decision with respect to the letter that

4    the Department of Justice submitted in which he

5    decided, among other things, to order

6    reinstatement of the citizenship question on the

7    census questionnaire.

8                   I also had watched at least portions of

9    the May 8th hearing before the committee that you

10   referenced earlier, and understood from testimony

11   at that hearing that that was the position of the

12   Census Bureau.

13          Q.      So when you say the judgment of the

14   Census Bureau, whose judgment, if you could

15   identify individuals, are you referring to?

16          A.      Secretary Ross would be one.                    And the

17   other would be -- I can't remember who it was who

18   testified at the hearing, but it was whoever

19   testified at the hearing about the accuracy of a

20   hard count versus an estimate.                      It may have been

21   Ron Jarmin or somebody else.                     I just can't

22   remember.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 4 of 39



                                                                       Page 36

1           Q.      May 8th -- the May 8th hearing?

2           A.      The May 8th hearing, yeah.

3           Q.      And when you say Ron Jarmin, you're

4    referring to the acting director of the Census

5    Bureau?

6           A.      That's who I understand he is.                      I've

7    never met him.

8           Q.      When you testified that it was the

9    judgment of the Census Bureau that CVAP data

10   collected through the decennial enumeration would

11   be more accurate, what did you mean by more

12   accurate?

13          A.      As I understand the judgment of the

14   Census Bureau, it's that the hard count would be

15   more accurate than an ACS estimate because an ACS

16   estimate has a margin of error associated with it

17   and also requires an extrapolation because, as

18   you're no doubt aware, the ACS estimates are only

19   released at the block group level, and so further

20   extrapolation is required to estimate CVAP levels

21   at the block level.

22                  And it was my understanding, from




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 5 of 39



                                                                       Page 37

1    Secretary Ross' memo and the testimony that I

2    believe I heard on May 8th, that the Census Bureau

3    believed that a hard count would be more accurate

4    than estimates of an extrapolation with an

5    associated margin of error.

6           Q.     And just so we're clear on your

7    understanding, your understanding is that, in the

8    judgment of the Census Bureau, it would be more

9    accurate to have CVAP data collected through the

10   decennial enumeration than the existing ACS data

11   for two reasons:             One, the decennial enumeration

12   data is a hard count and not an estimate; and,

13   two, the decennial enumeration data is available

14   at the census block level, and so you wouldn't

15   have to perform an estimation procedure the same

16   way that you do with the ACS; is that right?

17                 MR. GARDNER:          Objection.         Compound.

18                 THE WITNESS:          As I understand your

19   question, I believe that was Secretary Ross'

20   judgment on behalf of the Department of Commerce,

21   of which the Census Bureau is part.                       I don't have

22   his memo right in front of me, so I can't -- I'm




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 6 of 39



                                                                       Page 38

1    going off of my memory rather than a document

2    that's in front of me.                But my recollection of

3    that is that he analyzed a number of different

4    options and concluded that reinstating the

5    question on the census questionnaire, in addition

6    to other data, would provide the most accurate and

7    complete picture of data for the Department of

8    Justice's purposes.

9    BY MR. HO:

10          Q.     Now, all things being equal, the

11   Department of Justice would want to use the CVAP

12   data that was, in the Census Bureau's view, the

13   more accurate data available, correct?

14          A.     I think that's probably correct.                      I guess

15   I could imagine a scenario, which I don't know is

16   present here or not, where we would make a

17   different judgment as to what was more accurate

18   than the Census Bureau might.                    But that's correct.

19          Q.     When you say we would make a different

20   judgment as to what is more accurate than the

21   Census Bureau might, who's we?

22          A.     The Department of Justice.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 7 of 39



                                                                       Page 39

1           Q.     Who's we at the Department of Justice who

2    is in a position to make an assessment as to

3    whether or not CVAP data is more accurate than the

4    Census Bureau?

5           A.     I don't know.           I can't point to any

6    individual person.              But, of course, we're

7    constantly reviewing the data, the various data

8    sources, the academic literature.                      We send people

9    to conferences so that we can understand the

10   latest about data in this area and other

11   demographic areas.

12                 But I don't believe there's any dispute

13   at this point about what would be more accurate.

14   And the Census Bureau is charged to make that

15   judgment, as I understand it, as a matter of law.

16          Q.     Do you think you're better situated than

17   career Census Bureau professionals to make an

18   assessment as to the accuracy of various forms of

19   CVAP data?

20          A.     Me personally?

21                 MR. GARDNER:          Objection to form.

22                 THE WITNESS:          Me personally?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 8 of 39



                                                                       Page 40

1    BY MR. HO:

2           Q.     Yes.

3           A.     No, I don't.

4           Q.     Let's look at page 2 of your testimony.

5    Oh, I'm sorry --

6           A.     It appears to be a list of the committee

7    members' names.

8           Q.     Yeah.

9           A.     I'm happy to review that.

10          Q.     We'll come back to that.

11                 Let's look at page 37 of your testimony.

12   So the second-to-last question here is from

13   Representative Krishnamoorthi.                     And he asks you,

14   "Let me shift to another issue, which is, is the

15   DOJ aware of any study, analysis, or projection of

16   how the inclusion of the citizenship question will

17   affect the response rate for the census?"

18                 Your response was, "That's a great

19   question, Congressman.                I don't know the

20   Department of Justice is aware of that.                          That's

21   really a question for the Department of Commerce

22   and the Census Bureau, since it is the Secretary




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 9 of 39



                                                                        Page 41

1    of Commerce's province to decide which questions

2    get included or are not within the bounds set by

3    law."

4                   When Representative Krishnamoorthi used

5    the term --

6            A.     Can you read the rest of my answer for

7    completeness?

8            Q.     "My understanding is that, from Secretary

9    Ross' memo, that he took a hard look at that issue

10   and didn't find empirical evidence to suggest that

11   the question would lead to a reduction in response

12   rates.        That's based on the memo of decision that

13   he issued.          I obviously can't speak on his

14   behalf."

15                  Did I read that right?

16           A.     Thank you.         Yes.

17           Q.     When the representative uses the term

18   "response rates," what did you understand him to

19   mean?

20           A.     I understood him to be suggesting that

21   adding a question and, in particular, reinstating

22   a citizenship question might cause people not --




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 10 of 39



                                                                       Page 42

1    some incremental number of people not to answer

2    the -- that question or fill out the census form.

3           Q.     And your testimony was, on May 21st, that

4    DOJ was not aware of any analysis indicating that

5    the inclusion of the citizenship question will

6    affect response rates to the census?

7                  MR. GARDNER:          Objection.

8    Mischaracterizes the document.

9                  THE WITNESS:          I think what I've testified

10   to is -- is what is here in the record, and that

11   answer speaks for itself.

12   BY MR. HO:

13          Q.     Well, what did you mean by that?                      Were

14   you aware of any analysis as to whether or not

15   including the citizenship question on the census

16   could affect the rate at which the people respond

17   to the census?

18          A.     As I said then, and as I sit here today,

19   no, I'm not aware of any -- any data on that

20   issue.       And as I further explained, Secretary Ross

21   in his memo explains that he took a hard look at

22   that issue and found no empirical evidence to




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 11 of 39



                                                                       Page 43

1    support the conclusion that there be a reduction

2    in response rates from reinstatement of the

3    citizenship question on the census questionnaire.

4           Q.     One more question about your testimony

5    for now.        On page 27, the last question on the

6    page from Representative Gowdy:                     "So if

7    Secretary Ross wanted to include a question,

8    what's your favorite movie, how would a court

9    determine whether or not that was an appropriate

10   question?         I mean, I guess what I'm getting at is,

11   what is the standard by which you judge the

12   legitimacy of the inclusion or exclusion of a

13   question on the census form?"

14                 Your response:            "I think that is a very

15   good question.           It's probably better directed to

16   the commerce department.                 I'm not involved in the

17   litigation.          That's being handled out" -- and then

18   you got cut off.

19                 What do you mean when you testified on

20   May 21st that you're not involved in the

21   litigation over the citizenship question?

22          A.     I am not a counsel of record in that




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 12 of 39



                                                                       Page 63

1    your letter from Justice to the Census Bureau went

2    out requesting a citizenship question, what were

3    you aware of with respect to the nature of those

4    pre-September 8th conversations?

5                  MR. GARDNER:          Same objection.            Same

6    instruction.

7                  THE WITNESS:          I can tell you that I was

8    aware of the fact that conversations had occurred.

9    And beyond that, I don't believe I can give an

10   answer in light of the instruction I've just

11   received.

12   BY MR. HO:

13          Q.     When you say that you were aware of the

14   fact that conversations occurred, what do you mean

15   by conversations?

16          A.     I mean -- a conversation is a

17   communication between two or more people, and I

18   was aware that two or more people had talked to

19   each other.

20          Q.     When you say that you were aware that two

21   or more people had talked to each other, which

22   people were you aware had talked to each other?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 13 of 39



                                                                       Page 64

1           A.     It was my understanding that somebody

2    from Commerce had spoken to Mary Blanche Hankey,

3    that someone had spoken to James McHenry, and that

4    Secretary Ross had spoken to the attorney general.

5           Q.     And that all of those conversations were

6    about the inclusion of a citizenship question on

7    the census?

8           A.     I wasn't a party to those conversations,

9    but my understanding is that they would have

10   touched on that issue.

11          Q.     James McHenry is the director of the

12   Executive Office for Immigration Review within

13   DOJ, correct?

14          A.     He is now, although at that time he

15   wasn't.       At that time, he was on detail to the

16   Office of the Associate Attorney General.                           And he

17   had come from somewhere else.                    I can't remember.

18   I think it was OCAHO, which is -- since we're in

19   D.C. and talking about government things, it's an

20   acronym that -- I don't know what it stands for.

21   But Mr. McHenry has been involved -- has been an

22   employee of the department for some time, but in




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 14 of 39



                                                                       Page 89

1    conversation I had with Mr. Gary about this took

2    place around Halloween.

3    BY MR. HO:

4           Q.     My question wasn't about --

5           A.     2017.

6           Q.     My question wasn't about your next

7    interaction with Mr. Gary.

8           A.     Oh, I'm sorry.

9           Q.     It was just your next interaction about

10   the citizenship question on the decennial census.

11          A.     I see.

12          Q.     After this e-mail exchange with Mr. Gary,

13   when was the next interaction that you had about

14   the issue of a citizenship question on the

15   decennial census?

16          A.     That's a fair question.                 Around the -- I

17   don't know -- I guess I don't know which was the

18   next communication I had or who it was with.

19          Q.     Okay.

20          A.     I was communicating with various

21   individuals at that time about the issue.

22          Q.     Have you ever discussed the issue of the




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 15 of 39



                                                                       Page 90

1    citizenship question with Secretary Ross?

2           A.      No.

3           Q.      Prior to May 2017 -- so I'm changing the

4    time period here a little bit --

5           A.      Sure.

6           Q.      -- had you ever raised the issue of a

7    citizenship question on the decennial census

8    questionnaire?

9           A.      No.

10          Q.      Were you consulted by Secretary Ross

11   regarding whether the Department of Justice would

12   support or request the inclusion of a citizenship

13   question on the decennial census?

14                  MR. GARDNER:          Objection.          Vague.

15                  THE WITNESS:          No.

16   BY MR. HO:

17          Q.      Were you consulted by Secretary Ross'

18   staff regarding whether the Department of Justice

19   would support or request inclusion of a

20   citizenship question on the census?

21                  MR. GARDNER:          Same objection.

22                  THE WITNESS:          Who do you mean by staff?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 16 of 39



                                                                       Page 91

1    BY MR. HO:

2           Q.     Anyone who works in the front office of

3    the Department of Commerce.                   Were you ever

4    consulted by front office Department of Commerce

5    employees -- that's what I mean by Secretary Ross'

6    staff --

7           A.     Okay.

8           Q.     -- regarding whether the Department of

9    Justice would support or request the inclusion of

10   a citizenship question on the census?

11                 MR. GARDNER:          Same objection.

12                 THE WITNESS:          I guess I'm still not clear

13   on what you mean by the front office of the

14   Department of Commerce.                 I can recall speaking to,

15   I believe, three individuals at the Department of

16   Commerce about this issue.

17   BY MR. HO:

18          Q.     Who are the three individuals at the

19   Department of Commerce --

20          A.     Sure.

21          Q.     -- that you spoke to about the

22   citizenship question on the census?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 17 of 39



                                                                       Page 92

1           A.     I didn't mean to cut you off, and I

2    apologize, again, to the court reporter for being

3    a fast talker.

4                  I recall speaking to Peter Davidson,

5    James Uthmeier, U-T-H-M-E-I-E-R -- and Wendy

6    Teramoto.

7           Q.     When was the first occasion on which you

8    consulted with one of those three individuals

9    about the inclusion of a citizenship question on

10   the census?

11          A.     I'm not sure I would describe it as a

12   consultation as much as I would describe it as a

13   conversation about various issues related to the

14   reinstatement of a citizenship question on the

15   census questionnaire.               I can recall having

16   conversations starting sometime around this

17   September 2017 time frame.

18          Q.     Who was the first of those three

19   individuals that you had a conversation with about

20   the inclusion of a citizenship question on the

21   2020 census?

22          A.     Peter Davidson.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 18 of 39



                                                                       Page 93

1           Q.     And roughly when was your first

2    conversation with Peter Davidson about including a

3    citizenship question on the 2020 census?

4           A.     I don't recall exactly, but I would say

5    it was probably around mid-September of 2017 or

6    somewhere in that time frame.

7           Q.     After you spoke to Mr. Davidson in

8    mid-September, what was the next conversation that

9    you had among those three individuals from

10   Commerce about the citizenship question?

11          A.     I don't recall exactly when it was.                       I

12   had several conversations with Peter Davidson

13   beginning in September and continuing through

14   December.         I had a couple of conversations as well

15   with Mr. Uthmeier, including at least one between

16   just Mr. Uthmeier and me and one, and maybe two,

17   where Mr. Uthmeier and Peter Davidson were both

18   involved.         Then I had a conversation at one point

19   with Wendy Teramoto about a scheduling issue that

20   I think took place in October of 2017, but I don't

21   recall exactly.            Somewhere in that time frame.

22          Q.     Roughly when was your first conversation




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 19 of 39



                                                                       Page 94

1    with Mr. Uthmeier about the citizenship question?

2           A.     I think it would have been either late

3    September or sometime in October of 2017.

4                  MR. HO:        We've been going for a little

5    over an hour, about an hour-ten.                      Would now be an

6    okay time for a first break?

7                  MR. GARDNER:          That's fine with me, yeah.

8                  MR. HO:        Great.

9                  VIDEO TECHNICIAN:             This concludes media

10   unit number 1.           The time on the video is

11   10:19 a.m.         And we are off the record.

12                 (A recess was taken.)

13                 VIDEO TECHNICIAN:             This begins media unit

14   number 2.         The time on the video is 10:37 a.m.                   We

15   are on the record.

16   BY MR. HO:

17          Q.     Mr. Gore, I just want to follow up

18   on something from before the break.                       The

19   communications between the Department of Justice

20   and the Department of Commerce about the

21   citizenship question, those communications were

22   not initiated by the voting section, correct?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 20 of 39



                                                                      Page 127

1    the 2020 census questionnaire, correct?

2           A.     Correct.

3           Q.     Is it fair to say that you wrote the

4    first draft of the letter from the Department of

5    Justice to the Census Bureau requesting a

6    citizenship question on the 2020 census

7    questionnaire?

8           A.     Is that a question?              I'm sorry.         That

9    sounded like a statement.

10          Q.     No.     It was a question.

11          A.     Okay.

12          Q.     Is it fair to say that you wrote the

13   first draft of the letter from the Department of

14   Justice to the Census Bureau requesting a

15   citizenship question on the 2020 census

16   questionnaire?

17          A.     Yes.

18          Q.     You write in this e-mail that you

19   discussed the draft letter with Mr. Herren

20   yesterday.

21                 Would that have been your first

22   conversation with Mr. Herren about the citizenship




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 21 of 39



                                                                      Page 150

1    was conveying there is that Mr. Gary didn't need

2    to work late on a Friday night during the holiday

3    season to send the letter out.

4           Q.     So just so I understand the process here,

5    you had -- you first had communications about the

6    issue of a citizenship question sometime around

7    Labor Day of 2017, correct?

8           A.     Give or take, yes, that's correct.

9           Q.     You drafted the initial draft of the

10   letter to request the citizenship question

11   sometime around the end of October or early

12   November of 2017, correct?

13          A.     Correct.

14          Q.     The conversations to add the citizenship

15   question with the Department of Commerce were not

16   initiated by the civil rights division, correct?

17          A.     Correct.

18          Q.     And they were not initiated by the

19   Department of Justice, correct?

20          A.     That's my working understanding.

21          Q.     Around the time that you wrote the first

22   draft of this letter, you received input from




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 22 of 39



                                                                      Page 151

1    three individuals:              Mr. Herren, Ms. Pickett, and

2    Mr. Gary, correct?

3           A.     Yes.      And I may have received input from

4    others as well.

5           Q.     Around the time of the first draft of the

6    letter in early November of 2017, who else did you

7    receive input from other than Mr. Herren,

8    Ms. Pickett, and Mr. Gary?

9           A.     Mr. Aguinaga would have provided -- may

10   have provided some input.                  I would have had

11   discussions on -- regarding the letter generally

12   with Patrick Hovakimian, who at the time was

13   detailed to the Office of Associate Attorney

14   General, and with Jesse Panuccio in the Office of

15   the Associate Attorney General.

16                 And I had various conversations with

17   others at various times throughout this process.

18   But I don't recall who else I would have spoken to

19   at that particular moment in time, around

20   November 1st of 2017.

21          Q.     Okay.      Around November 1st of 2017, the

22   only career staff in the civil rights division




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 23 of 39



                                                                      Page 152

1    from whom you received input on the letter was

2    from Mr. Herren, correct?

3           A.     That's correct.

4           Q.     After that period of early November

5    of 2017 when you had drafted the initial draft of

6    that letter, Mr. Herren gave you some edits,

7    correct?

8           A.     That's correct.

9           Q.     After that time, did you receive any

10   further edits from Mr. Herren to the draft letter?

11          A.     I don't recall one way or the other.

12          Q.     So you have no recollection of receiving

13   input from career civil rights division staff on

14   the letter requesting a citizenship question other

15   than that one occasion in early November around

16   the time of the first draft from Mr. Herren,

17   correct?

18          A.     I believe that's correct.                  Yeah.

19          Q.     You continued to revise the letter after

20   early November of 2017 with input from different

21   people.       But after that first round of edits from

22   Mr. Herren, you received no subsequent edits from




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 24 of 39



                                                                      Page 153

1    people who were career staff in the civil rights

2    division, correct?

3                  MR. GARDNER:          Objection.         Compound.

4                  THE WITNESS:          To the extent I understand

5    your question, I believe that's correct.

6    BY MR. HO:

7           Q.     During this period when you were revising

8    the letter to request a citizenship question, you

9    had multiple conversations with legal staff at the

10   Department of Commerce, correct?

11          A.     Yes.

12          Q.     And the edits that you were receiving to

13   the letter from other DOJ personnel included

14   political appointees in the front office of the

15   Department of Justice and in the front office of

16   the civil rights division, correct?

17          A.     I -- certainly that's correct with

18   respect to the leadership offices at the

19   Department of Justice.                I can't remember if I was

20   receiving edits from the front office of the civil

21   rights division at that time after receiving the

22   edits from Ms. Pickett.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 25 of 39



                                                                      Page 154

1           Q.     Who made the final decision to send the

2    letter requesting the citizenship question be

3    added to the 2020 census questionnaire?

4           A.     I'm not sure I know.               And I can't recall

5    who communicated the final decision to me.

6           Q.     The letter was ultimately sent on

7    December 12th, 2017 --

8           A.     Correct.

9           Q.     -- correct?

10          A.     Correct.

11          Q.     Who gave the final signoff to put that

12   letter in the mail?

13                 MR. GARDNER:          Objection.         Asked and

14   answered.

15                 THE WITNESS:          I don't recall who gave the

16   final signoff.

17   BY MR. HO:

18          Q.     Was it you?

19          A.     No, I don't believe I would have given

20   the final signoff.              But maybe.         I guess it depends

21   on what you're asking.                Like, who told Art Gary he

22   could press "send" on the e-mail?                      I don't




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 26 of 39



                                                                      Page 155

1    understand your question.

2           Q.     Yes, that's my question.

3           A.     I don't know.

4           Q.     You don't know whether or not you did?

5           A.     I don't recall whether it was me or

6    somebody else.

7           Q.     All right.

8           A.     It's possible it could have been me.

9                  (Gore Deposition Exhibit 17 marked for

10                 identification and attached to the

11                 transcript.)

12   BY MR. HO:

13          Q.     I'm going to show you what's been marked

14   as Exhibit 17.           This is a document in the

15   administrative record, the first page of which has

16   the number 000663.              This is a letter stamped

17   December 12th, 2017, from Arthur Gary at the

18   Department of Justice addressed to Ron Jarmin at

19   the Census Bureau, correct?

20          A.     Yes.      It appears to be.

21          Q.     And this is the letter we've been talking

22   about in which the Department of Justice




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 27 of 39



                                                                      Page 284

1    with Arthur Gary about the decision over whether

2    or not to meet with Census Bureau personnel to

3    discuss their proposal to produce block-level CVAP

4    data without a citizenship question?

5           A.     I have no awareness on that one way or

6    the other.

7           Q.     Dr. Jarmin is correct that DOJ leadership

8    did not want to meet to discuss the technical

9    aspects of the citizenship question request,

10   correct?

11          A.     I'm sorry, can you repeat that question?

12          Q.     Dr. Jarmin was correct that DOJ

13   leadership did not want to have a technical

14   meeting to discuss DOJ's request for block-level

15   CVAP data, correct?

16          A.     I believe that's correct.

17          Q.     The reason you didn't want to have that

18   meeting is because it was more important to the

19   Department of Justice to get a citizenship

20   question on the 2020 census questionnaire than to

21   get accurate block-level CVAP data, correct?

22                 MR. GARDNER:          Objection.         Calls for




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 28 of 39



                                                                    Page 285

1    information subject to deliberative process

2    privilege.

3                 To the extent you can answer that

4    question without divulging privileged information,

5    you may do so.         Otherwise, I instruct you not to

6    answer.

7                 THE WITNESS:         Consistent with that

8    instruction, the answer I can give is that

9    Secretary Ross determined in his memo of decision

10   that the best possible way to proceed is the way

11   that he approved.           And he specifically considered

12   and rejected an alternative that called for

13   comparing administrative records and other

14   information, survey data, already available to the

15   Census Bureau.

16                MR. HO:       Well, I know we haven't been

17   going for all that long, I just drank a little too

18   much coffee.        I apologize, but I think I need to

19   take a --

20                MR. GARDNER:         You don't need to talk

21   about that on the record.                It's okay.

22                MR. HO:       I can talk about it more on the




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 29 of 39



                                                                      Page 317

1    substantial lowering of the response rate."

2                   Do you see that?

3           A.      Yes.

4           Q.      Now, Mr. Gore, when you testified in

5    Congress that you were not aware of any analysis

6    that the citizenship question would reduce

7    response rates to the census, you didn't mention

8    the fact that you had received multiple e-mails

9    from -- one from Chris Herren and at least one

10   from Arthur Gary that referenced analyses

11   indicating that the inclusion of a citizenship

12   question would reduce response rates, correct?

13                  MR. GARDNER:          Objection.

14   Mischaracterizes the documents.

15                  THE WITNESS:          That, again, is a gross

16   mischaracterization of this document.                          This

17   document doesn't contain any analysis on that

18   question.         It simply conveys that the authors of

19   the document purport to hold the opinion that

20   there would be a certain result.

21                  Moreover, the New York Times article

22   doesn't contain any analysis.                     It contains quotes




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 30 of 39



                                                                      Page 318

1    from people who hold a particular view or opinion,

2    but there's no analysis or data on that question.

3                  Secretary Ross, when he took a hard look

4    at this, from what I understand based on the

5    publicly available memo of decision, didn't find

6    any empirical evidence to support that view,

7    claim, or opinion.

8                  So this is not an analysis of that issue.

9    BY MR. HO:

10          Q.     Okay.      So as of the date of your

11   testimony in Congress, you were aware that people

12   had the opinion that the citizenship question

13   would reduce response rates, right?

14          A.     Yes.

15          Q.     Okay.      But you're saying the reason you

16   didn't mention that is because you believe that

17   was an opinion but not analysis, correct?

18                 MR. GARDNER:          Objection.

19   Mischaracterizes the witness' testimony.

20                 THE WITNESS:          I believe the -- and again,

21   I don't have the testimony in front of me.                              I'm

22   happy to look back at the transcript.                         I believe I




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 31 of 39



                                                                      Page 339

1    redistricting should be conducted using total

2    population or some other measure?

3           A.     I imagine I have.             Yes.

4           Q.     And do you recall any of those

5    conversations that are not covered by deliberative

6    privilege?

7           A.     No.

8           Q.     So every conversation that you've ever

9    had is covered by deliberative privilege with

10   regard to this citizenship question issue?

11                 MR. GARDNER:          Objection.

12   Mischaracterizes the witness' previous testimony.

13                 THE WITNESS:          I would say conversations

14   that I can recall that have taken place while I've

15   been employed by the Department of Justice would

16   all fall within that category, that's correct.

17   It's possible that I had conversations regarding

18   that topic while I was in private practice, but

19   those obviously were before my time serving in the

20   government and wouldn't relate to this particular

21   letter.

22                 There was a case that went to the Supreme




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 32 of 39



                                                                       Page 340

1    Court a couple of terms ago, the Evenwel versus

2    Abbott case, which raised this issue, and I may

3    have discussed that case or read the briefs in

4    that case while I was still in private practice.

5    BY MS. HULETT:

6            Q.     Did you have an opinion as to whether or

7    not Evenwel was decided correctly by the U.S.

8    Supreme Court?

9            A.     At what point in time?

10           Q.     After the opinion came out.

11           A.     Yeah, the opinion came out while I was in

12   private practice, and I believe I had an opinion

13   on that.

14           Q.     And what was your opinion on that at that

15   time?

16           A.     That it was correctly decided.

17           Q.     Have you had any conversations with any

18   state officials -- let me start again.

19                  Have there been any state officials that

20   communicated to the Department of Justice about

21   the possibility of using data other than total

22   population for redistricting purposes?




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 33 of 39



                                                                      Page 341

1           A.     I don't know -- I can't speak for other

2    individuals in the Department of Justice.                           I can

3    tell you that no state official has communicated

4    with me about that.              Whether some state official

5    has communicated with some other person associated

6    with the Department of Justice, I don't know.

7           Q.     I'm going to ask you a few questions

8    about Section 203.              Are you familiar with

9    Section 203 of the Voting Rights Act?

10          A.     Yes.

11          Q.     And do you agree that Section 203

12   requires the director of the census to determine

13   which jurisdictions meet the requirements for

14   coverage under Section 203?

15          A.     Yes, I do.

16          Q.     And in order to make that determination,

17   do you agree that it's necessary to estimate the

18   total population of voting age persons who are

19   citizens?

20          A.     Yes.      I believe that's correct.

21          Q.     And that the permitted data source for

22   those estimates are the most current available ACS




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 34 of 39



                                                                       Page 342

1    data; isn't that correct?

2            A.     That is correct.             Those determinations

3    have to be made by the Census Bureau every five

4    years.        And I believe that the ACS data is

5    specifically mentioned in the statute that

6    Congress enacted directing the Census Bureau to

7    make those determinations.

8                   I believe that the Gary letter also

9    mentions that issue in the last or second-to-last

10   paragraph.

11           Q.     So you would agree, then, that whether or

12   not the short form contains the citizenship

13   question, the data for Section 203 coverage will

14   continue to come from the ACS or will have to

15   continue to come from the ACS?

16           A.     I -- some data related to 203 will

17   continue to come from the ACS because those

18   determinations are made every five years.

19                  I can't remember the wording of the

20   statute precisely as to whether the Census Bureau

21   is required to consider that data or can use other

22   data.        It may be permitted to use other data as




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 35 of 39



                                                                       Page 343

1    well.        But I'm familiar that its current practice

2    is to use the ACS data.

3                    And the decennial census data obviously

4    is only available every ten years, not every five

5    years.

6            Q.      I'd like to draw your attention back to

7    this Exhibit 17, which is the December 12th,

8    2017 -- I think we've been referring to it as the

9    Gary letter.

10           A.      Yes.      Bear with me one moment.                  My

11   exhibits are not in order.

12           Q.      Okay.

13           A.      Let me see if I can find it.                    Got it.

14   Thank you.

15           Q.      When you were -- do you see that you've

16   cited several cases in this letter?

17           A.      I see that the department has cited

18   several cases in the letter.                      Yes.

19           Q.      You drafted -- did the initial draft of

20   this letter, correct?

21           A.      That is correct.

22           Q.      And when you were drafting the letter,




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 36 of 39



                                                                      Page 344

1    did you, personally, do the research that resulted

2    in the citation to these particular cases or did

3    someone else do it for you and send them to you?

4                  MR. GARDNER:          Objection.         Calls for

5    information subject to deliberative process

6    privilege.         I instruct the witness not to answer.

7                  THE WITNESS:          Consistent with that

8    instruction, I can't answer.

9    BY MS. HULETT:

10          Q.     So you can't tell me whether you chose

11   these cases or whether someone else chose these

12   cases for inclusion in the letter because that's

13   deliberative process?               I just want to make sure I

14   understand what you're refusing to answer.

15          A.     Yes.      That's on the instruction of

16   counsel.

17          Q.     Okay.      Did you read the opinions that are

18   cited in the letter?

19          A.     Yes, I did.

20          Q.     How recently have you read the opinions?

21          A.     Well, let me look at which opinions we're

22   talking about.




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 37 of 39



                                                                      Page 437

1    not have authority or standing to assert such

2    constitutional claims.                The Department of Justice

3    has, in the past, gotten involved in racial

4    gerrymandering claims, either as an intervener or

5    as an amicus because frequently those claims

6    implicate districts that were drawn or preserved

7    to comply with Section 2 or Section 5 of the

8    Voting Rights Act, which the Department of Justice

9    does enforce.

10          Q.     So a citizenship question would not help

11   DOJ bring racial or partisan gerrymandering claims

12   because DOJ doesn't have jurisdiction to bring

13   them in the first place, correct?

14          A.     That's correct, although it would

15   facilitate DOJ's participation in such cases if it

16   chose to participate for -- because, again,

17   particularly, racial gerrymandering cases can

18   implicate Section 2 and Section 5 districts where

19   CVAP data is not necessary.

20          Q.     Prior to December 12th, 2017, did you

21   have any communication with anybody who was not a

22   federal employee at the time about having a




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 38 of 39



                                                                      Page 438

1    citizenship question on the census?

2           A.     Yes.

3           Q.     Who?

4           A.     I had a conversation with a gentleman

5    named Mark Neuman, who I believe was not a federal

6    employee at the time.

7           Q.     Who is Mark Neuman?

8           A.     I understand Mark Neuman to be a former

9    employee of the Census Bureau or the Department of

10   Commerce -- I'm not sure which one.                       And I

11   understood that he was advising the Department of

12   Commerce and the Census Bureau with respect to

13   this issue.

14          Q.     And what was the substance of your

15   conversation with Mr. Neuman?

16                 MR. GARDNER:          Objection.         Calls for

17   information subject to deliberative process

18   privilege.         I instruct the witness not to answer.

19                 THE WITNESS:          Consistent with that

20   instruction, I can't answer.

21

22   BY MR. GREENBAUM:




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-7 Filed 06/03/19 Page 39 of 39



                                                                      Page 439

1           Q.     Other than Mr. Neuman, did you have a

2    conversation with anybody else -- or a

3    communication with anybody else who was not an

4    employee of the federal government about having a

5    citizenship question on the census?

6           A.     No.

7           Q.     Did you communicate with anybody employed

8    by the Census Bureau about the issue of putting a

9    citizenship question on the census prior to

10   December 12th, 2017?

11          A.     No, I don't believe so.

12          Q.     Do you know anybody at DOJ who did?

13          A.     I don't know one way or the other.

14          Q.     Did DOJ consider privacy issues related

15   to revealing a person's citizenship data or --

16   strike that.

17                 Prior to the issuance of the

18   December 12th letter, did you, John Gore, consider

19   privacy issues related to revealing a person's

20   citizenship status if citizenship data was taken

21   from -- was at the individual level or at the

22   block level on the census?




                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 1 of 64




                Exhibit H
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 2 of 64



                                                                       Page 1

1                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
2
3    ROBYN KRAVITZ, et al.,  )            Civil Action No.
                             )            8:18-cv-01041-GJH
4              Plaintiffs,   )
                             )            Hon. George J. Hazel
5    vs.                     )
                             )
6    U.S DEPARTMENT OF       )
     COMMERCE, et al.,       )
7                            )
               Defendants.   )
8    ________________________)
                             )
9    LA UNION DEL PUEBLO     )            Civil Action No.
     ENTERO; et al.,         )            8:18-cv-01570-GJH
10                           )
               Plaintiffs,   )            Hon. George J. Hazel
11                           )
     vs.                     )
12                           )
     WILBUR L. ROSS, sued in )
13   his official capacity as)
     U.S. Secretary of       )
14   Commerce, et al.,       )
                             )
15             Defendants.   )
16
17                 VIDEOTAPED DEPOSITION OF A. MARK NEUMAN
18                       Taken on behalf of Plaintiffs
19                             October 28, 2018
20             (Starting time of the deposition: 12:22 p.m.)
21
22                        Veritext Legal Solutions
                             Mid-Atlantic Region
                          1250 Eye Street NW - Suite 350
23                       Washington, D.C. 20005
24
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 3 of 64



                                                                        Page 33

1    knew.
2            Q.      (By Mr. Duraiswamy) That's fair.                  So you
3    mentioned a few minutes ago that the citizenship
4    question was something that came up during the
5    transition.         Who did you talk to about a potential
6    citizenship or immigration question on the 2020 census
7    during the transition?
8            A.      I'm sure I would have talked to people in
9    the Commerce team, and I'm sure -- and I'm sure Tom
10   Hoffler would have talked to me.
11           Q.      When you say "people on the Commerce team,"
12   can you be more specific?
13           A.      The people that I mentioned before.
14           Q.      Okay.     So you --
15           A.      Willie Gaynor.
16           Q.      You would have talked to Mr. Gaynor and
17   Mr. -- is it Rokeath?
18           A.      Rokeach.
19           Q.      Rokeach, and Mr. Washburn about --
20           A.      I'm not sure about Washburn.                 Washburn
21   wasn't there on a daily basis.                   Willie Gaynor was
22   there on a daily basis.
23           Q.      Who else, other than Mr. Gaynor and Mr.
24   Rokeach, would you have talked to about that issue?
25           A.      I'm not -- those -- those are people I'm

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 4 of 64



                                                                      Page 34

1    sure I would have talked to about it.                    Those are
2    people that I would have talked to about it for sure.
3    I don't recall -- you know, remember we're sitting at
4    a desk, a desk about this size, and it's open air.                         So
5    people are coming, dropping by, saying things to us,
6    you know.       There were people that I didn't know who
7    were, you know, commenting on things related to
8    Commerce issues.          So I -- I definitely remember that I
9    would have discussed it with Willie and with Rokeach.
10         Q.      Are there other people who you think you --
11   you may have talked to about this issue during the
12   transition, but you can't be certain?
13         A.      You know, I -- I talk to people all the time
14   in my job.       Remember, this is all volunteer activity.
15   The -- you know, I have a day job.                   So I wasn't -- and
16   I would run into people at the transition all the
17   time, in the lobby, people that I had known for --
18   from previous campaigns, people that I had known from
19   agencies and so forth.             So, again, the -- for me to
20   try to remember everyone I talked to about this, it --
21   it would be pretty hard for me.
22         Q.      And I understand that.              My question is a
23   little bit different.            You said that --
24         A.      Do you have people in mind?
25         Q.      Well, I -- I -- I can ask you about some

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 5 of 64



                                                                      Page 35

1    specific people, but I don't know everybody who was
2    either.      You -- you said that the people who you know
3    that you talked to for sure about it were Mr. Gaynor
4    and Mr. Rokeach, and I'm wondering if there are some
5    people who fall into the category of maybe I talked to
6    them about this, or I'm not -- but I'm not sure.                       I'm
7    sure there are people who fall into the category of,
8    no, I would not have talked to this person about it.
9          A.      Yeah, that's --
10         Q.      Who -- who is in the middle category?
11         A.      Well, I would know better who are people I
12   didn't talk to.
13         Q.      Okay.
14         A.      If you have some people you want to ask
15   about.
16         Q.      I do, but first -- first I want to know if
17   there's -- if there are folks that you have in mind as
18   people that you may have talked to about this, but you
19   can't be sure?
20         A.      If they were -- if they were on the Commerce
21   transition team, I probably talked to them about it.
22         Q.      Okay.     Is there a list of individuals who
23   are on the Commerce transition team somewhere?
24                 MR. ROSENBERG:          Objection, vague.
25                 MR. FELDMAN:         You can go ahead and answer if

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 6 of 64



                                                                      Page 36

1    you know.
2          A.      I don't have -- I -- I never really sort of
3    knew the total number of people who were on the
4    Commerce transition.            Because, again, there were
5    people who showed up at meetings, and I didn't see
6    very much, and there were other people that -- the
7    core group of people, when we were writing a Commerce
8    agency action plan, sitting around the table, David
9    Bohigian, Willie Gaynor, David Rokeach.
10         Q.      (By Mr. Duraiswamy) Anyone else that you
11   remember on the Commerce team, other than those three?
12         A.      Loretta Green was sort of the -- you know,
13   like coordinating -- coordinating appointments for
14   Ray, you know, arranging when Ray would show up.
15   Again, that -- that was really the core group of
16   people on the agency action plan.                  And I wasn't always
17   there.     So like, you know, there -- there was a lot of
18   time that I wasn't even in town.
19         Q.      Who is Tom Hoffler?
20         A.      Tom Hoffler was a person who was known in
21   the redistricting community.                He passed away in -- in
22   August.
23         Q.      Was he a member of the transition?
24         A.      No, he was not.
25         Q.      What was the context in which you talked to

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 7 of 64



                                                                      Page 37

1    him about the citizenship question during the
2    transition?
3          A.      He would have told me what views of members
4    of Congress would have been on this issue.
5          Q.      Did he reach out to you to have that
6    conversation, or did you reach out to him?
7          A.      I can't remember which it was, but, you
8    know, I've known him for 25 years.
9          Q.      How do you know him?
10         A.      I knew him when he was working at the NRCC,
11   and I knew him when he was working at the Department
12   of Agriculture.
13         Q.      Could you spell his last name for me?
14         A.      It's H-O-F-F-L-E-R, I think.                 Thomas
15   Hoffler.
16         Q.      How many times did you talk to him about the
17   citizenship question during the transition?
18         A.      I don't know how many times.
19         Q.      More than five?          Less than five?
20         A.      It certainly would be less than ten.                     It
21   would -- probably less than five during the
22   transition.
23         Q.      Why were you talking to him about the views
24   of members of Congress regarding the citizenship
25   question?

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 8 of 64



                                                                      Page 38

1          A.      The goal of the transition is not to sort of
2    say, "This is what you should do.                  This is what you
3    shouldn't do."         The goal of the -- one of the most
4    important things that Willie Gaynor and others wanted
5    us to do is reach out to people who would be pushing
6    different things related to Commerce and make sure
7    that we had an understanding if someone was going to
8    introduce legislation on NOAA, that we would have a
9    forecast of likely proposals, likely interests, likely
10   budgetary issues, likely priorities.                    So the incoming
11   team would have a good sense of what Congress is
12   likely to do.
13         Q.      So if I understand you correctly, one of the
14   things you were trying to accomplish on a transition
15   is understand the views of members of Congress with
16   regard to certain policy issues that were relevant to
17   the Commerce Department and what the --
18         A.      Correct.
19         Q.      -- incoming team would have to deal with at
20   the Commerce Department, correct?
21         A.      So on NOAA, we would be interested.                      Well,
22   people from Alaska are very interested in fisheries.
23   The Magnuson Act.          People from other states with
24   installations are interested in the NOAA satellites,
25   that this delegation is interested in the technology

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 9 of 64



                                                                        Page 39

1    issues or the intellectual property issues related to
2    PTO, that there are budgetary issues that the
3    Oversight Committee or the Appropriations Committee
4    thinks that the Census Bureau is costing too much, or
5    spending too much money.                You'd want to have all of
6    that, that forecast in there, and not prejudge what --
7    whether Congress was right or wrong about the issue.
8                    But Congress is likely to introduce
9    legislation affecting international -- affecting NAFTA
10   and dispute resolutions.                So you would want to have a
11   forecast so you could give them a sense of what --
12   what issues they're going to face coming into the
13   door.
14           Q.      So you were speaking with Mr. Hoffler to
15   understand the views of Congress with respect to a
16   potential citizenship question on the decennial,
17   because that was an issue that you anticipated the
18   incoming Commerce team was going to be dealing with?
19           A.      They needed to understand that this was one
20   of the issues that people would raise with him.
21           Q.      Who is the "they"?            When you say, "they
22   needed to understand that this was one of the
23   issues" --
24           A.      The incoming Commerce team needed to
25   understand all the potential issues that would be

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 10 of 64



                                                                       Page 40

1    raised by members of Congress, especially those in
2    oversight roles or committee chairmen.                      And so this
3    was one of many, many issues that were identified.
4           Q.      So you were speaking with Mr. Hoffler to --
5    to understand and identify issues related to the
6    Commerce Department that members of Congress would
7    likely be interested in; is that correct?
8           A.      I was trying to make sure that if the new
9    Commerce team were going on the Hill and meeting with
10   people on the census, that they would understand
11   issues that would be raised to them.
12          Q.      And specifically the conversations with
13   Mr. Hoffler were to understand what members of
14   Congress might say or think about possibly adding a
15   citizenship question to the 2020 decennial?
16          A.      No, that would have been one --
17                  MR. ROSENBERG:          Objection, form.
18          Q.      (By Mr. Duraiswamy) I'm sorry, go ahead.
19          A.      That would have been one of the issues.
20   Remember, Tom Hoffler is also pretty important,
21   because in the past Tom Hoffler was able to get
22   members of Congress to support funding for the Bureau.
23   Because he would say, we need to take a good census.
24   Because, remember, people generally don't want to
25   spend money on the census until we get on top of 2020.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 11 of 64



                                                                        Page 41

1            Q.      And you said Mr. Hoffler was a redistricting
2    expert; is that right?
3            A.      He was a point person on redistricting,
4    yeah.
5            Q.      A point person in what context?
6            A.      He would talk to members of Congress about
7    redistricting.
8            Q.      From his perch at the NRCC?
9            A.      He wasn't -- I'm not sure he was at the NRCC
10   at the time.          I'm not sure he was a -- he was
11   certainly a person that was connected to that issue.
12           Q.      Do you know when he was at the NRCC?
13           A.      I would imagine that he was a consultant or
14   something.         Again, I don't know his status, but I know
15   that he was connected to that.
16           Q.      What other issues did you talk to
17   Mr. Hoffler about during the transition, other than
18   the citizenship question, redistricting issues and
19   funding issues?
20           A.      About the -- about the challenges that the
21   census would face in 2020.                 Because again, we were
22   going to the Internet to the online response.                            We were
23   going to -- we're adopting new technology.                        And, you
24   know, when I talk to people, stakeholders, I'm talking
25   always about the challenges that we'll face in the

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 12 of 64



                                                                       Page 42

1    next census that we didn't face in the last one.
2                   And those really have to do with the work
3    force.      They have to do with the technology that
4    sometimes is successful, sometimes is unsuccessful.
5    And what -- it's really important for the census to
6    have a broad -- a broad range of stakeholders that all
7    have skin in the game, that all feel like they're
8    united around the idea of, you know, we may have
9    political differences, but we all want to take a good
10   census.
11          Q.      What do you recall learning from Mr. Hoffler
12   about the views of members of Congress regarding a
13   potential citizenship question on the 2020 decennial?
14          A.      Pretty much what I just explained to you.
15          Q.      Maybe I didn't understand.                I'm trying to
16   understand what were the views that members of
17   Congress held that he conveyed to you?
18                  MR. ROSENBERG:          Objection.        It call -- form.
19   It calls for speculation.
20          Q.      (By Mr. Duraiswamy) You -- you can answer.
21   They will object from time to time.                    Unless they tell
22   you not to answer, you can answer.
23                  MR. FELDMAN:         The only comment I would have,
24   if you know in the conversations that he specifically
25   represented something from his knowledge of Congress'

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 13 of 64



                                                                        Page 43

1    view.
2            A.      I -- I -- I don't recall specifics, but I
3    know, in general, Tom always believed, and I share his
4    view on this, block level data, accurate block level
5    data is very important.
6            Q.      (By Mr. Duraiswamy) For redistricting
7    purposes?
8            A.      For everything.          For everything.
9            Q.      Including redistricting purposes?
10           A.      Including redistricting purposes.
11           Q.      Block level data for what?
12           A.      For everything.          For all census data, and
13   that basically if you -- the hardest thing about the
14   census is not counting everyone living in America.
15   It's counting everyone living in America at the right
16   address one time.
17           Q.      And he conveyed that view to you in your
18   conversations with him during the transition?
19                   MR. ROSENBERG:          Objection, vague, form.
20           A.      Yeah, again --
21           Q.      (By Mr. Duraiswamy) Let me try to --
22           A.      I gave you a broad thing of -- of something
23   that Tom was always concerned with in every
24   conversation that I would have with him.
25           Q.      I'm just trying to understand.                 You said you

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 14 of 64



                                                                       Page 44

1    talked to him about the views of members of Congress
2    related to the citizenship question.
3           A.      I -- so I would start --
4           Q.      That's my understanding.
5           A.      I would start out the conversation by saying
6    what are members of Congress likely to raise on the
7    census issue that we can incorporate into the
8    transition planning so the new Commerce team is not
9    blindsided.
10          Q.      And then he raised the issue of a
11   citizenship question or an immigration --
12          A.      That was one of -- that was one of the
13   questions.
14          Q.      Okay.     Did he --
15          A.      And I'm sure that we talked about census
16   residency rules as well.
17          Q.      Can you -- just for people who may not
18   understand what census residency rules means, can you
19   explain what that means?
20          A.      It basically means where were you on
21   April 1st.        So people move around, they're snowbirds,
22   they're living at colleges, they're incarcerated or
23   otherwise detained.            They're in group houses.                 There's
24   overseas military.            Census residency rules say -- are
25   designed to ensure that people are -- are counted at

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 15 of 64



                                                                       Page 45

1    the right address.
2           Q.      I assume you talked about census residency
3    rules for undocumented immigrants?
4           A.      No, not that I recall.
5           Q.      It's possible, but you just don't recall one
6    way or the other?
7           A.      I don't recall that.             It's generally not
8    something associated -- residency rules generally
9    don't get associated with that issue, unless you're
10   dealing with migrant farm workers who tend to be
11   documented.
12          Q.      Well, you know there's litigation going on
13   about that right now, right?
14          A.      Not -- I don't.
15                  MR. ROSENBERG:          Objection.
16          A.      I don't.
17          Q.      (By Mr. Duraiswamy) Okay.               That's fair.     I'm
18   sorry.
19                  (The court reporter motioned to the
20   attorney.)
21                  MR. DURAISWAMY:          I will do my best, but I
22   will caution you that may not be the last time you
23   have to remind me.
24                  COURT REPORTER:          Thanks.
25          Q.      (By Mr. Duraiswamy) And the census residency

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 16 of 64



                                                                       Page 51

1    Then there was October.              Not a lot happened.            Then
2    November, a lot of activity.                 Then December, a lot of
3    activity.        Now a lot of activity.
4                   So it's -- and, again, this is a part-time
5    volunteer job, so it's very difficult for me to kind
6    of try to recall exactly who said what when.
7           Q.      Well -- well, do you recall discussing with
8    other individuals on the Commerce team whether there
9    were particular people or constituencies who are
10   interested in adding a citizenship question to the
11   census?
12                  MR. ROSENBERG:          Objection, vague.
13                  MR. FELDMAN:         If you -- if you can answer
14   it, answer it.
15          A.      Tom Hoffler was, I think, the first person
16   that said something to me about that issue.
17          Q.      (By Mr. Duraiswamy) Meaning he -- he --
18          A.      He flagged it, you know.               He said --
19          Q.      He flagged it as something that might be of
20   interest to some people --
21          A.      Right.
22          Q.      -- in constituencies?
23          A.      Right.
24          Q.      And you said he was a point person for
25   redistricting in certain circles.                   He's -- he's a

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 17 of 64



                                                                       Page 52

1    Republican -- he was a Republican?
2           A.      Yeah, he is.
3           Q.      Okay.
4           A.      Yeah.
5           Q.      And so his work on redistricting over the
6    years has been in connection with the Republican party
7    or different state Republican parties, if you know?
8           A.      Well, he was --
9                   MR. ROSENBERG:          Objection, vague, lack of
10   foundation.
11                  MR. FELDMAN:         Go ahead.
12          A.      He was the person I recall in the 2000
13   census who was advising Bill Thomas, who was the
14   Chairman of the House Administration Committee, and
15   Bill Thomas was an expert, you know, as -- he was an
16   expert on a lot of things, but he was an expert on
17   redistricting.          So I knew that Tom Hoffler had the ear
18   of committee chairmen who would interact with a
19   Secretary of Commerce.
20          Q.      (By Mr. Duraiswamy) Did he -- do you recall
21   him referring to specific members of Congress who
22   might be interested in that issue?
23          A.      I don't recall --
24                  MR. ROSENBERG:          Objection, vague --
25          A.      -- the specific ones.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 18 of 64



                                                                       Page 53

1                   MR. ROSENBERG:          -- as to who the him was.
2                   MR. DURAISWAMY:          Okay.
3                   MR. FELDMAN:         He answered it.
4                   MR. DURAISWAMY:          That's fine.         I'd ask,
5    though, that you just object to the form.
6                   MR. ROSENBERG:          (Nodding head.)
7           Q.      (By Mr. Duraiswamy) What was the substance
8    of the conversations that you had with the other
9    members of the Commerce team regarding a citizenship
10   question during the transition?
11          A.      Again, one of many issues.
12          Q.      I understand it's one of many issues.                    I'm
13   just trying to understand what was discussed about it.
14                  MR. FELDMAN:         When?
15                  MR. DURAISWAMY:          During the transition.
16                  MR. FELDMAN:         That's from a period of when
17   to when?       Why don't we put --
18          A.      From September through -- through January.
19          Q.      (By Mr. Duraiswamy) When did you join the
20   transition?
21          A.      Probably September was the first time I went
22   there.
23          Q.      Okay.     And I assume we can agree that the
24   transition ended at the time that President Trump, now
25   President Trump, took office as --

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 19 of 64



                                                                        Page 54

1            A.      Right.
2            Q.      -- the president, correct?
3            A.      Right.
4            Q.      Okay.
5            A.      So, again, the November, December, January
6    is a whirlwind of activity.                 I'm volunteering.            This
7    is my spare time that I'm doing it, and it's not like
8    I'm there 8:00 to 5:00 five days a week.                       I'm there
9    when I can be there.              And so, again, very difficult
10   for me to try to recall who said what to whom.
11           Q.      Okay.     Let me try to be more specific.                  Did
12   you all talk about the potential uses of a citizenship
13   question on the census?
14           A.      Uses?
15           Q.      Of how the citizenship -- of how -- strike
16   that.
17                   By uses, I mean how the data gathered from
18   asking the citizenship question could be used?
19           A.      Well, my understanding would be that the use
20   would be having block level citizen voting age
21   population data.
22           Q.      And that was the understanding that you had
23   at the time?
24           A.      That was what I was told was the principal
25   objective.

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 20 of 64



                                                                       Page 55

1           Q.      By who?
2           A.      By Tom Hoffler.
3           Q.      For what purpose?
4           A.      Taxes.
5           Q.      What would be the value of having block
6    level --
7           A.      Citizen age voting -- to ensure one person,
8    one vote.
9           Q.      Can you explain, how -- how does having
10   block level citizenship voting age population data
11   ensure one person, one vote?
12          A.      This is going to be a long explanation.
13          Q.      That's fine.
14          A.      Have you -- have you read through my
15   presentation on this?
16          Q.      Yes.
17          A.      You know which one it is?
18          Q.      I think so.
19          A.      You said to a federal judge that I -- that
20   there was no record of what I talked about with the
21   Secretary.        And yet you're saying that you read my
22   presentation to the Secretary, but you told a federal
23   judge that I didn't --
24                  MR. FELDMAN:         Just answer the question.
25          Q.      (By Mr. Duraiswamy) I think he produced it

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 21 of 64



                                                                       Page 56

1    in response to the subpoena we served after the
2    federal judge ordered the deposition.
3           A.      No, actually it was in -- it was in the
4    documents before.
5                   MR. FELDMAN:         Mark, answer -- answer his
6    question.
7           Q.      (By Mr. Duraiswamy) In any event, can you
8    explain what Mr. Hoffler said to you about why --
9           A.      No.    Wait.      No.    You wanted me to explain
10   why I think that block level data is important to
11   citizen voting age population, or do you want it
12   explained why Tom Hoffler does?
13          Q.      I'm trying to understand the conversations
14   you had during the transition.                  So you said --
15          A.      He said that after the long-form data went
16   away in 2000, that the quality of block level citizen
17   voting age population had now diminished.                       So the --
18   so the ability to draw a district which would elect a
19   Latino in a population where there were non-citizens
20   was very, very difficult.
21          Q.      He said that to you during the transition?
22          A.      He -- we would have talked about it.                     I'm
23   not sure whether it was in the transition or after the
24   transition, but we would have talked about that issue.
25          Q.      I'm trying to focus on in the transition

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 22 of 64



                                                                       Page 57

1    right now.        So you're not sure if you had that
2    conversation with him about that potential use of
3    citizenship data during the transition; is that right?
4           A.      I'm not sure that I did.
5           Q.      Okay.     So I'm trying to understand, you
6    discussed potential uses of citizenship data gathered
7    from the decennial with others on the Commerce team or
8    Mr. Hoffler during the transition?
9           A.      I would think so.
10          Q.      Okay.     And --
11          A.      I -- I don't recall, but I would think so.
12          Q.      Do you recall discussing the possibility
13   that it could be used for immigration enforcement
14   purposes?
15          A.      Oh, I -- I would never -- first of all, I
16   would -- that would be illegal, number one.                        Number
17   two, anyone that would suggest that or broach that to
18   me, I would immediately be totally opposed to that.
19          Q.      I understand your view about that.                   Did
20   someone, in fact, suggest or broach that to you during
21   the transition?
22          A.      No, no.
23          Q.      Okay.     I'm just -- I'm not asking for your
24   views, and I'm not even asking if you advocated for
25   it.    I'm just trying to understand, did you have any

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 23 of 64



                                                                       Page 58

1    conversations with anyone where the possibility, good
2    or bad, of using --
3           A.      Definitely -- definitely not.
4           Q.      Let me just finish the question --
5                   MR. FELDMAN:         Let him finish the question.
6           Q.      (By Mr. Duraiswamy) -- so the record's
7    clear -- of using citizenship data from the decennial
8    for immigration enforcement purposes came up?
9           A.      No.
10          Q.      Okay.     Did you discuss, during the
11   transition, potential use of citizenship data from the
12   decennial for reapportionment purposes?
13          A.      Citizenship, no.
14          Q.      Did you discuss, during the transition, with
15   anyone, whether undocumented immigrants or
16   non-citizens should be included in the state
17   population counts for reapportionment purposes?                         That
18   issue, generally.           I'm not asking you about a position
19   you took, but did that issue come up in your
20   conversations?
21          A.      Not -- not to my --
22                  MR. ROSENBERG:          Objection, form.
23          A.      Not to my recollection, no.
24          Q.      (By Mr. Duraiswamy) Did the issue of how
25   states might use citizenship data from the decennial

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 24 of 64



                                                                       Page 59

1    census in deciding how to draw legislative districts
2    come up in your conversations with Mr. Hoffler?
3           A.      I don't believe so.            Again, you know, when
4    you -- these are conversations long ago, but it --
5    it -- I don't think so.              Because it -- again, it's not
6    the kind of thing that he would talk about.
7           Q.      Did it come up in your discussions with
8    anyone else during --
9           A.      No.
10          Q.      -- the transition?            Are you aware of anyone
11   else involved with the transition or the Trump
12   campaign or the incoming Trump administration
13   discussing that issue during the transition?
14          A.      I -- not personally, but I've heard that
15   from reporters and other people.
16          Q.      Okay.     What have you heard from reporters
17   and other people?
18          A.      That those people -- that there were people
19   discussing it.          And I said, "Well, if they were, they
20   weren't discussing it with me."
21          Q.      Who have you heard was discussing that issue
22   during the transition?
23                  MR. ROSENBERG:          Objection, vague.
24          A.      Again, I don't have personal knowledge of --
25   because I didn't -- no one discussed it with me.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 25 of 64



                                                                        Page 64

1    name.        So that was the one I was focused on.
2            Q.      I think I understand what you're saying.
3    You're saying the -- Steve Bannon's name, in
4    connection with this, came up recently for you in the
5    context of reviewing our subpoena.                     You're not sure if
6    it came up in the context of the other rumors --
7            A.      Right.
8            Q.      -- that you heard about this issue?
9            A.      Right.
10                   MR. ROSENBERG:          Objection, vague and form.
11           Q.      (By Mr. Duraiswamy) And sitting here today,
12   you can't remember any other individual names or
13   organizational names that came up in these rumors that
14   you heard recently?
15                   MR. ROSENBERG:          The same objection.
16           Q.      (By Mr. Duraiswamy) Is that right?
17           A.      That's -- yeah, that's correct.
18           Q.      Okay.     In your discussions with Mr. Hoffler
19   and folks on the Commerce team during the transition,
20   did you discuss how -- the potential process for
21   adding a citizenship question to the decennial census?
22           A.      I'm not sure whether I would have -- that
23   probably would have come -- yeah, that probably would
24   have been something that we discussed.
25           Q.      What kinds of discussions about that did you

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 26 of 64



                                                                        Page 65

1    have?
2            A.      How -- I'm trying to remember here.                      I'm
3    trying to remember whether the issue of adding a
4    question about sexual orientation on the ACS was
5    something that came up before or after the issue of
6    citizenship.          That's what I can't remember in my head.
7    Because that would have been sort of --
8            Q.      I'm --
9            A.      -- the last -- that was another issue that
10   was -- came up in the transition, was that advocacy
11   groups for the LGBTQ community wanted to add a
12   question about sexual orientation on the ACS.                            And
13   that was something that we all -- also would have, I
14   think, discussed during the transition, was that
15   there -- you know, there --
16                   The issue was are you going to add or change
17   questions to the decennial census questionnaire in
18   addition to the citizenship issue.                     How are you going
19   to, you know, change the relationship questions when
20   you say how was this person related, opposite sex
21   couple; again, I -- this is stuff that I haven't
22   looked at for a long time.                 So I don't remember
23   whether I was looking at -- at those, at that process
24   issue before or after the citizenship discussions.
25           Q.      But that process issue, you're saying, would

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 27 of 64



                                                                       Page 66

1    have been relevant to the addition of a citizenship
2    question and potentially other questions; is that --
3    is that what you're --
4           A.      Yeah.     Yeah.
5           Q.      Okay.
6           A.      Because obviously there was a -- there was
7    a -- a request in to -- from DOJ to Census about the
8    sexual orientation question addition.                     So you know,
9    again, it's -- it's hard for me to remember which
10   comes first, whether I was looking at that in the
11   context of the citizenship, or looking at that in the
12   context of how we're going to -- how the transition is
13   going to approach the sexual orientation issue.
14          Q.      Okay.     Other than what we've talked about,
15   did you come to learn during the transition that there
16   was anyone else who was interested in potentially
17   adding a citizenship question to the census?
18          A.      I don't -- I don't -- I don't remember
19   specifically about which other -- I remember Tom
20   Hoffler for certain.             It might have come up when I was
21   on Capitol Hill during the transition and meeting
22   people in early January.
23          Q.      With whom do you think it may have come up?
24          A.      I went to see the -- the counting of the
25   electoral count in the -- in the house chamber, so I

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 28 of 64



                                                                       Page 67

1    would have run into a lot of people there.
2           Q.      And --
3           A.      And some of them would have known Tom.                   So
4    they would have known that I was working on the
5    Commerce transition.             So there would have been members
6    of Congress there.            Again, it's one of those things
7    where you go to a ceremony like that and you see a lot
8    of people, and they say, oh, yeah, I hear you're
9    working on the transition.
10                  And I think Willie Gaynor went with me to
11   that, and Willie knows a lot of people, so he would
12   have said, "Oh, yeah, Mark's working on census
13   issues."       So, again, that would have been a time that
14   people could have talked to me about it.
15          Q.      And do you recall who might have talked to
16   you about it during that time?
17          A.      No.    Because, again, there were lots of
18   people and I -- it blurs in to other things.
19          Q.      Sitting here today, do you have an
20   understanding of whether there are particular members
21   of Congress who are interested in a citizenship
22   question being added to the census in 2020?
23          A.      I haven't followed that.               I didn't go to any
24   of the hearings with Secretary Ross when he testified
25   on the census.          I didn't go to his confirmation

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 29 of 64



                                                                       Page 89

1    question for 2020, correct?
2           A.      I'm saying they -- the department will need
3    to -- wait.        The question -- the Department of Justice
4    may request.         So it's -- it's letting people, the
5    agency team, know they may request something that
6    affects your department.
7           Q.      And you're saying this is a possibility that
8    could happen in the future, correct?
9           A.      Right.      You don't know that it will.                 It's a
10   possibility.
11          Q.      And -- and certainly no one during the
12   transition told you that the Department of Justice was
13   going to do that, correct?
14          A.      I'm not interacting with the DOJ team.
15          Q.      Okay.
16          A.      So unlike -- with Commerce and USTR, we're
17   interacting because we share authorities.                       DOJ and
18   Commerce aren't sort of sitting down and saying,
19   "Okay.      What are you going to do to affect us, and
20   what are we doing to affect you?"
21          Q.      So the possibility that the DOJ would
22   request the addition of the question for 2020, was
23   that something that you learned about from your
24   conversations with Mr. Hoffler?
25                  MR. ROSENBERG:          Objection, misleading.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 30 of 64



                                                                       Page 90

1                   MR. FELDMAN:         If you could answer.
2           A.      It would have been something that he
3    discussed, but I could have learned it from other
4    people too.
5           Q.      (By Mr. Duraiswamy) Do you remember learning
6    it from anyone else?
7           A.      I don't recall.          Again, understand that
8    we're sitting in an open floor plan, and people are
9    coming to us, you know, a lot of people I didn't know
10   saying, "Oh, well, you know, what about this on export
11   controls?        What about this on trade?"               And impromptu
12   meetings back and forth, a lot of -- lot of cooks in
13   the kitchen.
14          Q.      So you don't recall specifically anyone else
15   raising this issue, but this is an issue that likely
16   would have been raised in the discussions with
17   Mr. Hoffler, correct?
18                  MR. ROSENBERG:          Objection.        It calls for
19   speculation.
20          A.      Again, I -- there could have been people
21   that talked about it, but I don't recall those
22   conversations.
23                  MR. DURAISWAMY:          Brad, can I ask you to just
24   limit your objections to the form, please?
25                  MR. ROSENBERG:          I think that is a form

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 31 of 64



                                                                       Page 100

1                    MR. FELDMAN:         And by "this," he's
2    referencing Exhibit 2.
3            A.      Exhibit 2, yeah.           May I point out something
4    about --
5                    MR. FELDMAN:         No.
6                    THE WITNESS:         Okay.
7            Q.      (By Mr. Duraiswamy) Is there something that
8    you would like to point out about the memo?
9                    MR. FELDMAN:         Now you can point it out.
10           A.      On Page 7 you say -- it says, "The director
11   of the U.S. Census Bureau shall include questions to
12   determine U.S. citizenship and immigration status on
13   the long-form questionnaire in the decennial census."
14   This is clearly written by someone who isn't talking
15   to anyone who knows something about the census,
16   because there is no long form.                   It was eliminated in
17   2000.
18           Q.      (By Mr. Duraiswamy) You testified earlier
19   that Mr. Hoffler had indicated to you that after the
20   ACS census CEDCaP data was no longer available at the
21   block level; is that right?
22           A.      Correct.
23           Q.      Did he suggest to you that prior to the ACS,
24   while the long-form questionnaire was in effect, that
25   citizenship data was available at the block level?

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 32 of 64



                                                                      Page 101

1           A.      That was the whole point of a one in six
2    household sample, is one in six gives you block level
3    data confidence that one in forty-three does not give
4    you.
5           Q.      Are you confident of that, that during the
6    period in which --
7           A.      That's my understanding.
8           Q.      Okay.
9                   MR. ROSENBERG:          Objection, form.
10          Q.      (By Mr. Duraiswamy) Just to clean that up.
11   It's your understanding that while the long-form
12   questionnaire was in place, citizenship data was
13   available at the census block level and not just at
14   the census block group level?
15          A.      That's my understanding.
16          Q.      And is that based -- that understanding
17   based on your conversations with Mr. Hoffler or
18   anything else?
19          A.      No, it's based on my experience with the
20   census as chairman of the monitoring board, as member
21   of the executive staff and as a chairman of the 2010
22   Advisory Committee.
23          Q.      Okay.     So we've talked about the transition.
24   I want to now talk about the post-transition period.
25   Can you identify everyone at the Department of Justice

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 33 of 64



                                                                      Page 102

1    with whom you have communicated about the possible
2    addition of a citizenship or immigration question to
3    the 2020 census?
4           A.      That would be one person, John Gore.
5           Q.      Have you spoken to anyone at the Department
6    of Justice about the inclusion of noncitizens or
7    undocumented immigrants in the population count for
8    reapportionment?
9           A.      No.
10          Q.      Have you spoken to anyone at the Department
11   of Justice about the inclusion of non-citizens or
12   undocumented immigrants in the population count for
13   state level redistricting?
14          A.      No.    See, we're talking about people --
15                  MR. FELDMAN:         Just answer his questions.
16          A.      I'm -- I'm assuming you're asking me about
17   people other than John Gore when you say "talked to
18   people at the Department of Justice."                     Because John
19   Gore in the only person at the Justice Department I've
20   ever talked to.
21          Q.      (By Mr. Duraiswamy) No, I appreciate that
22   clarification, and I encourage you to let him clarify
23   his testimony, because I --
24                  MR. FELDMAN:         That's -- well, I -- why don't
25   you ask -- you had said, and I think he recognized --

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 34 of 64



                                                                      Page 110

1    count everyone, and you can't subtract anyone from the
2    count.
3           Q.      Do you have an understanding of whether
4    there are -- well, strike that.
5                   When was your conversation with John Gore
6    about a citizenship question?
7           A.      It would have been after the summer, but
8    well before the winter.
9                   MR. FELDMAN:         The summer of what year?              '17?
10          A.      2017.
11          Q.      (By Mr. Duraiswamy) How many conversations
12   about that issue did you have with him?
13          A.      We -- we met one time.
14          Q.      Where did you meet?
15          A.      At a -- not at the -- not at a government
16   building.        We met for coffee near -- near -- probably
17   we met like in the cafe around the -- around his
18   office.
19          Q.      Could it have been in October of 2017?
20          A.      Yeah, it could have been.
21          Q.      Was anyone else present?
22          A.      No one else was present.
23          Q.      How did that meeting come about?
24                  MR. ROSENBERG:          I'm going to object.             I just
25   want to caution the witness that there's potential

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 35 of 64



                                                                    Page 111

1    that that question calls for information that's
2    protected by the deliberative process privilege.                      And
3    the Government would instruct the witness not to
4    answer any questions that would reveal the substance
5    of a conversation between the witness and Mr. Gore.                         I
6    think that the witness can answer that question in
7    general terms, so long as he does not reveal
8    substantive information that was deliberative and that
9    was shared with Mr. Gore.
10                MR. FELDMAN:         I'm trying to get this down.
11   I believe the question was how did the meeting come
12   about?     Have I said that correctly?
13                MR. DURAISWAMY:          Yes.
14                MR. ROSENBERG:          But just to be clear, the
15   basis for the objection, I mean, there could be a
16   basis by which the meeting came about that would not
17   reveal deliberative information, but there could also
18   be, you know, somebody asking a question that would
19   reveal substantive information.                So, you know, it's
20   possible that the witness might be able to answer the
21   question, but I would instruct him not to provide
22   deliberative information that would reveal the
23   substance of the conversation.
24                MR. DURAISWAMY:          Well, let me withdraw the
25   question for a second and ask it a little different.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 36 of 64



                                                                      Page 112

1           Q.       (By Mr. Duraiswamy) Were you ever asked to
2    serve as a formal or informal adviser to the
3    Department of Justice?
4           A.       No.
5           Q.       How did the meeting with John Gore in the
6    fall of 2017 come about?
7                    MR. ROSENBERG:          The same objection.
8                    MR. FELDMAN:         Go ahead, answer.
9           A.       James Undermeier [sic] asked me to -- to
10   meet with him.           I think that's his name.               I -- I may
11   be getting the -- Commerce official.
12          Q.       (By Mr. Duraiswamy) Is -- does James
13   Uthmeier --
14          A.       Yeah.
15          Q.       -- or Uthmeier sound correct?
16          A.       Something --
17          Q.       And apologies to James for mispronouncing
18   his name.        When did he ask you to have that meeting?
19   Was it shortly before the meeting took place?
20          A.       Within a few weeks before the meeting took
21   place.
22          Q.       Did you have an understanding as to who --
23   whose idea it was to have that meeting, whether it
24   was --
25          A.       I wouldn't have known who John Gore was.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 37 of 64



                                                                       Page 113

1            Q.      Let me --
2                    MR. FELDMAN:         You -- you -- you answered the
3    question before counsel -- counsel finished his
4    question.         Let him finish it.
5                    MR. DURAISWAMY:          In fairness, it wasn't a
6    great question, so let me try to ask it in a better
7    way.
8            Q.      (By Mr. Duraiswamy) Was it your
9    understanding that it was someone at the Commerce
10   Department who had the idea for you and Mr. Gore to
11   meet?
12           A.      I think so.
13           Q.      Okay.     Not someone at the Department of
14   Justice?
15           A.      Not someone at the Department of Justice.
16           Q.      Do you know who -- who originally had the
17   idea for you and Mr. Gore to meet?
18           A.      No.     And originally is the -- you know,
19   again --
20           Q.      Obviously, Mr. Uthmeier reached out to
21   you --
22           A.      Yeah.
23           Q.      -- and that's what I'm asking, if you know
24   who originally had the idea.                  How long was your
25   meeting with Mr. Gore?

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 38 of 64



                                                                      Page 114

1           A.      I don't know.
2           Q.      I'm just looking for an approximation.                   More
3    than an hour?
4           A.      I doubt it was more than an hour.
5           Q.      More than 30 minutes?
6           A.      Probably.
7           Q.      Okay.     So roughly somewhere between 30 and
8    60 minutes?
9           A.      I think so.
10          Q.      You're aware that there was a letter sent by
11   the Department of Justice to the Commerce Department
12   in December 2017 regarding the addition of a
13   citizenship question to the census?
14          A.      Yes.
15          Q.      Did you have any involvement in the drafting
16   of that letter?
17                  MR. ROSENBERG:          Objection, form.
18                  MR. FELDMAN:         If you know.
19          A.      Well, it -- again, I wasn't part of the
20   drafting process of the letter, but I'm sure that in
21   our -- I -- when I met with John Gore, I wanted to
22   show him what the Census Bureau said about why they
23   ask the ACS question.             Because, again --
24                  MR. ROSENBERG:          And I'm -- again, I'm going
25   to object and instruct the witness not to answer the

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 39 of 64



                                                                      Page 123

1                   MS. BRANNON:         Okay.
2                   MR. ROSENBERG:          -- of course, in the
3    Government be as -- as nimble as possible in meeting
4    and conferring and responding, and I imagine that we
5    could do so tomorrow.
6                   MS. BRANNON:         Okay.     No, that makes sense.
7    So we will agree to that.               There has -- and just to be
8    clear, the reason, there has been some meet and
9    confer -- meet and confer on related topics to this,
10   and a motion was filed today in the NYIC case.                          And so
11   I am just not familiar enough, and would want to
12   confer with my colleagues as to whether or not the
13   nature of the discussions that have come up at the
14   deposition today fall within that issue or whether it
15   is a new and separate issue.                 We will certainly try to
16   meet and confer about that part with you as quickly as
17   possible before we would move forward without
18   revealing anything publicly.
19                  MR. ROSENBERG:          Thank you.
20          Q.      (By Mr. Duraiswamy) Okay.               Sorry for the
21   interlude.        So at that meeting you provided some
22   information to Mr. Gore for purposes of the letter
23   that DOJ subsequently drafted regarding the
24   citizenship question?
25          A.      Mainly the -- mainly a copy of the -- of the

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 40 of 64



                                                                      Page 124

1    letter from the Obama Administration, Justice
2    Department, to the Census Bureau on the issue of
3    adding a question on the ACS.                 Right.
4           Q.      There -- there were -- in the documents that
5    you produced, there were two such letters, I believe,
6    one from 2014 and one from 2016.                   Does that sound
7    correct to you?
8           A.      Yeah.
9           Q.      And you provided both of those?
10          A.      Just -- I think probably just the 2016 one.
11          Q.      Okay.     And the purpose of that was to
12   show --
13          A.      Modalities.
14          Q.      Well, strike --
15                  MR. ROSENBERG:          And I'm going to interpose
16   an objection and again instruction to not answer again
17   on deliberative process privilege grounds.
18          Q.      (By Mr. Duraiswamy) Well -- well, let me
19   strike that and ask a -- a different question.
20                  That document, if I'm recalling correctly,
21   has a chart of different demographic questions that
22   are asked on the ACS and an explanation of the
23   governmental uses of those questions; is that correct?
24          A.      Yes.
25          Q.      Okay.     And you were providing that to

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 41 of 64



                                                                      Page 125

1    Mr. Gore in order to explain the potential use of a
2    citizenship question on the decennial census as well?
3                   MR. ROSENBERG:          The same -- the same
4    objection and instruction not to answer on
5    deliberative process privilege grounds.
6                   MR. FELDMAN:         Go ahead.
7           A.      I wanted the -- John Gore, who was a
8    non-career person, to understand the modalities and
9    accepted process of the interaction between DOJ and
10   Census on census issues.
11          Q.      (By Mr. Duraiswamy) What was it about that
12   that you wanted him to understand?
13                  MR. ROSENBERG:          The same objection and
14   instruction not to answer on deliberative process
15   privilege grounds.
16                  MR. FELDMAN:         Go ahead.
17          A.      I wanted him to understand what had -- the
18   previous interactions on additions of questions.
19          Q.      (By Mr. Duraiswamy) What about those
20   interactions did you want him to understand?
21                  MR. ROSENBERG:          The same objection and
22   instruction not to answer on deliberative process
23   privilege grounds.
24                  MR. FELDMAN:         Go ahead.
25          A.      How that -- the normal procedures.                   Who at

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 42 of 64



                                                                      Page 126

1    DOJ, when you're talking about census issues, talks to
2    Census and who they talk to.
3           Q.      (By Mr. Duraiswamy) And the fact that in
4    adding questions to the ACS or the decennial census
5    questionnaire, the requests come from outside of the
6    Commerce Department to the Commerce Department where
7    there is a need for some other agency; is that
8    correct?
9                   MR. ROSENBERG:          Objection.        The same
10   objection and instruction not to answer on
11   deliberative process privilege grounds and also an
12   objection to form.
13                  MR. FELDMAN:         Go ahead and answer if you
14   understand the question.
15          A.      I communicated that requests for data to the
16   Census from the administration come from agencies.
17          Q.      (By Mr. Duraiswamy) You agree that the
18   census doesn't typically -- well, strike that.
19                  Did he provide you any information at that
20   meeting?
21                  MR. ROSENBERG:          Same objection and
22   instruction not to answer on deliberative process --
23          A.      I don't know.
24                  MR. ROSENBERG: -- privilege grounds, unless
25   the witness can answer that with a yes or no.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 43 of 64



                                                                      Page 136

1           A.      No.
2           Q.      James Sherk?
3           A.      No.
4           Q.      Have you spoken with Mr. Hoffler about this
5    issue since the transition?
6           A.      Tom was very sick, very sick.                 And, in fact,
7    I didn't know that he passed away.                    So Tom was really
8    kind of out of the picture.                And I also want to say,
9    Tom was not an -- did not appear to me to be an
10   adviser to the -- to the administration at all.
11          Q.      A separate question.
12          A.      Yeah.
13          Q.      And I'm not -- I didn't necessarily mean to
14   connect it.
15          A.      So I don't kind of see him as an
16   intermediary for the administration.
17          Q.      No, I'm asking about Mr. Hoffler separately.
18   Did you -- I'm not sure that I got a clear answer to
19   the question.          Did you have any communications with
20   him about a potential citizenship question since the
21   transition?
22          A.      Tom Hoffler?
23          Q.      Yes.
24          A.      Oh, yes.       Yes.
25          Q.      How many times, roughly?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 44 of 64



                                                                      Page 137

1           A.      It would be more than a couple, but it
2    wouldn't be more than a dozen.                  And remember, we're
3    talking about from January through -- through whenever
4    I last talked to him, which would have been maybe --
5    I'm not even sure I talked to him in 2017.
6                   MR. FELDMAN:         2017 or 2000 --
7           A.      Or 2000 -- I'm not sure I talked to him
8    since even May of this year.
9           Q.      (By Mr. Duraiswamy) And he -- what were
10   the -- what was the substance of those conversations?
11          A.      Well, Tom and I are good friends, so I don't
12   know -- you know, I've known him for 30 years.                          We
13   talked a lot about his cancer treatment.                      We talked a
14   lot about what he was going through.                     We talked a lot
15   about prayer.         So, you know, there would be
16   conversations about what was going on in politics that
17   would bleed into our personal conversations.
18          Q.      And some of that was about the potential
19   citizenship question on the 2020 census?
20          A.      It seemed like -- like it wasn't a topic in
21   the last -- in the last -- certainly the last six
22   months.       Again, hard for me to remember about --
23   again, with someone like Tom that I'm a -- a good
24   friend of a long time, and with someone that I check
25   in with about their health, and there are not a lot of

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 45 of 64



                                                                       Page 138

1    people like that, so I don't -- I don't recall how
2    many times.
3            Q.      Well, my question is -- well, I think you
4    mentioned before that you did have those conversations
5    since January 2017, but my question is just what was
6    the substance of your conversation about this issue,
7    about the citizenship question?
8            A.      Well, he talked about how block level data
9    was -- and, again, block level data is an obsession
10   with him, because block level data means that you can
11   draw the most accurate districts.                    And so, again, his
12   focus was always on block level data, and always on,
13   "Mark, you need to make sure that we take a good
14   census, that the administration doesn't skimp on the
15   budget," because a good census is good for what he
16   does.
17           Q.      And he was the person that you principally
18   relied on for your understanding regarding the need
19   for block level citizenship data; is that right?
20           A.      He was the one of the people that I --
21   actually, Tom -- in talking to Tom, I knew that it was
22   going to be an issue that the department would
23   confront, because I knew Tom had the ability to get
24   members of Congress, who were important to the
25   administration, to pay attention to the issue.                           You

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 46 of 64



                                                                      Page 139

1    know, that's what -- again, in the transition, your
2    job is to forecast what's going to come across the
3    transom for the new administration.
4           Q.      Did you speak with anyone else in Congress
5    or affiliated with a member of Congress about the
6    citizenship question since January of 2017?
7           A.      I talked to -- you know, I talk to my own
8    member of Congress, Rodney Davis, all the time.                         You
9    know, I see him at things.                I talk to people in the
10   Illinois delegation that I see at the University of
11   Illinois.        I -- again, to say did I talk to someone in
12   Congress, I talk to people in Congress who I've known
13   for a long time.           I went to school with Peter Roskam.
14   I -- I talk about lots of things with them.
15          Q.      Sure.
16          A.      Did I go and do a presentation in anyone's
17   office about this, no.
18          Q.      I was wondering if you talked to any of them
19   about this issue?
20          A.      I'm sure that I talked to members of
21   Congress, including Democratic members of Congress
22   about this issue.
23          Q.      And what do you recall them communicating to
24   you about it?
25          A.      I recall Congressman Lacy Clay being upset

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 47 of 64



                                                                      Page 140

1    that this question was going to be answered.                        But at
2    the same time, he was very concerned about getting the
3    administration to focus on getting a good count, and
4    he asked for my help in that.
5           Q.      What else do you recall about --
6           A.      I recall that we --
7           Q.      -- those conversations?
8           A.      I talked to a Congresswoman from New York,
9    Carolyn Maloney --
10          Q.      Uh-huh.
11          A.      -- who has, you know, long time involvement
12   with census issues.            And she was telling me how
13   important it is to get Secretary Ross to focus on how
14   important the census would be and that to request full
15   funding and so forth.             So, again, you have these
16   conversations that are taking place.                     People see me
17   and they say, "There's the census guy."                      You know,
18   "Let's talk to him about it."                 So I don't want to
19   leave anything out, but I talk to members of Congress
20   all the time.
21          Q.      I understand that.            But I -- we sort of
22   drifted into issues unrelated to the citizenship
23   question.        So I'm trying to help you by narrowing it
24   to that -- to that issue.
25          A.      Again, I -- there's interaction all the time

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 48 of 64



                                                                      Page 141

1    and I don't want to leave anything out.
2           Q.      And I'm just asking you to please tell us
3    what you remember about the conversations that you had
4    with members of Congress, or people affiliated with
5    members of Congress, regarding a citizenship question
6    since January 2017 --
7           A.      Again, I --
8           Q.      -- other than the discussion with
9    Congressman Clay that you just mentioned.
10          A.      I -- I don't have a log.               I don't -- I -- I
11   talk to people all the time.                 I run into them in
12   airports.        I run into them at events.               We talk about
13   things.       And for me to say -- to recall among those
14   hundreds, thousands of conversations that I have, I
15   know what I generally want to talk about with members
16   of Congress about the census, which is we need to take
17   a good census.          We need to focus on the differential
18   undercount.        We need to focus on all these issues that
19   I've been involved with for the last 30 years.                          But
20   again, it's -- this is not my job, so I don't, you
21   know, keep logs of all the -- who I talk to when and
22   so forth.
23                  MR. DURAISWAMY:          Okay.      Move to strike as
24   non-responsive.
25          Q.      (By Mr. Duraiswamy) Has anyone ever

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 49 of 64



                                                                      Page 142

1    suggested to you that block level citizenship data --
2    strike that.
3                   Has anyone ever suggested to you that having
4    access to block level citizenship data would be
5    helpful to Republican efforts in redistricting?
6           A.      I'm sure someone has said that.
7           Q.      Tom, presumably?
8           A.      What he said is that it will help draw maps,
9    which will be acceptable as the maps that best provide
10   minority representation, and so therefore are not
11   challenged.        So the frustration is you keep drawing a
12   district, and because you don't have block level data,
13   someone says, well, you didn't draw a map that
14   maximized -- I use the word "maximized," Latino
15   representation based on their numbers.                      And when you
16   don't have that block level citizenship data, what
17   you're doing is you're cheating the Latino community
18   out of representation at all levels of government.
19          Q.      That was the -- that was something that he
20   suggested to you?
21          A.      No, it was -- it was a conversation that we
22   had.    My point about maximization is my word.                         I want
23   Latino representation to be maximized.
24          Q.      Have you done any research on the Voting
25   Rights Act?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 50 of 64



                                                                      Page 143

1           A.      I'm not an expert on the Voting Rights Act.
2           Q.      Have you done any research on the Voting
3    Rights Act?
4           A.      I'm not an expert on it.               I -- I read about
5    the Voting Rights Act, yeah.
6           Q.      Do you have any expertise on the legal
7    standard for Section 2 of the Voting Rights Act?
8           A.      I'm not an expert on it.
9           Q.      Have you relied on others for expertise on
10   the Voting Rights Act in Section 2 in particular?
11          A.      Yes.     So I -- you know, when I -- when I
12   study things, I look to people who are experts.
13          Q.      Okay.     And who -- who have you looked to for
14   expertise on those issues?
15          A.      Off the top of my head, I'd have to go back.
16   I'd have to go back and look at it.                    But I did -- I --
17   one of the things that I was most interested in is
18   there was an amicus brief that was filed by five
19   census directors.           And those -- in a nutshell, what
20   those census directors said is block level data is the
21   most important thing in end product in terms of
22   ensure -- ensuring accurate representation, and you
23   can only get block level data from the census.                          I
24   didn't look at that until -- you know, until 2018.
25          Q.      Was Mr. Hoffler one of the people you relied

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 51 of 64



                                                                      Page 144

1    on for expertise about the Voting Rights Act --
2           A.      I -- you --
3           Q.      I'm asking you.          Sorry.
4           A.      Oh, okay.
5           Q.      Was he one of the people?
6           A.      No.
7           Q.      Who -- who were the people?                You said off
8    the -- you'd have to go back and check, but --
9           A.      I'd have to -- I'd have to -- I don't
10   recall.
11          Q.      You -- you can't remember anyone that you've
12   relied on --
13          A.      I can recall looking at the cases --
14          Q.      -- for expertise on that issue?
15          A.      -- and looking at what Justices of the
16   Supreme Court said about it and looking at that.
17          Q.      Okay.     Let's go back to if you recall
18   communicating with anyone else direct -- in the Trump
19   administration directly or indirectly about the
20   citizenship question, other than the people we've
21   already identified.
22                  MR. FELDMAN:         I'm not sure I understand.
23   Are you talking about was there anybody else other
24   than the people that have been discussed?
25                  MR. DURAISWAMY:          Yes.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 52 of 64



                                                                       Page 272

1            A.      I don't remember the person's name.                      I seem
2    to remember he had a Bush connection, like law school
3    or something like that.
4            Q.      Any other candidates that you can recall?
5            A.      Brunell was the main one that I recall.
6            Q.      Anyone else from the redistricting world
7    that you recall being considered?
8            A.      Not that I recall, no.
9                    [Marked Exhibit No. 17.]
10           Q.      Handing you what we've marked as Exhibit 17.
11   Did we mark it as Exhibit 17?                  Yes.     Sorry.      Do you
12   see this is an e-mail exchange between Secretary Ross
13   and Peter Davidson from October 8th, 2017?
14           A.      Uh-huh.
15           Q.      Was the --
16           A.      Yes.
17           Q.      For the record, can you identify the subject
18   of the e-mail exchange?
19           A.      Subject is, "Letter from DOJ."
20           Q.      Okay.     And the first e-mail is from
21   Secretary Ross to Mr. Davidson --
22           A.      Uh-huh.
23           Q.      -- asking what is its status.                 Do you see
24   that?
25           A.      Yes.

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 53 of 64



                                                                      Page 273

1           Q.      And Mr. Davidson responds that he is on the
2    phone with you, and you're giving him a readout of a
3    meeting last week, correct?
4           A.      I see that.
5           Q.      Was that your meeting with John Gore?
6                   MR. ROSENBERG:          Objection, assumes facts not
7    in evidence.         It calls for speculation.
8           A.      I don't know whether it's -- it would make
9    sense, but I don't know.
10          Q.      (By Mr. Duraiswamy) Did you have a meeting
11   with anyone else about a letter from DOJ?
12          A.      That -- that's why I said the -- the timing
13   seems like it's -- dovetails with what you and I were
14   discussing earlier.
15          Q.      Right.      Because the meeting with John Gore
16   was about the letter from DOJ regarding the
17   citizenship question, correct?
18          A.      No, the letter -- the meeting with John Gore
19   was about the -- how Census interacts with the Justice
20   Department.        Again, this is a communication from two
21   other people, not from me.
22                  MR. ROSENBERG:          And just -- just for the
23   record, again, we're going back to the substance of
24   the communications with Mr. Gore, which the Government
25   believes is covered by the deliberative process

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 54 of 64



                                                                      Page 274

1    privilege, and so I would instruct the witness not to,
2    you know, provide any additional information regarding
3    that meeting.
4                   MR. FELDMAN:         And subject to that, he's
5    answered the question, I believe.
6           Q.      (By Mr. Duraiswamy) Well -- well, you had a
7    phone call with Mr. Neuman -- strike that.
8                   You had a phone call with Mr. Davidson
9    around -- on or around October 8th, correct?
10          A.      It -- it says that.            I don't know that I
11   did.
12          Q.      Okay.
13          A.      I don't recall that I did.
14          Q.      No reason to believe it didn't happen,
15   correct?
16          A.      I don't recall that it happened.
17          Q.      Okay.     No reason to believe that when
18   Mr. Davidson wrote on October 8th in an e-mail, "I'm
19   on the phone with Mark Neuman right now" that he was
20   lying?
21          A.      I don't know the answer to that question.
22          Q.      Okay.     You don't know whether he was lying
23   or not when he wrote Secretary Ross on October 8th?
24          A.      I don't know what he did --
25                  MR. ROSENBERG:          Objection.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 55 of 64



                                                                      Page 275

1           A.      -- and what he didn't do.               I only know when
2    you ask me things about me.
3           Q.      (By Mr. Duraiswamy) Well, I am asking you
4    things about you.           I'm asking you -- I understand you
5    may not specifically remember.                  I'm just asking you,
6    do you --
7           A.      I said I do not recall.
8           Q.      -- have any reason to believe it didn't
9    happen?
10                  MR. ROSENBERG:          Objection, form.
11                  MR. FELDMAN:         If you know what -- if -- if
12   you don't have a reason that it didn't happen, say --
13   tell him.
14          A.      I don't have a reason to know whether it
15   happened or it didn't happen.
16          Q.      (By Mr. Duraiswamy) Just -- just so we're
17   clear on what the e-mail says, Secretary Ross asks
18   Mr. Davidson what is the status of the letter from
19   DOJ, right?
20          A.      That's what this says.
21          Q.      Okay.     And Mr. Davidson responds and says
22   that he's on the phone with you and you're giving him
23   a readout of a meeting that you had the previous week,
24   correct?
25          A.      That's what this says.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 56 of 64



                                                                       Page 276

1            Q.      Okay.     And separate from the e-mail, your
2    meeting with John Gore was around this time frame,
3    correct?
4            A.      Yes.
5            Q.      Okay.     But you have no recollection of
6    this -- of a phone call with Mr. Davidson around this
7    date?
8            A.      I don't recall that.
9            Q.      Do you recall ever having a phone call with
10   Mr. Davidson where he told you that Secretary Ross
11   wanted an update on the status of a letter from DOJ?
12           A.      I don't recall.
13           Q.      The e-mail seems to indicate that
14   Mr. Davidson wrapped up the call at 10:54 p.m. after
15   emailing Secretary Ross that he was on the phone with
16   you at 6:47 p.m.            First of all, do -- do you see what
17   I'm referring to in the e-mail?
18           A.      Yes.
19           Q.      Okay.     Have you ever been on the phone with
20   Mr. Davidson for four hours?
21                   MR. ROSENBERG:          Objection, misleading.
22                   MR. DURAISWAMY:          What is misleading about
23   the --
24           A.      I --
25                   MR. DURAISWAMY:          Wait, wait.         What's --

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 57 of 64



                                                                      Page 277

1                   MR. ROSENBERG:          It may not --
2                   MR. DURAISWAMY:          No, no.       That -- that's an
3    improper objection.
4                   MR. ROSENBERG:          No.
5                   MR. DURAISWAMY:          What's misleading about the
6    question?
7                   MR. ROSENBERG:          It's -- so we don't know
8    necessarily from these date -- time stamps whether
9    there might be different time zones involved in this
10   e-mail.
11                  MR. DURAISWAMY:          Do you -- what was my
12   question?
13                  MR. ROSENBERG:          I made my objection.
14          Q.      (By Mr. Duraiswamy) Have you ever been on
15   the phone with Mr. Davidson for four hours?
16          A.      I don't recall.
17          Q.      How long were -- were your typical phone
18   calls with him about census issues?
19          A.      I don't recall how long they would go.
20          Q.      You don't recall anything about how long
21   your phone calls were with him?
22          A.      No.
23          Q.      Do you recall if they were -- it's possible
24   that they were 14 hours in length?
25          A.      I'm sure that I never talked him for 14

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 58 of 64



                                                                      Page 278

1    hours.
2           Q.      Okay.     Do you remember that when we started
3    this deposition, we talked about the fact that if you
4    say that you don't recall something, when, in fact,
5    you do recall it, that that's false testimony?                          Do you
6    remember that we talked about that --
7           A.      Yes.
8           Q.      -- at the outset?           Okay.      What do you recall
9    about the length of the phone calls or conversations
10   that you had with Mr. Davidson about the census over
11   the last couple of years?
12          A.      I recall that I had some.
13          Q.      And you have no recollection about how long
14   those calls were or those interactions were?
15          A.      Well, you said -- you asked me if I was --
16   talked to him for four hours.                 I don't recall talking
17   to anyone for hour hours in one phone call.
18          Q.      No.     I'm asking you now approximately how
19   long were the interactions that you had with him
20   regarding the census.             Can you give me a range?
21          A.      I -- I don't know.            I don't recall how long
22   they were.
23                    [Marked Exhibit No. 18.]
24          Q.      Handing you what we've marked as Exhibit 18.
25   We've got one copy for you guys.                   Take a minute to

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 59 of 64



                                                                       Page 279

1    review this document and let me know if you've seen it
2    before.
3            A.      I have seen it before.
4            Q.      When did you see it?
5            A.      I've seen versions of this before.
6            Q.      When you say versions of this, what do you
7    mean?
8            A.      Well, something that starts out with John
9    Thompson and then says reinstatement of the
10   questionnaire.           I -- I've -- this is -- I recall
11   seeing something like this in different versions --
12           Q.      This is --
13           A.      -- at different times.
14           Q.      Okay.     And just so the record is clear, this
15   is a -- a draft of a letter from the Department of
16   Justice to the Commerce Department requesting the
17   reinstatement of a question on the 2020 census
18   questionnaire related to citizenship, correct?
19           A.      Do we know that it's from DOJ?                 Oh, because
20   it says --
21           Q.      Do you see the last line?
22           A.      -- for doj.gov.
23           Q.      Yes.
24           A.      So what was the question again?
25           Q.      So this is a draft of a letter from DOJ to

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 60 of 64



                                                                      Page 280

1    the Commerce Department requesting a reinstatement of
2    a citizenship question on the 2020 --
3           A.      Right.
4           Q.      -- census, right?
5                   MR. ROSENBERG:          Objection, form, assumes
6    facts not in evidence.
7           A.      I -- I -- I -- it seems to be that.
8           Q.      (By Mr. Duraiswamy) Okay.               And when did
9    you -- or who -- who provided you with versions of
10   this draft letter?
11          A.      I'm not sure which version this is.                      Again,
12   I'm familiar with the letter.                 I'm not sure who the
13   original author is.            I'm sure that I looked at it.                 I
14   might have commented on it, but I'm not sure who
15   writes a first -- a first template, as it were.
16   What's interesting is when I look at this, it seems
17   like --
18                  MR. FELDMAN:         And this being?
19          A.      This being the version that you're looking
20   at right now.
21                  MR. FELDMAN:         Exhibit 18.
22          A.      And I look at the letter that I first saw in
23   ProPublica.        This letter is very different than the
24   letter that ultimately went from DOJ.
25          Q.      (By Mr. Duraiswamy) Okay.               In order to help

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 61 of 64



                                                                      Page 281

1    us all get out of here on time, I'm going to ask you
2    try to --
3           A.      Oh, we're all going to get here on -- out of
4    here on time.
5           Q.      Well, I want you -- in order to avoid the
6    risk of our having to come back and do more
7    questioning, I want to you to try to focus on just
8    answering the question --
9           A.      Right.
10          Q.      -- that I've asked.            So my question, you
11   stated that you had previously seen a version of this
12   draft, correct?
13          A.      Correct.
14          Q.      Okay.     And I believe you said --
15          A.      And, again, there are people within the
16   Secretary's office who could have had a version, could
17   have had -- marked up their own version, could have --
18   again, trying to figure out who an original author is
19   when this looks a little --
20                  MR. FELDMAN:         The question --
21          Q.      (By Mr. Duraiswamy) Yeah.
22                  MR. FELDMAN:         Just --
23          Q.      (By Mr. Duraiswamy) I don't -- I don't
24   want -- I don't -- I'm not asking you to tell me about
25   who the original author was or anything.                      I want to

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 62 of 64



                                                                       Page 282

1    try to ask about your experience with this --
2            A.      Right.
3            Q.      -- with versions of this draft letter.
4    Okay?        Do you recall who provided you with a -- a
5    version of this draft letter?
6            A.      No.
7            Q.      Presumably, you -- well, strike that.
8                    You said you might have commented on it.                     Do
9    you recall what comments you may have made on the
10   draft letter?
11           A.      I don't recall.
12           Q.      Do you recall why you were reviewing it?
13           A.      I was comparing this to that ACS letter.                     So
14   again, how does DOJ interact with Census on data
15   needs.
16           Q.      Why were you comparing it to the ACS letter?
17           A.      Process.       I'm a process person.
18           Q.      But I'm -- I'm --
19           A.      If you want --
20           Q.      -- trying to understand why specifically you
21   were asked to or took the initiative to compare a
22   draft version of this letter to the ACS letter that we
23   talked about before.
24           A.      Again, I want to make sure that if the
25   department has an interest in evaluating a change in

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 63 of 64



                                                                      Page 283

1    the questionnaire, that they're following procedures.
2    This clearly doesn't look like the -- the letter that
3    actually went out, but it looks like almost a
4    placeholder, a template.
5           Q.      When you say you want to make sure that if
6    the department has an interest in evaluating a change
7    in the questionnaire, you're referring to the -- the
8    Department of Commerce --
9           A.      Correct.
10          Q.      -- correct?
11          A.      Correct.
12          Q.      Okay.     And you recall that others at the
13   Department of Commerce were reviewing and offering
14   thoughts on draft versions of this letter?
15          A.      I seem to recall that, yes.
16          Q.      Who do you recall was involved in that
17   effort?
18          A.      It might have been the general counsel's
19   office, and it might have been the policy office.                       And
20   again, blurring a lot of those people, interactions
21   together, new people coming on board, Peter Davidson
22   coming on board, Earl being involved in policy
23   matters, people that work for Earl.                    There are a lot
24   of cooks in the kitchen.
25          Q.      Other than Mr. Davidson and Mr. Comstock,

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-02921-JMF Document 601-8 Filed 06/03/19 Page 64 of 64



                                                                      Page 284

1    who you just mentioned, are there other specific
2    people that you recall being involved in that process?
3           A.      Maybe --
4                   MR. ROSENBERG:          Objection, mischaracterizes
5    testimony.
6                   MR. FELDMAN:         Go ahead.
7           A.      Maybe Izzy Hernandez, maybe Sahra Park-Su.
8    You know, when I think of the policy people, they're
9    all sort of blended together, the general counsel's
10   people and so forth.
11          Q.      (By Mr. Duraiswamy) Do you recall any
12   specific comments or edits that you suggested to the
13   draft version of this letter?
14          A.      I don't recall, but I'm sure that I made
15   comments.
16          Q.      You just don't remember specifically what
17   the comments were?
18          A.      Right, right.
19          Q.      Do you remember who you made the comments to
20   or who you provided the comments to?
21          A.      They would have been within that group of
22   people, and I would -- I would -- you know, when I say
23   general counsel, I -- I include James in that too.
24          Q.      Okay.
25          A.      And in this --

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02921-JMF Document 601-9 Filed 06/03/19 Page 1 of 5




                  Exhibit I
        Case
         Case1:18-cv-02921-JMF
               1:18-cv-05025-JMF Document
                                  Document601-9
                                            90 Filed
                                                   Filed08/15/18
                                                         06/03/19 Page
                                                                     Page1 2ofof4 5
                                          U.S. Department of Justice
                                          Civil Division, Federal Programs Branch
                                          20 Massachusetts Avenue NW
                                          Washington, DC 20530



By ECF                                              August 15, 2018
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

       Re: State of New York, et al., v. U.S. Department of Commerce, et al., 18-cv-2921 (JMF)
           N.Y. Immigration Coalition v. U.S. Dep’t of Commerce, 18-cv-5025 (JMF)

Dear Judge Furman:

       Pursuant to Local Rule 37.2 and Individual Practice 2.C, the Department of Justice (DOJ)
opposes Plaintiffs’ letter requesting a conference or an order compelling DOJ to produce for
deposition Acting Assistant Attorney General (AAG) for Civil Rights John Gore. DOJ further
requests that the Court issue a protective order precluding such a deposition.

        DOJ is not a party to this lawsuit, and Plaintiffs must therefore “take reasonable steps to
avoid imposing undue burden or expense” in serving Rule 45 subpoenas on DOJ. In re Fitch, Inc.,
330 F.3d 104, 108 (2d Cir. 2003) (quoting Fed. R. Civ. P. 45(d)(a)). Plaintiffs nonetheless seek to
depose AAG Gore, apparently in large part to probe DOJ’s intent in sending the December 12,
2017 letter to Ron Jarmin (the “Gary Letter”). Plaintiffs make this request despite the low
likelihood of AAG Gore’s testimony resulting in any relevant evidence concerning Secretary
Ross’s decision or intent, and despite the burden such a deposition would place on DOJ. A court
evaluating a Rule 45 subpoena must “balance the interests served by demanding compliance with
the subpoena against the interests furthered by quashing it.” Hermitage Glob. Partners LP v.
Prevezon Holdings Ltd., No. 13-CV-6326, 2015 WL 728463, at *3 (S.D.N.Y. Feb. 19, 2015).
Here, few interests would be served by compliance because AAG Gore’s testimony would be
irrelevant and privileged; moreover, compliance would unduly burden DOJ by requiring the
preparation and deposition of a high-level official in a case in which DOJ is not even a party and
did not issue the decision being challenged.

I.     A Deposition of AAG Gore Is Unlikely to Produce Information Relevant to Secretary
       Ross’s Decision.

         Plaintiffs’ claims center on Secretary Ross’s decision to reinstate a citizenship question on
the 2020 Census, which they claim was arbitrary and capricious (or motivated by discriminatory
animus). As this Court has held, although discovery normally is precluded in an APA case, limited
discovery may be permitted under certain circumstances. Nat’l Audubon Soc’y v. Hoffman, 132
F.3d 7, 14 (2d Cir. 1997). But as the Court recognized, a plaintiff in this scenario is not entitled to
“all the liberal discovery available under the federal rules. Rather, the Court must permit only that
discovery necessary to effectuate the Court’s judicial review; i.e., review the decision of the agency
        Case
         Case1:18-cv-02921-JMF
               1:18-cv-05025-JMF Document
                                  Document601-9
                                           90 Filed
                                                Filed08/15/18
                                                      06/03/19 Page
                                                                Page2 3ofof4 5



under Section 706.” Transcript at 85:11-14, Hearing of July 3, 2018 [hereinafter, “Tr.”] (citation
and internal quotation marks omitted). The Court has explained that the limited discovery may
encompass “materials from the Department of Justice” to the extent that they “shed light on the
motivations for Secretary Ross’s decision.” Tr. at 86:11-13. Consistent with that directive, DOJ
has already begun producing non-privileged, non-burdensome, responsive documents in
accordance with Plaintiffs’ Rule 45 subpoena. But Plaintiffs have not demonstrated a need to take
the much more significant, indeed extraordinary, step of taking deposition discovery of DOJ,
which is not the agency that issued the decision being challenged here.

       This Court has given no indication that Plaintiffs are permitted, under the limited scope of
discovery, to take DOJ depositions at all, much less without meeting the standards of
reasonableness and undue burden that govern Rule 45 subpoenas. Plaintiffs have already
overreached the bounds of this Court’s limited authorization by seeking extensive discovery from
DOJ as if DOJ were a party to an ordinary civil case, including requesting that DOJ prepare a Rule
30(b)(6) deponent on numerous burdensome topics and serving extremely broad document
discovery into irrelevant and privileged topics (including all documents relating to DOJ’s
enforcement of the Voting Rights Act). The Court should not permit Plaintiffs to expand discovery
even further by taking the extraordinary step of deposing the Acting Assistant Attorney General.

        Plaintiffs suggest that AAG Gore’s testimony could be relevant to “pretext,” ECF No. 236
at 2, but they are wrong. The relevant question here (in light of the Court’s ruling at the July 3
hearing) is whether Commerce’s stated reasons for reinstating the citizenship question were pre-
textual, not whether DOJ’s reasons for sending the Gary Letter were pre-textual. Commerce was
the decision-maker, not DOJ. Under the Court’s July 3 Order, therefore, Commerce’s intent is at
issue not DOJ’s. 1 And in any event, the Gary Letter states DOJ’s request and rationale, so there
is no basis to probe DOJ’s “intent” behind that letter. 2

II.    In Addition to Its Irrelevance, Nearly All Testimony by AAG Gore Would Be Privileged.

       Plaintiffs further have not shown that they could elicit any non-privileged information in a
deposition of AAG Gore. The deliberative process privilege would apply to AAG Gore’s
involvement in the DOJ process resulting in the Gary Letter, see Tigue v. U.S. Dep’t of Justice,

1
  Although not necessary to demonstrate that a deposition of AAG Gore is uncalled for,
Defendants reiterate the Government’s position that this case should be decided based on the
administrative record compiled by the Department of Commerce. Furthermore, although the
Court’s July 3 ruling necessarily raises the issue of Commerce’s intent, under a pretext theory,
the relevant question is not whether Commerce had additional motives for adopting the policy in
question beyond the reasons set forth in its final decision. The sole inquiry should be whether
Commerce actually believed the articulated basis for adopting the policy.

2
  In any event, Plaintiffs provided no basis to believe that the reasons stated in the Gary Letter
were not DOJ’s actual reasons (under the counterfactual assumption that DOJ’s intent is relevant).
DOJ uses citizenship data in a variety of ways, including in its own redistricting cases and in its
role as amicus in Voting Rights Act cases before the Supreme Court. Cf. Benavidez v. Irving
Indep. Sch. Dist., 690 F. Supp. 2d 451 (N.D. Tex. 2010) (rejecting a plaintiff’s attempt to support
his Section 2 Voting Rights Act claim with only ACS statistics for citizen voting age population).

                                                2
        Case
         Case1:18-cv-02921-JMF
               1:18-cv-05025-JMF Document
                                  Document601-9
                                           90 Filed
                                                Filed08/15/18
                                                      06/03/19 Page
                                                                Page3 4ofof4 5



312 F.3d 70, 80 (2d Cir. 2002), whether or not he was “the primary point of contact for
communications with senior Commerce Department political appointees,” ECF No. 236 at 1. The
deliberative process privilege also likely encompasses any information that AAG Gore could offer
about his oral communications with Commerce (as part of Commerce’s deliberative process) and
DOJ’s enforcement of the Voting Rights Act (an area where several other privileges may also
apply), contrary to Plaintiffs’ suggestion that a privilege log from Commerce is somehow salient
to the privileges applicable to AAG Gore’s deposition testimony, ECF No. 236 at 2. Plaintiffs
further argue that Defendants have not “cited . . . authority,” ECF No. 236 at 2, for a court’s power
to quash a deposition based on privilege, but it is well established that evaluating a Rule 45
subpoena requires balancing the interests favoring compliance with the burden, Hermitage Glob.
Partners, No. 13-CV-6326, at *3 (quoting Wright & Miller, Fed. Practice & Proc. § 2463.1 (3d
ed. 2008)), and here the interests served by compliance are accordingly lessened because Plaintiffs
are unlikely to elicit much, if any, non-privileged material. It would be a waste of time and
resources for AAG Gore to prepare for a deposition in which he could not provide any non-
privileged information relevant to Plaintiffs’ claims.

III.   A Deposition of AAG Gore Would Unduly Burden DOJ.

        Finally, a deposition of AAG Gore would unduly burden DOJ, a non-party to this litigation.
AAG Gore leads the Civil Rights Division of DOJ, a law enforcement agency comprised of 590
employees that enforces critical civil rights guarantees. A deposition would hinder AAG Gore
from performing his numerous important duties as a high-ranking DOJ official, and further sap
DOJ resources in preparation. See Anwar v. Fairfield Greenwich Ltd., 297 F.R.D. 223, 228
(S.D.N.Y. 2013) (denying a motion to compel Rule 45 testimony of SEC officials based in part on
the undue burden from preparation). Indeed, “courts analyzing . . . a third party subpoena . . . may
take into account not only the direct burdens caused by the testimony, but also ‘the government’s
serious and legitimate concern that its employee resources not be commandeered into service by
private litigants to the detriment of the smooth functioning of government operations.’” Id.
(quoting Exxon Shipping Co. v. U.S. Dep’t of Interior, 34 F.3d 774, 779 (9th Cir. 1994)). Plaintiffs
cite no precedent authorizing the deposition of a high-ranking DOJ official in a case where DOJ
merely provided input to another agency, which then issued the decision being challenged.
Permitting such a deposition would impose unnecessary burdens on DOJ, threaten privileges—
including the attorney-client privilege—and chill DOJ’s (and other agencies’) willingness to assist
other agencies in their policy deliberations by consulting and providing information.

       In sum, the Court should deny Plaintiffs’ request to compel deposition testimony from
AAG Gore because the burden imposed on DOJ by such a deposition outweighs the minimal value
of AAG Gore’s testimony, which would be irrelevant to the case and largely privileged. It should
also clarify that discovery of DOJ is limited to non-privileged, non-burdensome document
discovery. Alternatively, the Court could revisit AAG Gore’s proposed deposition after Plaintiffs
review DOJ’s document productions, complete their discovery on Commerce, and make a
persuasive showing of need. See Solomon v. Nassau Cty., 274 F.R.D. 455, 461 (E.D.N.Y. 2011)
(“In weighing the undue burden against the necessity of the testimony, the Court may also consider
under Rule 26(b)(2)(C)(i) if the discovery can be ‘obtained from some other source that is more
convenient’ or ‘less burdensome.’”).




                                                 3
       Case
        Case1:18-cv-02921-JMF
              1:18-cv-05025-JMF Document
                                 Document601-9
                                          90 Filed
                                               Filed08/15/18
                                                     06/03/19 Page
                                                               Page4 5ofof4 5



Dated: August 15, 2018                Respectfully submitted,

                                      CHAD A. READLER
                                      Acting Assistant Attorney General

                                      BRETT A. SHUMATE
                                      Deputy Assistant Attorney General

                                      JOHN R. GRIFFITHS
                                      Director, Federal Programs Branch

                                      CARLOTTA P. WELLS
                                      Assistant Branch Director

                                      /s/ Kate Bailey
                                      KATE BAILEY
                                      GARRETT COYLE
                                      STEPHEN EHRLICH
                                      CAROL FEDERIGHI
                                      DANIEL HALAINEN
                                      MARTIN TOMLINSON
                                      Trial Attorneys
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      20 Massachusetts Ave., N.W.
                                      Washington, DC 20530
                                      Tel.: (202) 514-9239
                                      Fax: (202) 616-8470
                                      Email: kate.bailey@usdoj.gov

                                      Counsel for Defendants

CC:

All Counsel of Record (by ECF)




                                         4
Case 1:18-cv-02921-JMF Document 601-10 Filed 06/03/19 Page 1 of 5




                 Exhibit J
       Case
        Case1:18-cv-02921-JMF
              1:18-cv-02921-JMF Document
                                 Document601-10
                                          346 Filed
                                                  Filed09/21/18
                                                         06/03/19 Page
                                                                    Page1 2ofof4 5
                                         U.S. Department of Justice
                                         Civil Division, Federal Programs Branch
                                         20 Massachusetts Avenue NW
                                         Washington, DC 20530



                                                                      September 21, 2018
By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

       Re: State of New York, et al., v. U.S. Department of Commerce, et al., 18-cv-2921 (JMF)

Dear Judge Furman:

        Pursuant to Local Rule 37.2 and this Court’s Rules of Individual Practice 2.C, Defendants
write to oppose Plaintiffs’ letter seeking leave to depose a third-party, Mark Neuman.

         Plaintiffs’ motion seeking leave to depose Mr. Neuman should be denied because Plaintiffs
have failed to demonstrate that it is “necessary or appropriate” to depose Mr. Neuman. At this
Court’s July 3, 2018 hearing in which the Court authorized discovery outside of the administrative
record, the Court held that, while Plaintiffs are entitled to some extra-record discovery, the Court
will limit the scope of discovery consistent with the APA. Tr.1 at 85. The Court explicitly stated
that it is “mindful that discovery in an APA action, when permitted, ‘should not transform the
litigation into one involving all the liberal discovery available under the federal rules. Rather, the
Court must permit only that discovery necessary to effectuate the Court’s judicial review; i.e.,
review the decision of the agency under Section 706.’” Id. (quoting Ali v. Pompeo, 2018 WL
2058152 at *4 (E.D.N.Y. May 2, 2018)) (emphasis added). The Court went on to explicitly limit
any extra-record discovery by Plaintiffs “absent agreement of the defendants or leave of Court” to
the Department of Justice and the Department of Commerce, noting that “I am not persuaded that
discovery from other third parties would be necessary or appropriate; to the extent that third parties
may have influenced Secretary Ross’s decision, one would assume that the influence would be
evidenced in Commerce Department materials and witnesses themselves.” Id. at 86.

        Plaintiffs’ basis for seeking leave to depose Mr. Neuman arises primarily from references
to conversations between Commerce officials and Mr. Neuman in the record. The record,
including the deposition testimony of Earl Comstock and Wendy Teramoto, indicates that Mr.
Neuman, who was formerly chair of the Census Bureau’s National Advisory Committee and later
in late 2016 and early 2017 served as a member of the administration’s transition team for the
Department of Commerce, ECF No. 338-5 at 11329, had a handful of conversations with Secretary
Wilbur Ross and other Commerce officials about Census matters. The record indicates that such
conversations were about Census matters generally and not limited to the possibility of reinstating
a citizenship question to the decennial census; indeed, budgetary, operational, and personnel issues

       1
           Excerpts from the July 3, 2018 hearing are attached to this response as Exhibit A.
       Case
        Case1:18-cv-02921-JMF
              1:18-cv-02921-JMF Document
                                 Document601-10
                                          346 Filed
                                                Filed09/21/18
                                                      06/03/19 Page
                                                                Page2 3ofof4 5



predominated. See Earl Comstock depo., ECF No. 338-1, p. 124, ll. 14-20 (describing the “primary
discussion points” of meetings with Mr. Neuman as census-related matters other than citizenship
question); id. at p. 125 ll. 17-21; p. 126 ll. 8-9 (noting that Mr. Neuman briefed Ross on a number
of census matters but only once on the citizenship question); Teramoto depo., ECF No. 338-8, p.
31, ll. 3-8 (noting that her suggestion that Secretary Ross meet with Mr. Neuman had “nothing to
do with . . . the citizenship question”); id. at p. 34, ll. 3-6 (“[A] lot of the census focus was on the
budget and how are you going to properly ramp up half a million employees in such a short amount
of time.”). This is entirely consistent with the reasons the Secretary consulted with Mr. Neuman
during the first year of the Administration: Mr. Neuman’s expertise on Census operations and
administration. See Exhibit B (Secretary Ross, Post-Hearing Questions for the Record (Oct. 31,
2017)) at 7. Mr. Neuman has worked with multiple incoming administrations to assist leaders who
are acclimating to Census Bureau management. His involvement here was no different. The
record does not indicate that Mr. Neuman provided any particularly significant consultations on
the citizenship question issue during his conversations with Commerce officials in 2017; indeed,
the record indicates that Mr. Neuman was one of two dozen interested persons, and one of six
former high-ranking Census Bureau officials, who offered to discuss census-related matters with
Secretary Ross. Insofar as these 2017 conversations are the basis for Plaintiffs’ motion for leave
to depose Mr. Neuman, Plaintiffs fail to meaningfully distinguish how Mr. Neuman is differently
situated from Kris Kobach, who was also involved in the administration’s transition and who also
had a few conversations with Secretary Ross about the decennial census nearly a year before the
Secretary made his decision. This Court recently denied Plaintiffs’ motion for leave to depose Mr.
Kobach, on the basis that it was not “necessary or appropriate” to depose a third-party given the
“timing and nature of the communications” and that Mr. Kobach was “one of many people” with
whom Commerce had correspondence about the decennial census during the time period in
question. ECF No. 303. These factors apply with equal force to Mr. Neuman’s communications
with Secretary Ross and other high-ranking Commerce officials in 2017.

        To the extent that Plaintiffs are seeking leave to depose Mr. Neuman based upon Mr.
Neuman’s conversations with Secretary Ross in March 2018 in the lead-up to Secretary Ross’s
final decision reinstating a citizenship question on the 2020 Census, that argument is also
unavailing. As an initial matter, Defendants note that the exhibits Plaintiffs attach to their letter
motion show that there were a large number of persons from outside Commerce with whom
Secretary Ross held discussions about the census. For example, on March 15, 2018, Mr. Neuman
was listed as the final of eight separate persons with whom Secretary Ross was scheduled to speak
with by telephone – a list that also includes one of Plaintiffs’ experts – with all calls being allocated
for either five or ten minute blocks. ECF No. 338-7 at 3491. On March 22, 2018, Mr. Neuman
was scheduled to be the final of three separate calls or meetings about the decennial census; his
meeting was scheduled for forty-five minutes. ECF No. 338-7 at 1815. Mr. Neuman’s inclusion
as one of just several calls or meetings between elected officials, business leaders, and others with
Secretary Ross to discuss the decennial census indicates that he was not acting as a high-level
advisor to Secretary Ross, but rather was one of a large number of people who communicated
information or opinions about the census to Secretary Ross before Secretary Ross’s decision to
reinstate a citizenship question.2 This was confirmed by the declaration of Michael A. Cannon,
who stated that the information and opinions provided by Mr. Neuman at the March 22, 2018

        2
         To the extent Mr. Neuman did participate in any high-level deliberations, the substance
of such deliberations could be protected by the deliberative process privilege.

                                                   2
       Case
        Case1:18-cv-02921-JMF
              1:18-cv-02921-JMF Document
                                 Document601-10
                                          346 Filed
                                                Filed09/21/18
                                                      06/03/19 Page
                                                                Page3 4ofof4 5



meeting were “not considered by the Secretary in his decision to reinstate the citizenship question.”
ECF No. 254 at 3 ¶ 16.

         Finally, this Court should deny Plaintiffs’ motion for leave to depose Mr. Neuman because,
like Mr. Kobach, his views are adequately represented by materials provided to Plaintiffs.
Although Mr. Neuman provided officials his views on a range of Census matters, his views on
reinstating a citizenship question in particular are already memorialized in the record. Mr. Neuman
met with Secretary Ross to discuss a citizenship question on March 22, 2018. ECF No. 338-7 at
1815. At the meeting, Mr. Neuman gave Secretary Ross a PowerPoint presentation explaining
how he believed that using the decennial census to gather block-level citizen voting age population
data would be helpful in ensuring that Latino voters were not underrepresented by their elected
officials. This PowerPoint presentation has been provided to Plaintiffs, as Plaintiffs concede in
their letter motion, ECF No. 338 at 3, and is attached to this response as Exhibit C. Plaintiffs also
have a September 13, 2017 communication from Mr. Neuman to Commerce attorney James
Uthmeier, in which Mr. Neuman broadly outlines his concerns with differential undercounts and
the need to “count every person living in America.” ECF No. 338-5 at 11329. These documents
reflect the substance of Mr. Neuman’s views and concerns about reinstating a citizenship question
on the decennial census. Plaintiffs note that Mr. Neuman also spoke with officials by phone or in
person but offer no explanation as to why the documentary evidence of Mr. Neuman’s views in
the record is inadequate to understand the views he presented. ECF No. 338 at 3. Furthermore,
this Court has ruled that Plaintiffs may depose Secretary Ross as part of this litigation. ECF No.
345. While Defendants anticipate seeking mandamus review of this decision, if Secretary Ross
were to be deposed, Plaintiffs would have the opportunity to ask him about conversations with Mr.
Neuman, and if and to what extent those conversations impacted his decision to reinstate a
citizenship question, rendering any deposition of Mr. Neuman unnecessary. Therefore, just as this
Court denied Plaintiffs’ motion for leave to depose Mr. Kobach in part because of “the fact that
the substance of Mr. Kobach’s views is already reflected in the record,” ECF No. 303, it should
deny Plaintiffs’ motion for leave to depose Mr. Neuman because such a deposition is not
“necessary or appropriate.”

                                            Conclusion

       For the foregoing reasons, Defendants request that this Court deny Plaintiffs’ letter motion
requesting leave to depose Mark Neuman.




                                                 3
      Case
       Case1:18-cv-02921-JMF
             1:18-cv-02921-JMF Document
                                Document601-10
                                         346 Filed
                                               Filed09/21/18
                                                     06/03/19 Page
                                                               Page4 5ofof4 5



                                      Respectfully submitted,

                                      JOSEPH H. HUNT
                                      Assistant Attorney General

                                      BRETT A. SHUMATE
                                      Deputy Assistant Attorney General

                                      JOHN R. GRIFFITHS
                                      Director, Federal Programs Branch

                                      CARLOTTA P. WELLS
                                      Assistant Branch Director

                                      /s/ Martin M. Tomlinson
                                      KATE BAILEY
                                      GARRETT COYLE
                                      STEPHEN EHRLICH
                                      CAROL FEDERIGHI
                                      DANIEL HALAINEN
                                      MARTIN M. TOMLINSON
                                      Trial Attorneys
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      20 Massachusetts Ave., N.W.
                                      Washington, DC 20530
                                      Tel.: (202) 353-4556
                                      Fax: (202) 616-8470
                                      Email: martin.m.tomlinson@usdoj.gov

                                      Counsel for Defendants

CC:

All Counsel of Record (by ECF)




                                         4
Case 1:18-cv-02921-JMF Document 601-11 Filed 06/03/19 Page 1 of 6




                 Exhibit K
Case 1:18-cv-02921-JMF Document 601-11 Filed 06/03/19 Page 2 of 6
Case 1:18-cv-02921-JMF Document 601-11 Filed 06/03/19 Page 3 of 6
Case 1:18-cv-02921-JMF Document 601-11 Filed 06/03/19 Page 4 of 6
Case 1:18-cv-02921-JMF Document 601-11 Filed 06/03/19 Page 5 of 6
Case 1:18-cv-02921-JMF Document 601-11 Filed 06/03/19 Page 6 of 6
Case 1:18-cv-02921-JMF Document 601-12 Filed 06/03/19 Page 1 of 7




                 Exhibit L
          Case 1:18-cv-02921-JMF Document 601-12 Filed 06/03/19 Page 2 of 7




Deceased G.O.P. Strategistʼs Hard Drives
Reveal New Details on the Census
Citizenship Question
By Michael Wines

May 30, 2019

WASHINGTON — Thomas B. Hofeller achieved near-mythic status in the Republican
Party as the Michelangelo of gerrymandering, the architect of partisan political maps
that cemented the party’s dominance across the country.

But after he died last summer, his estranged daughter discovered hard drives in her
father’s home that revealed something else: Mr. Hofeller had played a crucial role in the
Trump administration’s decision to add a citizenship question to the 2020 census.

Files on those drives showed that he wrote a study in 2015 concluding that adding a
citizenship question to the census would allow Republicans to draft even more extreme
gerrymandered maps to stymie Democrats. And months after urging President Trump’s
transition team to tack the question onto the census, he wrote the key portion of a draft
Justice Department letter claiming the question was needed to enforce the 1965 Voting
Rights Act — the rationale the administration later used to justify its decision.

Those documents, cited in a federal court filing Thursday by opponents seeking to block
the citizenship question, have emerged only weeks before the Supreme Court is expected
to rule on the legality of the citizenship question. Critics say adding the question would
deter many immigrants from being counted and shift political power to Republican
areas.

The disclosures represent the most explicit evidence to date that the Trump
administration added the question to the 2020 census to advance Republican Party
interests.

[Inside the Trump administration’s fight to add a citizenship question to the census]

In Supreme Court arguments in April over the legality of the decision, the Trump
administration argued that the benefits of obtaining more accurate citizenship data
offset any damage stemming from the likely depressed response to the census by
         Case 1:18-cv-02921-JMF Document 601-12 Filed 06/03/19 Page 3 of 7


minority groups and noncitizens. And it dismissed charges that the Commerce
Department had simply invented a justification for adding the question to the census as
unsupported by the evidence.

Opponents said that the Justice Department’s rationale for seeking to add a citizenship
question to the census was baldly contrived, a conclusion shared by federal judges in all
three lawsuits opposing the administration’s action.

But a majority of the Supreme Court justices seemed inclined to accept the department’s
explanation the question was needed to enforce the Voting Rights Act, and appeared
ready to uphold the administration’s authority to alter census questions as it sees fit. The
justices are expected to issue a final ruling before the court’s term ends in late June.

In nearly 230 years, the census has never asked all respondents whether they are
American citizens. But while adding such a question might appear uncontroversial on its
face, opponents have argued that it is actually central to a Republican strategy to skew
political boundaries to their advantage when redistricting begins in 2021.

[How the Supreme Court’s decision on the census could alter American politics.]

Until now, Mr. Hofeller seemed a bystander in the citizenship-question debate,
mentioned but once in thousands of pages of lawsuit depositions and evidence. Proof of
his deeper involvement surfaced only recently, and only after a remarkable string of
events beginning after his death in August at age 75.

Mr. Hofeller was survived by a daughter, Stephanie Hofeller, from whom he had been
estranged since 2014. In an interview, Ms. Hofeller said she learned of her father’s death
by accident after searching for his name on the internet, and returned to her parents’
retirement home in Raleigh, N.C., to see her mother, Kathleen Hofeller.

Sorting through Mr. Hofeller’s personal effects, looking for items she had asked her
father to save for her, Stephanie Hofeller came across a clear plastic bag holding four
external hard drives and 18 thumb drives, backups of data on Mr. Hofeller’s Toshiba
laptop. Her mother gave Ms. Hofeller the backups, which turned out to hold some 75,000
files — family photographs and other personal data, but also a huge trove of documents
related to Mr. Hofeller’s work as a Republican consultant.
         Case 1:18-cv-02921-JMF Document 601-12 Filed 06/03/19 Page 4 of 7


Late last year, Ms. Hofeller said, she contacted the Raleigh office of the advocacy group
Common Cause, seeking its help in finding a lawyer unconnected to her father to help
settle his estate. Only after several conversations with a staff member there did she
mention the hard drives in passing, she said, remarking almost jokingly that an expert
on gerrymanders might find a lot in them that was of interest.

“My understanding was that anything that would be on these hard drives was
duplicative of things that had already been hashed out” in court challenges to Mr.
Hofeller’s maps, she said.

In fact, Common Cause had recently filed a new lawsuit in state court, challenging
gerrymandered maps of North Carolina’s legislative districts drawn by Mr. Hofeller
himself. When the staff member told her of the lawsuit, Ms. Hofeller said, she thought,
“Wow — this might be of use.”

Lawyers for Arnold & Porter, the law firm representing Common Cause in the North
Carolina suit, subpoenaed the drives in February. By happenstance, the same firm was
representing private plaintiffs pro bono in the principal lawsuit opposing the citizenship
question, in Federal District Court in Manhattan.
          Case 1:18-cv-02921-JMF Document 601-12 Filed 06/03/19 Page 5 of 7


    Activists rallied outside the Supreme Court in April. The justices are expected to issue a final
    ruling on the census citizenship question before the court’s term ends in late June.
    J. Scott Applewhite/Associated Press



The documents cited in the Thursday court filing include an unpublished August 2015
analysis by Mr. Hofeller, who was hired by The Washington Free Beacon, a conservative
news outlet financially backed by Paul Singer, a billionaire New York hedge fund
manager and major Republican donor. Mr. Hofeller’s charge was to assess the impact of
drawing political maps that were not based on a state’s total population — the current
practice virtually everywhere in the nation — but on a slice of that population: American
citizens of voting age.

At the time, the study’s sponsor was considering whether to finance a lawsuit by
conservative legal advocates that argued that counting voting-age citizens was not
merely acceptable, but required by the Constitution.

Mr. Hofeller’s exhaustive analysis of Texas state legislative districts concluded that such
maps “would be advantageous to Republicans and non-Hispanic whites,” and would
dilute the political power of the state’s Hispanics.

The reason, he wrote, was that the maps would exclude traditionally Democratic
Hispanics and their children from the population count. That would force Democratic
districts to expand to meet the Constitution’s one person, one vote requirement. In turn,
that would translate into fewer districts in traditionally Democratic areas, and a new
opportunity for Republican mapmakers to create even stronger gerrymanders.

The strategy carried a fatal flaw, however: The detailed citizenship data that was needed
to draw the maps did not exist. The only existing tally of voting-age citizens, Mr.
Hofeller's study stated, came from a statistical sample of the population largely used by
the Justice Department to verify that the 1965 Voting Rights Act was ensuring the voting
rights of minority groups.

“Without a question on citizenship being included on the 2020 Decennial Census
questionnaire,” Mr. Hofeller wrote, “the use of citizen voting age population is
functionally unworkable.”

Roughly 16 months later, as President-elect Trump prepared to take office, Mr. Hofeller
urged Mr. Trump’s transition team to consider adding a citizenship question to the
census, the transition official responsible for census issues, Mark Neuman, said last year
in a deposition in the Manhattan census lawsuit.
         Case 1:18-cv-02921-JMF Document 601-12 Filed 06/03/19 Page 6 of 7


Mr. Neuman testified that Mr. Hofeller told him that using citizenship data from the
census to enforce the Voting Rights Act would increase Latino political representation —
the opposite of what Mr. Hofeller’s study had concluded months earlier.

Court records show that Mr. Neuman, a decades-long friend of Mr. Hofeller’s, later
became an informal adviser on census issues to Commerce Secretary Wilbur L. Ross Jr.
By that summer, a top aide to Mr. Ross was pressing the Justice Department to say that
it required detailed data from a census citizenship question to better enforce the Voting
Rights Act.

The court filing on Thursday describes two instances in which Mr. Hofeller’s digital
fingerprints are clearly visible on Justice Department actions.

The first involves a document from the Hofeller hard drives created on Aug. 30, 2017, as
Mr. Ross’s wooing of the Justice Department was nearing a crescendo. The document’s
single paragraph cited two court decisions supporting the premise that more detailed
citizenship data would assist enforcement of the Voting Rights Act.

That paragraph later appeared word for word in a draft letter from the Justice
Department to the Census Bureau that sought a citizenship question on the 2020 census.
In closed congressional testimony in March, John M. Gore, the assistant attorney
general for civil rights and the Justice Department’s chief overseer of voting rights
issues, said Mr. Neuman gave him the draft in an October 2017 meeting.

The second instance involves the official version of the Justice Department’s request for
a citizenship question, a longer and more detailed letter sent to the Census Bureau in
December 2017. That letter presents nuanced and technical arguments that current
citizenship data falls short of Voting Rights Act requirements — arguments that the
plaintiffs say are presented in exactly the same order, and sometimes with identical
descriptions like “building blocks” — as in Mr. Hofeller’s 2015 study.

In their court filing on Thursday, lawyers for the plaintiffs said that “many striking
similarities” between Mr. Hofeller’s study and the department’s request for a citizenship
question indicated that the study was an important source document for the Justice
Department’s request.

The filing also says flatly that Mr. Gore and Mr. Neuman “falsely testified” under oath
about the Justice Department’s actions on the citizenship question.
           Case 1:18-cv-02921-JMF Document 601-12 Filed 06/03/19 Page 7 of 7


Ms. Hofeller said her decision to open her father’s files to his opponents was a bid for
transparency, devoid of personal or political animus. Although she believed he was
undermining American democracy, she said, their estrangement stemmed not from
partisan differences, but a family dispute that ended up in court. Ms. Hofeller described
herself as a political progressive who despises Republican partisanship, but also has
scant respect for Democrats.

Her father, she said, was a brilliant cartographer who was deeply committed to
traditional conservative principles like free will and limited government. As a child, she
said, she was schooled in those same principles, but every successive gerrymandered
map he created only solidified her conviction that he had abandoned them in a quest to
entrench his party in permanent control.

“He had me with the idea that we are made to be free,” she said. “And then he lost me.”


Alain Delaqueriere contributed research in New York.



                      READ 23 COMMENTS
